Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

dated as of February 19, 2013

to the

CREDIT AGREEMENT

dated as of April 19, 2007

among

USPI HOLDINGS, INC.,

as Holdings

UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,

as the Borrower

AND THE LENDERS, AGENTS AND OTHER PARTIES THERETO

 

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

NOMURA SECURITIES INTERNATIONAL, INC.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

and

GOLDMAN SACHS LENDING PARTNERS LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

NOMURA SECURITIES INTERNATIONAL, INC.

and

SUNTRUST BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

FOURTH AMENDMENT

This Fourth Amendment, dated as of February 19, 2013 (this “Amendment”), to the
Credit Agreement, dated as of April 19, 2007, as amended by Amendment No. 1,
dated as of August 19, 2009, the Second Amendment, dated as of April 3, 2012 and
the Third Amendment, dated as of December 19, 2012 (the “Existing Credit
Agreement” and, as amended by this Amendment and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among USPI HOLDINGS, INC. (“Holdings”), UNITED SURGICAL PARTNERS INTERNATIONAL,
INC. (the “Borrower”), the several lenders from time to time parties thereto
(the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent and
collateral agent (the “Agent”), and the other parties thereto.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders and the Agent are parties to the
Existing Credit Agreement;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended to (i) reprice the outstanding Extended Term Loans and New Tranche B
Term Loans (collectively, the “Repriced Term Loans”), (ii) reprice outstanding
Revolving Loans and any new extensions of credit made in respect of the
Revolving Commitments, (iii) provide for additional term loan commitments
pursuant to Section 2.20 of the Existing Credit Agreement in an aggregate
principal amount not to exceed $150,000,000 and (iv) amend certain other terms
in the Existing Credit Agreement in the manner provided for herein;

WHEREAS, the Additional New Tranche B Commitments and the Additional New Tranche
B Term Loans (in each case, as defined below) will have the same terms as the
New Tranche B Commitments and the New Tranche B Term Loans;

WHEREAS, the proceeds of the Additional New Tranche B Term Loans borrowed on the
Fourth Amendment Closing Date will be used by the Borrower solely (i) to repay
in full all outstanding Non-Extended Term Loans, together with any accrued
interest and other amounts owing in respect thereof, and (ii) to pay fees and
expenses related thereto and to the other transactions described in this
Amendment;

WHEREAS, the Additional New Tranche B Term Lenders (as defined below) are
willing to make the Additional New Tranche B Term Loans subject to the
provisions of this Amendment;

WHEREAS, the Agent, the requisite Lenders and the Borrower are willing to agree
to the requested amendments subject to the provisions of this Amendment;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Existing Credit Agreement.

Section 2. Amendments.

2.1 The Existing Credit Agreement is hereby amended on the Fourth Amendment
Closing Date in accordance with Exhibit A hereto: (a) by deleting each term
thereof which is lined out and (b) by inserting each term thereof which is
double underlined, in each case in the place where such term appears therein.



--------------------------------------------------------------------------------

2.2 The Collateral Agreement is hereby amended on the Fourth Amendment Closing
Date in accordance with Exhibit B hereto: (a) by deleting each term thereof
which is lined out and (b) by inserting each term thereof which is double
underlined, in each case in the place where such term appears therein.

Section 3. Additional New Tranche B Term Loans.

3.1 Subject to the terms and conditions set forth herein,

(a) each Non-Extending Term Loan Lender that executes and delivers a signature
page to this Amendment (a “Lender Addendum”) (i) agrees to continue its
Non-Extended Term Loans that would otherwise have been prepaid with the proceeds
of the Additional New Tranche B Term Loans (or, subject to allocation by J.P.
Morgan Securities LLC, as lead arranger (the “Fourth Amendment Arranger”) in
consultation with the Borrower, any such lesser amount) as New Tranche B Term
Loans, in lieu of prepayment of its Non-Extended Term Loans (such continued Term
Loans, the “Continued Term Loans”; and each such Lender, a “Continuing Lender”),
on the Fourth Amendment Closing Date in a principal amount equal to such
Continuing Lender’s Additional New Tranche B Commitment minus, if applicable,
such Continuing Lender’s Supplemental Commitment (in each case as defined
below), (ii) agrees to the terms of this Amendment and (iii) agrees to all
provisions of the Credit Agreement, as amended hereby, and to be a party to the
Credit Agreement as a Lender and a New Tranche B Lender.

(b) each Person (other than a Continuing Lender solely in its capacity as such)
that executes and delivers a Lender Addendum (each, an “Additional Lender” and,
together with each Continuing Lender, the “Additional New Tranche B Term
Lenders”) hereby (i) agrees to provide a New Tranche B Term Loan (each, an
“Additional Term Loan”) to the Borrower on the Fourth Amendment Closing Date in
a principal amount equal to the lesser of (x) the amount set forth on such
Lender Addendum or (y) its Additional New Tranche B Commitment as determined in
accordance with clause (e)(2) below, (ii) agrees to the terms of this Amendment
and (iii) agrees to all provisions of the Credit Agreement, as amended hereby,
and to be a party to the Credit Agreement as a Lender and a New Tranche B
Lender.

(c) each Additional Lender that is also a Continuing Lender having an Additional
New Tranche B Commitment in excess of the amount of its Continued Term Loans
agrees to provide a New Tranche B Term Loan (each, a “Supplemental Term Loan”;
the commitment of any Continuing Lender with respect thereto, its “Supplemental
Commitment”) to the Borrower on the Fourth Amendment Closing Date in a principal
amount equal to the excess of (x) such Additional Lender’s Additional New
Tranche B Commitment over (y) the aggregate principal amount of its Non-Extended
Term Loans continued as New Tranche B Term Loans.

(d) The aggregate principal amount of the Continued Term Loans, the Additional
Term Loans and the Supplemental Term Loans (collectively, the “Additional New
Tranche B Term Loans”) made on the Fourth Amendment Closing Date shall be
$150,000,000.

(e) The “Additional New Tranche B Commitment”:

(1) of any Continuing Lender (that is not also an Additional Lender) will be an
amount equal to the entire aggregate principal amount of its Non-Extended Term
Loans as set forth in the Register as of the Fourth Amendment Closing Date (or
such lesser allocated amount as notified by the Fourth Amendment Arranger on or
prior to the Fourth Amendment Effective Date), which shall be continued as an
equal principal amount of New Tranche B Term Loans;

(2) of any Additional Lender (that is not also a Continuing Lender) will be such
Additional Lender’s allocated amount (not exceeding any commitment offered by
such Additional Lender) as notified by the Fourth Amendment Arranger on or prior
to the Fourth Amendment Effective Date; and

 

3



--------------------------------------------------------------------------------

(3) of any Additional Lender (that is also a Continuing Lender) will be an
amount equal to (x) the entire aggregate principal amount of its Non-Extended
Term Loans as set forth in the Register as of the Fourth Amendment Closing Date
(or such lesser allocated amount as notified by the Fourth Amendment Arranger on
or prior to the Fourth Amendment Effective Date) plus (y) such additional
allocated amount (not exceeding any commitment offered by such Additional
Lender) as notified by the Fourth Amendment Arranger on or prior to the Fourth
Amendment Effective Date.

The aggregate amount of the Additional New Tranche B Commitments shall be
$150,000,000.

3.2 For the avoidance of doubt, the Non-Extended Term Loans of a Continuing
Lender must be continued in whole and may not be continued in part unless
approved by the Fourth Amendment Arranger; provided that the Fourth Amendment
Arranger reserves the right on or prior to the Fourth Amendment Effective Date
to allocate a lesser amount as Continued Term Loans.

3.3 Each party hereto agrees that, subject to the terms and conditions set forth
herein, for all purposes of the Credit Agreement and the other Loan Documents,
from and after the Fourth Amendment Closing Date, (i) each Additional New
Tranche B Term Lender shall be deemed to be a Lender and a New Tranche B Lender
(in each case as defined in the Credit Agreement) and each Additional New
Tranche B Term Lender shall be a party to the Credit Agreement and shall have
the rights and obligations of a Lender and a New Tranche B Lender under the
Credit Agreement and (iii) each Additional New Tranche B Term Loan shall be
deemed to be a New Tranche B Term Loan, a Term Loan and a Loan (in each case as
defined in the Credit Agreement) and have a final maturity of the New Tranche B
Maturity Date.

3.4 For purposes hereof, a Person may become a party to the Credit Agreement as
amended hereby and an Additional New Tranche B Term Lender as of the Fourth
Amendment Closing Date by executing and delivering to the Administrative Agent,
on or prior to the Fourth Amendment Effective Date, a Lender Addendum in its
capacity as an Additional New Tranche B Term Lender.

3.5 The Borrower shall provide irrevocable notice in a manner consistent with
Section 2.03 of the Credit Agreement requesting that the Additional New Tranche
B Term Lenders make the Additional New Tranche B Term Loans on the Fourth
Amendment Closing Date. Each Additional Lender will make its Additional Term
Loan on the Fourth Amendment Closing Date by making available to the
Administrative Agent, in the manner contemplated by Section 2.06 of the Credit
Agreement (as amended hereby), an amount equal to such Lender’s Additional New
Tranche B Commitment (or, in the case of any Additional Lender that is also a
Continuing Lender, its Supplemental Commitment). The Additional New Tranche B
Term Loans may from time to time be ABR Loans or Eurodollar Loans, as determined
by the Borrower and notified to the Administrative Agent as contemplated by
Sections 2.03 and 2.07 of the Credit Agreement (as amended by this Agreement).
Upon continuation, each Continuing Lender hereby agrees to waive any costs
described in Section 2.16 of the Credit Agreement incurred by such Lender to the
extent they may arise in connection with this Agreement or the transactions
contemplated thereby.

3.6 The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Fourth Amendment Arranger, including by
repayment of Continued Term Loans of a Continuing Lender followed by a
subsequent assignment to it of Additional New Tranche B Term Loans in the same
amount.

3.7 The commitments of the Additional Lenders and the continuation undertakings
of the Continuing Lenders are several and no such Additional New Tranche B Term
Lender will be responsible for any other such Additional New Tranche B Term
Lender’s failure to make or acquire by continuation its Additional New Tranche B
Term Loans.

 

4



--------------------------------------------------------------------------------

3.8 The effectiveness of the Additional New Tranche B Commitment of each
Additional New Tranche B Term Lender and the obligation of each such Additional
New Tranche B Term Lender to make an Additional New Tranche B Term Loan on the
Fourth Amendment Closing Date is subject to the satisfaction of the conditions
set forth in Section 5 and Section 6 below.

3.9 The Fourth Amendment Closing Date shall occur no later than April 15, 2013
(the “Termination Date”). In the event that the Fourth Amendment Closing Date
does not occur on or before the Termination Date, the Additional New Tranche B
Commitments shall automatically terminate and the provisions set forth in this
Amendment, including the amendments set forth in Section 2 above, shall be of no
further force or effect, in each case on the Termination Date; provided that the
payment of fees set forth in Section 7.1 will survive the Termination Date.

Section 4. Representations and Warranties. The Borrower and each Loan Party
hereby represents and warrants on and as of the date hereof and on and as of the
Fourth Amendment Closing Date that (i) it is legally authorized to enter into
and has duly executed and delivered this Agreement, (ii) no Default or Event of
Default has occurred and is continuing, including, specifically, Section 5.12
(Additional Subsidiaries) and Section 5.13 (Further Assurances), (iii) the
representations and warranties set forth in Article III (Representations and
Warranties) of the Existing Credit Agreement and the representations and
warranties in each other Loan Document, including, specifically, Section 3.22
(Security Documents) are true and correct in all material respects on and as of
the date hereof and the Fourth Amendment Closing Date with the same effect as
though made on and as of the Effective Date (as defined in the Existing Credit
Agreement), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date; and
(iv) all Liens and security interests created under the Loan Documents for the
benefit of the Secured Parties under the Loan Documents are valid and
enforceable Liens on and/or security interests in the Collateral, as security
for the Obligations.

Section 5. Conditions to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to the Agent’s receipt of executed counterparts of this
Amendment from Holdings, the Borrower, each Revolving Lender, each New Tranche B
Lender, each Additional New Tranche B Term Lender and each Extending Term Loan
Lender, subject to the replacement of any Non-Consenting Lender in accordance
with Section 9.02(b) of the Credit Agreement (the date on which such conditions
shall have been so satisfied, “Fourth Amendment Effective Date”). The execution
and delivery of a counterpart to this Amendment by each such Revolving Lender,
New Tranche B Lender, Additional New Tranche B Term Lender and Extending Term
Loan Lender shall be irrevocable and no assignment of Loans or Commitments, in
part or whole, by any such signatory who is a Lender under the Existing Credit
Agreement shall be effective until the funding of the Additional New Tranche B
Term Loans on the Fourth Amendment Closing Date, subject to the requirements set
forth in Section 9.04 of the Existing Credit Agreement.

Section 6. Conditions to Closing of Amendment and Extension of Credit. The
effectiveness of the amendments set forth in Section 2 of this Amendment and the
agreement of each Additional New Tranche B Term Lender to make an Additional New
Tranche B Term Loan to the Borrower are subject to the satisfaction of each of
the following conditions (the date on which such conditions shall have been so
satisfied, the “Fourth Amendment Closing Date”).

6.1 The Agent shall have received the following:

(a) all fees required to be paid, and all expenses for which invoices have been
presented at least one Business Day prior to the Fourth Amendment Closing Date
(including the reasonable fees and expenses of legal counsel) required to be
paid pursuant to the Loan Documents;

 

5



--------------------------------------------------------------------------------

(b) executed counterparts from each Loan Party of the Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Exhibit C;

(c) such documents and certificates as the Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party, the authorization of this Amendment, the Additional New Tranche B
Commitments and the Additional New Tranche B Term Loans and any other legal
matters relating to the Loan Parties, the Loan Documents, the Additional New
Tranche B Commitments or the Additional New Tranche B Term Loans (including,
without limitation, certified resolutions from the board of directors, members
or other similar body of each Loan Party authorizing the execution, delivery and
performance of the Amendment), all in form and substance reasonably satisfactory
to the Agent;

(d) the legal opinion, dated the Fourth Amendment Closing Date, of (i) Ropes &
Gray LLP, counsel to the Loan Parties and (ii) the General Counsel of the
Borrower. Each such legal opinion shall cover such customary matters incidental
to the Amendment as the Agent may request and shall be addressed to the Agent
and the Lenders;

(e) a certificate, dated the Fourth Amendment Closing Date and signed by the
president or a vice president of the Borrower or a Financial Officer, in form
and substance reasonably satisfactory to the Agent, together with such other
evidence reasonably requested by the Lenders, confirming the solvency of the
Loan Parties on a consolidated basis after giving effect to the Additional New
Tranche B Commitments and the Additional New Tranche B Term Loans;

(f) a certificate, dated the Fourth Amendment Closing Date and signed by the
president or a vice president of the Borrower or a Financial Officer,
documenting the Borrower’s compliance with the conditions set forth in Sections
6.2, 6.3 and 6.4; and

(g) solely with respect to the effectiveness of the amendments set forth in
Section 2 of this Amendment, all of the outstanding Non-Extended Term Loans
shall have been paid in full, together with any accrued interest and other
amounts owing in respect thereof.

6.2 At the time of and immediately after giving effect to this Amendment and the
Additional New Tranche B Term Loans on the Fourth Amendment Closing Date, no
Default or Event of Default shall have occurred and be continuing.

6.3 Each of the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (except to
the extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) on and as of the Fourth
Amendment Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) as of such earlier
date).

6.4 At the time of and immediately after giving effect to this Amendment and the
Additional New Tranche B Term Loans on the Fourth Amendment Closing Date, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding).

 

6



--------------------------------------------------------------------------------

Section 7. Fees. The Borrower agrees to pay or cause to be paid to the
Administrative Agent the following fees:

7.1 for the ratable account of each Extended Term Loan Lender and New Tranche B
Lender that has executed and delivered a counterpart of this Amendment, a
ticking fee commencing on the Fourth Amendment Effective Date and ending on the
earlier to occur of (i) the Termination Date or (ii) the Fourth Amendment
Closing Date, calculated at a rate per annum equal to the Applicable Rate for
such Repriced Term Loans (in each case after giving effect to the amendments to
the Existing Credit Agreement set forth in Section 2 of this Amendment) on the
aggregate amount of such Lender’s commitments in respect of such Repriced Term
Loans, respectively, as of the date of allocation, payable on the earlier to
occur of (i) the Termination Date or (ii) the Fourth Amendment Closing Date, as
applicable; and

7.2 for the account of each Additional New Tranche B Term Lender that has
executed and delivered a Lender Addendum, an upfront fee in an amount equal to
0.50% of such Lender’s Additional New Tranche B Commitment, payable on the
Fourth Amendment Closing Date.

Section 8. Continuing Effect; No Other Amendments or Consents. Except as
expressly provided herein, all of the terms and provisions of the Existing
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Existing
Credit Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the
Existing Credit Agreement or the same subsection for any other date or time
period.

Section 9. Expenses. The Borrower agrees to pay and reimburse the Agent for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of counsel to the Agent, in accordance with
Section 9.03 of the Existing Credit Agreement.

Section 10. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
hereto.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

Section 12. Interpretation. This Agreement is a Loan Document for the purposes
of the Credit Agreement.

Section 13. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

UNITED SURGICAL PARTNERS INTERNATIONAL, INC. By:   /s/ William Wilcox   Name:
William Wilcox   Title: President USPI HOLDINGS, INC. By:   /s/ William Wilcox  
Name: William Wilcox   Title: President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent By:  

/s/ Dawn L. LeeLum

  Name: Dawn L. LeeLum   Title:   Executive Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a New Tranche B Lender By:  

/s/ Andrew C. Faherty

  Name: Andrew C. Faherty   Title:   Authorized Signatory

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Extending Term Loan Lender By:  

/s/ Andrew C. Faherty

  Name: Andrew C. Faherty   Title:   Authorized Signatory

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

dated as of

April 19, 20071

among

USPI HOLDINGS, INC.,

as Holdings

UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,

as the Borrower

The Lenders Party Hereto from Time to Time

CITIBANK N.A.,

as Administrative Agent and Collateral Agent

LEHMAN BROTHERS INC.,

as Syndication Agent

and

BEAR STEARNS CORPORATE LENDING INC.,

SUNTRUST BANK

and

UBS SECURITIES LLC,

as Co-Documentation Agents

 

 

CITIGROUP GLOBAL MARKETS INC.

and

LEHMAN BROTHERS INC.,

as Joint Lead Arrangers and Joint Bookrunners

and

BEAR, STEARNS & CO. INC.

and

UBS SECURITIES LLC,

as Joint Bookrunners

 

1 

Reflects changes made pursuant to the First Amendment, dated as of August 19,
2009, the Second Amendment, dated as of April 3, 2012 and2012, the Third
Amendment, dated as of December 19, 2012.2012 and the Fourth Amendment, dated as
of February 19, 2013.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     2   

SECTION 1.02.

 

Classification of Loans and Borrowings

     4540   

SECTION 1.03.

 

Terms Generally

     4540   

SECTION 1.04.

 

Accounting Terms; GAAP

     4540   

SECTION 1.05.

 

Pro Forma Calculations

     4640    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     4641   

SECTION 2.02.

 

Loans and Borrowings

     4641   

SECTION 2.03.

 

Requests for Borrowings

     4742   

SECTION 2.04.

 

Swingline Loans

     4842   

SECTION 2.05.

 

Letters of Credit

     4944   

SECTION 2.06.

 

Funding of Borrowings

     5448   

SECTION 2.07.

 

Interest Elections

     5548   

SECTION 2.08.

 

Termination and Reduction of Commitments

     5649   

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     5750   

SECTION 2.10.

 

Amortization of Term Loans

     5850   

SECTION 2.11.

 

Prepayment of Loans

     5952   

SECTION 2.12.

 

Fees

     6254   

SECTION 2.13.

 

Interest

     6355   

SECTION 2.14.

 

Alternate Rate of Interest

     6456   

SECTION 2.15.

 

Increased Costs

     6456   

SECTION 2.16.

 

Break Funding Payments

     6557   

SECTION 2.17.

 

Taxes

     6658   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     6860   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     7061   

SECTION 2.20.

 

Incremental Extensions of Credit

     7062   

SECTION 2.21.

 

Defaulting Lenders

     7465    ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Power

     7667   

SECTION 3.02.

 

Authorization; Enforceability

     7667   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     7667   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     7768   

SECTION 3.05.

 

Properties

     7868   

SECTION 3.06.

 

Litigation

     7869   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.07.

 

Compliance with Laws and Agreements

     7869   

SECTION 3.08.

 

Investment Company Status

     7869   

SECTION 3.09.

 

Taxes

     7869   

SECTION 3.10.

 

ERISA

     7969   

SECTION 3.11.

 

Disclosure

     7969   

SECTION 3.12.

 

Subsidiaries

     7970   

SECTION 3.13.

 

Insurance

     7970   

SECTION 3.14.

 

Labor Matters

     7970   

SECTION 3.15.

 

Solvency

     8070   

SECTION 3.16.

 

[Reserved]

     8070   

SECTION 3.17.

 

Reimbursement from Third Party Payors

     8070   

SECTION 3.18.

 

Fraud and Abuse; Licenses

     8071   

SECTION 3.19.

 

Margin Regulations

     8272   

SECTION 3.20.

 

Patriot Act

     8272   

SECTION 3.21.

 

Intellectual Property; Licenses, Etc.

     8373   

SECTION 3.22.

 

Security Documents

     8373   

SECTION 3.23.

 

Environmental Compliance

     8474    ARTICLE IV    Conditions   

SECTION 4.01.

 

Effective Date

     8675   

SECTION 4.02.

 

Each Credit Event

     8877    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Financial Statements and Other Information

     8978   

SECTION 5.02.

 

Notices of Material Events

     9180   

SECTION 5.03.

 

Information Regarding Collateral

     9281   

SECTION 5.04.

 

Existence; Conduct of Business

     9281   

SECTION 5.05.

 

Payment of Taxes

     9281   

SECTION 5.06.

 

Maintenance of Properties

     9381   

SECTION 5.07.

 

Insurance

     9382   

SECTION 5.08.

 

Casualty and Condemnation

     9382   

SECTION 5.09.

 

Books and Records; Inspection and Audit Rights

     9382   

SECTION 5.10.

 

Compliance with Laws

     9482   

SECTION 5.11.

 

Use of Proceeds and Letters of Credit

     9482   

SECTION 5.12.

 

Additional Subsidiaries

     9483   

SECTION 5.13.

 

Further Assurances

     9483   

SECTION 5.14.

 

Environmental Matters

     9584   

SECTION 5.15.

 

Designation of Subsidiaries

     9584   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

     9785   

SECTION 6.02.

  Liens      10189   

SECTION 6.03.

  Fundamental Changes      10491   

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      10492   

SECTION 6.05.

  Asset Sales      10794   

SECTION 6.06.

  Sale and Leaseback Transactions      10895   

SECTION 6.07.

  Swap Agreements      10996   

SECTION 6.08.

  Restricted Payments; Certain Payments of Indebtedness      10996   

SECTION 6.09.

  Transactions with Affiliates      11299   

SECTION 6.10.

  Restrictive Agreements      114100   

SECTION 6.11.

  Amendment of Material Documents      115101   

SECTION 6.12.

  Secured Leverage Ratio      115101   

SECTION 6.13.

  Fiscal Year      115101    ARTICLE VII    Events of Default   

SECTION 7.01.

  Events of Default      116101   

SECTION 7.02.

  Borrower’s Right to Cure      118104   

SECTION 7.03.

  Exclusion of Immaterial Subsidiaries      119105    ARTICLE VIII    The Agents
  

SECTION 8.01.

  Appointment      120105   

SECTION 8.02.

  Delegation of Duties      120106   

SECTION 8.03.

  Exculpatory Provisions      120106   

SECTION 8.04.

  Reliance by Administrative Agent      121106   

SECTION 8.05.

  Notice of Default      121106   

SECTION 8.06.

  Non-Reliance on Agents and Other Lenders      121107   

SECTION 8.07.

  Indemnification      122107   

SECTION 8.08.

  Agent in Its Individual Capacity      122107   

SECTION 8.09.

  Successor Administrative Agent      122108   

SECTION 8.10.

  Arrangers, Documentation Agent and Syndication Agent      123108    ARTICLE IX
   Miscellaneous   

SECTION 9.01.

  Notices      123108   

SECTION 9.02.

  Waivers; Amendments      124109   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      127112   

SECTION 9.04.

  Successors and Assigns      129113   

SECTION 9.05.

  Survival      134118   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      135119   

SECTION 9.07.

  Severability      135119   

SECTION 9.08.

  Right of Setoff      135119   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      136119   

SECTION 9.10.

  WAIVER OF JURY TRIAL      136120   

 

-iii-



--------------------------------------------------------------------------------

         Page   SECTION 9.11.  

Headings

     137120    SECTION 9.12.  

Confidentiality

     137120    SECTION 9.13.  

Interest Rate Limitation

     138121    SECTION 9.14.  

USA Patriot Act

     138121    SECTION 9.15.  

Release of Collateral

     138121   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(a)    — Existing Letters of Credit Schedule 1.01(c)    — Specified
Subsidiaries Schedule 2.01    — Commitments Schedule 3.05    — Real Property
Schedule 3.03    — No Conflicts Schedule 3.06    — Litigation Schedule 3.12    —
Subsidiaries Schedule 3.13    — Insurance Schedule 4.01    — Local Counsel
Jurisdictions Schedule 6.01    — Existing Indebtedness Schedule 6.02    —
Existing Liens Schedule 6.04    — Existing Investments Schedule 6.09    —
Existing Transactions with Affiliates Schedule 6.10    — Existing Restrictions

EXHIBITS:

 

Exhibit A    — Form of Assignment and Assumption Exhibit B    — Form of Opinion
of Ropes & Gray LLP Exhibit C    — Form of Collateral Agreement Exhibit D    —
Form of Perfection Certificate Exhibit E    — Form of Borrowing Request Exhibit
F    — Form of Interest Election Request Exhibit G-1    — Form of Term Loan Note
Exhibit G-2    — Form of Revolving Credit Note Exhibit H-1    — Affiliate
Assignment and Assumption Exhibit H-2    — Affiliate Assignment Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 19, 2007, among UNITED SURGICAL PARTNERS
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), USPI HOLDINGS,
INC., a Delaware corporation (“Holdings”), the LENDERS party hereto from time to
time, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIGROUP GLOBAL
MARKETS INC. and LEHMAN BROTHERS INC., as joint lead arrangers and joint
bookrunners, BEAR, STEARNS & CO. INC. and UBS SECURITIES, LLC, as joint
bookrunners, LEHMAN BROTHERS INC., as Syndication Agent, and BEAR STEARNS
CORPORATE LENDING INC., SUNTRUST BANK and UBS SECURITIES LLC, as
Co-Documentation Agents.

Pursuant to the Agreement and Plan of Merger dated as of January 7, 2007 (the
“Merger Agreement”), by and among the Borrower, Holdings and UNCN Acquisition
Corp., a Delaware corporation (“Acquisition Corp.”), Acquisition Corp. merged
with and into the Borrower (the “Merger”), with the Borrower surviving the
Merger.

Immediately prior to or substantially concurrently with the consummation of the
Merger, (a) the Permitted Investors contributed cash to Holdings (the “Equity
Contributions”) in an aggregate amount that together with the value of the
equity of Holdings held by members of management (the “Rollover Equity”) will be
equal to at least 35% of the consolidated capitalization of Holdings and its
subsidiaries after giving effect to the Transactions, and Holdings contributed
to the Borrower the portion of such cash contributions not used to pay
Transaction Costs; (b) the Borrower caused the repayment of, and terminate all
commitments under and all liens in connection with, the Existing Credit
Facilities (the “Repayment”); (c) the Borrower issued the Senior Subordinated
Notes (as defined below); and (d) Subsidiaries of the Borrower entered into and
borrowed under the UK Facility.

The Borrower requested that the Lenders extend credit in the form of (a) Tranche
B Term Loans (as defined in this Agreement as in effect prior to the Second
Amendment Effective Date, the “Existing Tranche B Term Loans”) on the Effective
Date in an aggregate principal amount not to exceed $430,000,000 and
(b) Revolving Loans, Swingline Loans and Letters of Credit (in each case as
defined in this Agreement as in effect prior to the Second Amendment Effective
Date) at any time and from time to time during the Revolving Availability Period
(as defined in this Agreement as in effect prior to the Second Amendment
Effective Date), in an aggregate principal amount at any time outstanding not to
exceed $100,000,000.

The proceeds of the Existing Tranche B Term Loans and any Revolving Loans
borrowed on the Effective Date were used by the Borrower on the Effective Date,
solely (i) first, to pay the Transaction Costs, (ii) second, to pay all
principal, interest, fees and other amounts outstanding under the Existing
Credit Facilities and (iii) third, together with the Equity Contributions, to
pay the merger consideration (the “Merger Consideration”) required by the Merger
Agreement. The proceeds of Revolving Loans borrowed after the Effective Date,
Swingline Loans and Letters of Credit will be used by the Borrower for working
capital and general corporate purposes (including Permitted Acquisitions).

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Corp.” has the meaning set forth in the preamble to this Agreement.

“Acquisition Documents” means the Merger Agreement, the other agreements to be
entered into in connection with the Merger, all schedules, exhibits and annexes
to each of the foregoing and all side letters, instruments and agreements
affecting the terms of any of the foregoing or entered into in connection
therewith.

“Additional Incremental Revolving Commitments” has the meaning set forth in
Section 2.20.

“Additional Incremental Term Loans” has the meaning set forth in Section 2.20.

“Additional Lender” has the meaning set forth in Section 2.20.

“Additional Unsecured Debt” means unsecured Indebtedness of the Borrower or a
Subsidiary Loan Party (that may be guaranteed by any Loan Party) that (a) does
not have a stated maturity date prior to the date that is 90 days after the
Latest Term Loan Maturity Date, (b) does not require any scheduled payment of
principal (including pursuant to a sinking fund obligation) or amortization
prior to the date that is 90 days after the Latest Term Loan Maturity Date,
(c) contains non-pricing terms (including covenants, events of default,
remedies, redemption provisions and sinking fund provisions) no less favorable
to the Lenders than the terms of the Senior Notes and (d) bears a market rate of
interest as determined by the Borrower’s Board of Directors.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Affiliated Lender” means, at any time, any Lender that is a Sponsor; provided
that in no event shall a Sponsor be considered an Affiliated Lender if it is a
Debt Fund Affiliate.

 

-2-



--------------------------------------------------------------------------------

“Agent Indemnitee” has the meaning set forth in Section 8.07.

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent and the Documentation Agents.

“Aggregate Exposure” means with respect to any Lender at any time, an amount
equal to (a) until the Effective Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Credit Agreement, as the same may be renewed, extended,
modified, supplemented or amended from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1%. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or such LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such LIBO Rate, respectively.

“Amending Non-Extending Lender”: any Lender who agreed to the amendments set
forth in the Second Amendment, but declined to extend any portion of its Term
Loan beyond its scheduled maturity date.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.20.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
thereafter. Notwithstanding the foregoing, in the case of Section 2.21 when a
Defaulting Lender shall exist, Applicable Percentages shall be determined
without regard to any Defaulting Lender’s Revolving Commitment.

 

-3-



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day with respect to (a) any ABR Loan or
Eurodollar Loan that is a Revolving Loan or (b) the commitment fees payable
hereunder in respect of the Revolving Commitments, as applicable, the applicable
rate per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Revolving Commitment Fee Rate”, as
applicable, in each case, based upon the Leverage Ratio as of the most recent
determination date, provided that prior to the date of delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrower’s consolidated
financial information for the Borrower’s first full fiscal quarter ending at
least three months after the Effective Date, the “Applicable Rate” for purposes
of clauses (a) and (b) above shall be the applicable rate per annum set forth
below in Category 1:

 

Leverage Ratio

   Revolving
Loan ABR
Spread     Revolving
Loan
Eurodollar
Spread     Revolving
Commitment
Fee Rate  

Category 1 ³ 5.00x

     3.502.50 %      4.503.50 %      0.500 % 

Category 2 ³ 4.50x and < 5.00x

     3.252.25 %      4.253.25 %      0.500 % 

Category 3 ³ 4.00x and < 4.50x

     3.002.00 %      4.003.00 %      0.500 % 

Category 4 ³ 3.50x and < 4.00x

     2.751.75 %      3.752.75 %      0.375 % 

Category 5 < 3.50x

     2.501.50 %      3.502.50 %      0.375 % 

The Applicable Rate (a) for Non-Extended Term Loans shall at all times be
2.00% per annum for Eurodollar Loans and 1.00% per annum for ABR Loans, (b) for
Extended Term Loans shall at all times be 4.50% per annum for Eurodollar Loans
and 3.50% per annum for Eurodollar Loans and 2.50% per annum for ABR Loans and
(cb) for New Tranche B Term Loans shall at all times be 4.75% per annum for
Eurodollar Loans and 3.75% per annum for Eurodollar Loans and 2.75% per annum
for ABR Loans.

For purposes of the foregoing, (a) the Leverage Ratio shall be determined on a
Pro Forma Basis as of the end of each fiscal quarter of the Borrower based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio, for purposes of determining the Applicable Rate, shall
be deemed to be in Category 1 (i) at any time that an Event of Default pursuant
to Section 7.01(a), (b), (h) or (i) has occurred and is continuing or (ii) at
the option of the Administrative Agent or at the request of the Required
Revolving Lenders if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered. The Administrative Agent
shall notify the Borrower upon any change in the Applicable Rate in accordance
with the proviso in the immediately preceding sentence.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written contractual
obligation delivered or required to be delivered in respect of any Loan Document
or the transactions contemplated therein and (b) any financial statement,
financial and other report, notice, request, certificate and other information
material.

“Approved Fund” has the meaning set forth in Section 9.04(b).

 

-4-



--------------------------------------------------------------------------------

“Arrangers” means Citigroup Global Markets Inc. and Lehman Brothers Inc.

“Assignees” has the meaning set forth in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means, the sum, without duplication, of:

(a) 50% of Cumulative Consolidated Net Income (or, in the case Cumulative
Consolidated Net Income at the time of determination is a deficit, minus 100% of
such deficit, provided that the amount in this clause (a) shall only be
available if immediately prior to and after giving effect on a Pro Forma Basis
to any Investment, Restricted Payment or prepayment, redemption or repurchase
actually made pursuant to Section 6.04(xv), 6.08(a)(ix) or 6.08(b)(iv), the
Borrower could incur $1.00 of Indebtedness under Section 6.01(a)(xi), plus

(b) the amount of Net Proceeds actually received by the Borrower from the
issuance of any Equity Interests other than Disqualified Equity Interests (or
capital contribution in respect thereof or otherwise) after the Effective Date
that was not otherwise applied pursuant to Section 6.08(b)(iii) or Section 7.02
or to repay Revolving Exposure to comply with Section 6.12, plus

(c) the amount of Net Proceeds actually received by the Borrower from the
issuance after the Effective Date of Qualified Holdings Debt that was not
otherwise applied pursuant to Section 6.08(b)(iii) or to repay Revolving
Exposure to comply with Section 6.12, plus

(d) an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received by
the Borrower or any of the Restricted Subsidiaries in cash in respect of any
Investments made after the Effective Date pursuant to Section 6.04(xv), minus

(e) the sum of (i) the aggregate amount of Investments made after the Effective
Date pursuant to Section 6.04(xv), (ii) the aggregate amount of Restricted
Payments made after the Effective Date pursuant to Section 6.08(a)(ix) and
(iii) the aggregate amount of payments made after the Effective Date pursuant to
Section 6.08(b)(iv).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

-5-



--------------------------------------------------------------------------------

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the board of directors or board of managers of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, provided that a written Borrowing Request shall be
substantially in the form of Exhibit E, or such other form as shall be approved
by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Calculation Date” means any date for which the calculation of the Fixed Charge
Coverage Ratio, the Secured Leverage Ratio, the Leverage Ratio or Facility-Level
EBITDA is required.

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Restricted Subsidiaries that are (or would be) set forth
in a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Borrower and the Restricted Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are, or are required to be, classified and accounted for as capital
leases on the balance sheet of such Person under GAAP; provided, that the
adoption or issuance of any accounting standards after the Effective Date will
not cause any lease obligation that was not or would not have been a Capital
Lease Obligation prior to such adoption or issuance to be deemed a Capital Lease
Obligation, and provided further, that the amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Control” means:

(a) prior to an IPO, the Borrower ceasing to be a direct or indirect wholly
owned subsidiary of Holdings,

 

-6-



--------------------------------------------------------------------------------

(b) prior to an IPO, the failure by the Permitted Investors to own, directly or
indirectly, beneficially or of record, Equity Interests in Holdings representing
a majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings,

(c) after an IPO, (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof) of Equity Interests in Holdings representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in Holdings and (ii) the ownership, directly or
indirectly, beneficially or of record, by the Permitted Investors of Equity
Interests in Holdings representing in the aggregate a lesser percentage of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings than such Person or group,

(d) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of Holdings by Persons who were not (i) nominated by the Board of
Directors of Holdings, (ii) appointed by directors so nominated or
(iii) nominated by the Permitted Investors or

(e) the occurrence of a “Change of Control”, as defined in any Material
Indebtedness.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to any LoanCommitment or BorrowingLoan, refers
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Loans, Non-Extended Term Loans, Extended Term Loans, New Tranche B Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a New Tranche B Commitmentsuch
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID, or similar
fees paid or payable in connection with the Commitments or Loans).

“CLO” has the meaning set forth in Section 9.04(b).

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document (which shall include the Mortgaged Properties) and all other
property of whatever kind subject or purported to be subject from time to time
to a Lien under any Security Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent for the Lenders under this Agreement and any Security Document.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.

 

-7-



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Collateral Agent shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) in the case of any Person that becomes a Loan Party
after the Effective Date, a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;

(b) all outstanding Equity Interests (other than Equity Interests of any
Restricted Subsidiary pledged to secure Indebtedness permitted under
Section 6.01(a)(vii)) of (i) the Borrower and (ii) each wholly owned Restricted
Subsidiary owned directly by any Loan Party shall have been pledged pursuant to
the Collateral Agreement (except that the Loan Parties (i) shall not be required
to pledge more than 65% of the outstanding voting Equity Interests of (A) any
first-tier Foreign Subsidiary and (B) any Domestic Subsidiary that is treated as
a disregarded entity for U.S. federal income tax purposes and substantially all
of the assets of which are the Equity Interests of one or more Foreign
Subsidiaries and any other assets incidental thereto, (ii) shall not be required
to pledge or otherwise grant security interests in any assets of (A) a Foreign
Subsidiary or (B) any Domestic Subsidiary described in clause (i)(B) above and
(iii) shall not be required to pledge Equity Interests the pledge of which would
constitute a violation of law) and the Collateral Agent shall have received
certificates or other instruments (if any) representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c) all Indebtedness of a Loan Party that is owing to any other Loan Party shall
be evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Collateral Agent shall have received all such
promissory notes and other promissory notes required to be delivered pursuant to
the Collateral Agreement, together with undated instruments of transfer with
respect thereto;

(d) all documents and instruments, including Uniform Commercial Code financing
statements and control agreements, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Collateral Agreement and perfect such Liens
to the extent required by the Collateral Agreement, shall have been executed,
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company, in an amount not to
exceed 105% of the Fair Market Value of such Mortgaged Property, insuring the
Lien of each such Mortgage as a valid first-priority Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such customary endorsements,
coinsurance and reinsurance in such amount as the Collateral Agent or the
Required Lenders may reasonably request, and such surveys, appraisals, legal
opinions (excluding zoning and land use opinions if the title insurance policy
includes a zoning endorsement), completed Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property and
other documents as the Collateral Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property; and

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
in particular assets if, in the reasonable judgment of the Administrative Agent
or the Collateral Agent, the costs of creating or perfecting such pledges or
security interests in such assets (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefits to the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance or surveys with
respect to particular assets (including extensions beyond the Effective Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents. Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary, Liens
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in the Security Documents.

“Commitment” means a Revolving Commitment, a New Tranche B Commitment, an
Incremental Commitment (if any) or any combination thereof (as the context
requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time, and any successor statute.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of: (i) consolidated interest
expense (and solely for purposes of calculating the Fixed Charge Coverage Ratio,
other Fixed Charges) of the Borrower and its Restricted Subsidiaries for such
period and, to the extent not reflected in such total interest expense,
increased by payments made in respect of hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, minus
any payments received in respect of such hedging obligations or other derivative
instruments, (ii) consolidated tax expense of the Borrower and its Restricted
Subsidiaries based on income, profits or capital, including state, franchise,
capital and similar taxes and withholding taxes paid or accrued during such
period, (iii) all amounts attributable to depreciation and amortization expense
of the Borrower and its Restricted Subsidiaries for such period, (iv) any
Non-Cash Charges for such period, (v) Transaction Costs, 2012 Transaction Costs
or 2012Fourth Amendment Transaction Costs made or incurred by the Borrower and
its Restricted Subsidiaries in connection with the Transactions or, the 2012
Transactions or the Fourth Amendment, respectively, that are paid, accrued or
reserved for within 365 days of the consummation of the Transactions or, the
2012 Transactions or the Fourth Amendment Effective Date, respectively, (vi) any
non-recurring fees, cash charges and other cash expenses (A) made or incurred by
the Borrower and its Restricted Subsidiaries in connection with any Permitted
Acquisition, including severance, relocation and facilities closing costs, that
are paid, accrued or reserved for within 365 days of such transaction or
(B) incurred in connection with the issuance of Equity Interests or Indebtedness
or the extinguishment of Indebtedness, (vii) cash expenses incurred during such
period in connection with a Permitted Acquisition to the extent that such
expenses are reimbursed in cash during such period pursuant to indemnification
provisions of

 

-9-



--------------------------------------------------------------------------------

any agreement relating to such transaction, (viii) fees paid to any Sponsor
under Section 6.09(i), (ix) cash expenses incurred during such period in
connection with extraordinary casualty events to the extent such expenses are
reimbursed in cash by insurance during such period, plus

(b) the amount of net cost savings and synergies (other than any of the
foregoing to the extent constituting Pro Forma Cost Savings) projected by the
Borrower in good faith to result from actions actually taken during such period
(calculated as though such cost savings and synergies had been realized on the
first day of the period for which Consolidated EBITDA is being determined), net
of the amount of actual benefits realized during such period from such actions;
provided that (i) such cost savings and synergies are reasonably identifiable
and factually supportable and (ii) such amount of net cost savings and synergies
shall not exceed 5% of Consolidated EBITDA during such period, minus

(c) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any cash payments made during such period in
respect of Non-Cash Charges described in clause (a)(iv) taken in a prior period
or taken in such period and (ii) any non-cash items of income for such period,
all determined on a consolidated basis in accordance with GAAP, and

(d) (without duplication) plus unrealized losses and minus unrealized gains in
each case in respect of Swap Agreements, as determined in accordance with GAAP.

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on asset sales, disposals or abandonments, (b) any impairment
charge or asset write-off or write-down related to intangible assets, long-lived
assets, and investments in debt and equity securities pursuant to GAAP, (c) all
losses from investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges, expenses and write-downs referred to in this clause
(e) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such specified Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that:

(1) the Net Income (but not loss) of any other Person that is not a Restricted
Subsidiary of such specified Person or that is accounted for by the equity
method of accounting will be excluded; provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
or Permitted Investments to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

(2) solely for purposes of determining the “Available Amount”, the Net Income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that, Consolidated
Net Income of the Borrower shall be increased by the amount of dividends or
other

 

-10-



--------------------------------------------------------------------------------

distributions or other payments actually paid in cash (or to the extent
converted into cash) or Permitted Investments to the Borrower or a Qualified
Restricted Subsidiary in respect of such period, to the extent not already
included therein;

(3) the cumulative effect of a change in accounting principles will be excluded;

(4) the amortization of any premiums, fees or expenses incurred in connection
with the Transactions or the 2012 Transactions or any amounts required or
permitted by ASC 805 (including non-cash write-ups and non-cash charges relating
to inventory and fixed assets, in each case arising in connection with the
Transactions or the 2012 Transactions) and ASC 350 (including non-cash charges
relating to intangibles and goodwill), in each case in connection with the
Transactions or the 2012 Transactions, will be excluded;

(5) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (a) any sales of assets out of the
ordinary course of business; or (b) the disposition of any securities by such
Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries will be
excluded;

(6) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss will be excluded;

(7) income or losses attributable to discontinued operations (including, without
limitation, operations disposed during such period whether or not such
operations were classified as discontinued) will be excluded;

(8) any non-cash charges (i) attributable to applying the purchase method of
accounting in accordance with GAAP, (ii) resulting from the application of ASC
350 or ASC 360, and (iii) relating to the amortization of intangibles resulting
from the application of ASC 805, will be excluded;

(9) all non-cash charges relating to employee benefit or other management or
stock compensation plans of the Borrower or a Restricted Subsidiary (excluding
any such non-cash charge to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense incurred in a prior period) will be excluded to the extent that such
non-cash charges are deducted in computing such Consolidated Net Income;
provided, further, that if the Borrower or any Restricted Subsidiary of the
Borrower makes a cash payment in respect of such non-cash charge in any period,
such cash payment will (without duplication) be deducted from the Consolidated
Net Income of the Borrower for such period; and

(10) all unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party”: the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender.

 

-11-



--------------------------------------------------------------------------------

“Cumulative Consolidated Net Income” means, as of any date of determination,
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for the
period (taken as one accounting period) commencing on April 1, 2007 and ending
on the last day of the most recent fiscal quarter for which financial statements
required to be delivered pursuant to Section 5.01(a) or (b) have been received
by the Administrative Agent; provided that the amount of Consolidated Net Income
from the final fiscal quarter of any fiscal year shall only be included in such
calculation to the extent that Section 2.11(d) has been complied with for such
fiscal year.

“Cure Amount” has the meaning set forth in Section 7.02(a).

“Cure Expiration Date” has the meaning set forth in Section 7.02(a).

“Cure Right” has the meaning set forth in Section 7.02(a).

“Debt Fund Affiliate” means any Sponsor (other than Holdings, any Subsidiary of
Holdings or a natural person) that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course and for which no personnel making investment
decisions in respect of such Sponsor has the right to make any investment
decisions with respect to any other Sponsor which has a direct or indirect which
has a direct or indirect equity investment in Holdings.

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Designation Date” has the meaning set forth in Section 5.15(a).

“Disposition” has the meaning set forth in Section 6.05.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity

 

-12-



--------------------------------------------------------------------------------

Interest, in whole or in part, other than in each case solely in exchange for
Qualified Equity Interests, on or prior to the date that is 90 days after the
Latest Term Loan Maturity Date. Notwithstanding the preceding sentence, (x) any
Equity Interest that would constitute Disqualified Equity Interests solely
because the holders of the Equity Interest have the right to require the
Borrower or the Subsidiary that issued such Equity Interest to repurchase such
Equity Interest upon the occurrence of a change of control or an asset sale will
not constitute Disqualified Equity Interests if the terms of such Equity
Interest provide that the Borrower may not repurchase such Equity Interest
unless the Borrower would be permitted to do so in compliance with Section 6.08,
(y) any Equity Interest that would constitute Disqualified Equity Interests
solely as a result of any redemption feature that is conditioned upon, and
subject to, compliance with Section 6.08 will not constitute Disqualified Equity
Interests and (z) any Equity Interest issued to any plan for the benefit of
employees will not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or the Subsidiary that issued
such Equity Interest in order to satisfy applicable statutory or regulatory
obligations. The amount of Disqualified Equity Interests deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Equity Interests, exclusive of accrued dividends.

“Documentation Agents” means Bear Stearns Corporate Lending Inc., SunTrust Bank
and UBS Securities LLC, as Co-Documentation Agents.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Effective Date” means April 19, 2007.

“Eligible Assignee” has the meaning set forth in Section 9.04(a).

“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the presence, management, Release or
threatened Release of any Hazardous Material, or to health and safety matters.

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contributions” has the meaning set forth in the preamble to this
Agreement.

 

-13-



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) the failure to
satisfy the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, whether or not waived, (c) the failure to make by its due date a
required installment under Section 412(m) of the Code (or Section 430(j) of the
Code, as amended by the Pension Protection Act of 2006) with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan,
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (e) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, with respect to the termination of any
Plan, (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (i) the “substantial cessation of
operations” within the meaning of Section 4062(e) of ERISA with respect to a
Plan, (j) the making of any amendment to any Plan which could directly result in
the imposition of a lien or the posting of a bond or other security; or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which, individually or in the
aggregate, is reasonably likely to result in a Material Adverse Effect.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.01.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) depreciation, amortization and other non-cash charges or losses (including
deferred income taxes) deducted in determining such Consolidated Net Income for
such fiscal year; plus

(c) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of reclassification of items from short-term to
long-term); minus

 

-14-



--------------------------------------------------------------------------------

(d) the sum of (i) any non-cash gains or non-cash items of income included in
determining Consolidated Net Income for such fiscal year plus (ii) the amount,
if any, by which Net Working Capital increased during such fiscal year (except
as a result of reclassification of items from long-term to short-term); minus

(e) the amount of cash Capital Expenditures of the Borrower and its Restricted
Subsidiaries in such fiscal year financed with Internally Generated Funds; minus

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans, Swingline Loans and
Letters of Credit (unless there is a corresponding reduction in the aggregate
Revolving Commitments), (ii) Term Loans prepaid pursuant to Section 2.11(a),
(c) or (d), and (iii) repayments or prepayments of Long-Term Indebtedness
financed other than with Internally Generated Funds; minus

(g) (i) the amount of Restricted Payments made by a Loan Party in such fiscal
year pursuant to Sections 6.08(a)(iii) or (vii) financed with Internally
Generated Funds and (ii) commencing with the fiscal year ending on December 31,
2013, the amount of Restricted Payments made by a Loan Party in such fiscal year
pursuant to Sections 6.08(a)(iv) or (x) financed with Internally Generated
Funds; minus

(h) cash Taxes paid in such fiscal year that did not reduce Consolidated Net
Income for such fiscal year; minus

(i) cash payments financed with Internally Generated Funds made during such
period in respect of long-term liabilities other than Indebtedness; minus

(j) without duplication of amounts deducted pursuant to clause (k) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.04 financed with Internally Generated Funds (other
than any Investment in Holdings, the Borrower or any Restricted Subsidiary);
minus

(k) the amount of Restricted Payments paid during such period pursuant to
Section 6.08(a)(viii), Section 6.08(a)(ix) or Section 6.08(b)(iv) financed with
Internally Generated Funds; minus

(l) Transaction Costs or 2012 Transaction Costs made or incurred by the Borrower
and its Restricted Subsidiaries in connection with the Transactions or 2012
Transactions, respectively, that are paid, accrued or reserved for within 365
days of the consummation of the Transactions or the 2012 Transactions,
respectively; minus

(m) any non-recurring fees, cash charges and other cash expenses financed with
Internally Generated Funds (A) made or incurred by the Borrower and its
Restricted Subsidiaries in connection with any Permitted Acquisition, including
severance, relocation and facilities closing costs, that are paid, accrued or
reserved for within 365 days of such transaction or (B) incurred in connection
with the issuance of Equity Interests or Indebtedness or the extinguishment of
Indebtedness; minus

(n) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or

 

-15-



--------------------------------------------------------------------------------

during such period relating to Permitted Acquisitions or Capital Expenditures to
be consummated or made during the period of four consecutive fiscal quarters of
the Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters; minus

(o) cash payments made during such fiscal year in respect of non-cash charges
that increased Excess Cash Flow in any prior fiscal year.

“Excess Net Proceeds” has the meaning set forth in Section 2.11(c).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor becomes
effective with respect to such related Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or otherwise acquires an interest in a loan (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment or acquisition), to receive additional amounts
from the Borrower with respect to any withholding tax pursuant to
Section 2.17(a), (d) any withholding tax that is attributable to a Lender’s
failure to comply with Section 2.17(e), (e) any taxes imposed on any amount
payable to or for the account of any Agent, Lender, Issuing Bank or other
recipient as a result of a failure of such party to satisfy the applicable
requirements under FATCA to establish that such payment is exempt from
withholding under FATCA and (f) any penalty or interest that is attributable to
the foregoing taxes.

“Executive Order” has the meaning set forth in Section 3.20.

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(d).

“Existing Credit Facilities” means the Existing Revolving Facility and the
Existing Term Facility.

“Existing Issuing Bank” means SunTrust Bank.

“Existing Letters of Credit” means those letters of credit outstanding on the
Effective Date and listed on Schedule 1.01(a).

 

-16-



--------------------------------------------------------------------------------

“Existing Revolving Facility” means that certain Credit Agreement dated as of
February 21, 2006, as amended, among USP Domestic Holdings Inc., as Borrower,
the lenders and other parties from time to time party thereto, and SunTrust
Bank, as Administrative Agent.

“Existing Term Facility” means that certain Credit Agreement dated as of
August 7, 2006, as amended, among USP Domestic Holdings Inc., as Borrower, the
lenders and other parties from time to time party thereto, Bear Stearns
Corporate Lending Inc., as Administrative Agent, and SunTrust Bank, as
Collateral Agent and Documentation Agent.

“Existing Term Loan” means a Term Loan as defined in this Agreement as in effect
prior to the Second Amendment Effective Date.

“Existing Tranche B Term Loan” has the meaning set forth in the preamble to this
Agreement.

“Extended Term Loan” means, with respect to any Extending Term Loan Lender at
any time, the portion of such Lender’s outstanding Existing Term Loan extended
pursuant to the Second Amendment (including any increase thereof in connection
with the Second Amendment).

“Extended Term Loan Maturity Date” means April 19, 2017.

“Extending Term Loan Lender” means any Term Loan Lender who has agreed to extend
all or a portion of its outstanding Existing Term Loan until the Extended Term
Loan Maturity Date. A Lender shall only be an Extending Term Loan Lender (x) for
the period from the Second Amendment Effective Date and (y) only with respect to
the Extended Term Loans made by it thereunder.

“Facility-Level EBITDA” means, for any period, the sum of (a) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries, plus (b) minority
interest in income of consolidated Subsidiaries, plus (c) corporate level
general and administrative expenses, minus (d) equity in unconsolidated
Affiliates, in each case for such period on a consolidated basis determined in
accordance with GAAP.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

-17-



--------------------------------------------------------------------------------

“Financial Performance Covenant” means the covenant of the Borrower set forth in
Section 6.12.

“Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated EBITDA for the
most recent period of four consecutive fiscal quarters of the Borrower for which
internal financial statements are available ended prior to any applicable date
to (b) the Fixed Charges of the Borrower and its Restricted Subsidiaries for
such period.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the total interest expense of such Person and its Restricted Subsidiaries
for such period, net of interest income, whether paid or accrued, including,
without limitation, original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all cash payments made
or received pursuant to hedging obligations in respect of interest rates, and
excluding amortization of deferred financing costs; plus

(2) any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, but only to the extent that
such Guarantee or Lien is called upon; plus

(3) the product of (A) all cash dividends paid on any series of preferred stock
of such Person or any of its Restricted Subsidiaries (other than to any Loan
Party or a Qualified Restricted Subsidiary of the Borrower), in each case,
determined on a consolidated basis in accordance with GAAP multiplied by (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
the Borrower and its Restricted Subsidiaries expressed as a decimal.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment” means the Fourth Amendment to this Agreement, dated as of
February 19, 2013, among Holdings, Borrower, the Continuing Lenders and
Additional Lenders (each as defined therein) and the other Lenders party
thereto.

“Fourth Amendment Effective Date” means April     , 2013.

“Fourth Amendment Transaction Costs” means the payment of fees, expenses and
other costs in connection with the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof on the Fourth Amendment Effective
Date.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

-18-



--------------------------------------------------------------------------------

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic Federal, state or local
reimbursement or governmental health care programs.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).

“Guarantee” of or by any Person (the “guaranteeing person”) means any
obligation, contingent or otherwise, of the guaranteeing person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guaranteeing person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party or applicant in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation, provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which the Guarantee
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee.

“Guarantors” means the collective reference to Holdings and the Subsidiary Loan
Parties.

“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical or toxic materials, and all other chemicals, materials,
substances, wastes, pollutants or contaminants in any form, including petroleum
or petroleum byproducts, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and all other materials, substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning set forth in the preamble to this Agreement.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the fiscal
quarter of the Borrower most recently ended were less than or equal to 1% of the
Total Assets at such date or (b) whose net revenues for the most recently ended
period of four consecutive fiscal quarters of the Borrower were less than or
equal to 1% of the consolidated net revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

“Incremental Commitments” has the meaning set forth in Section 2.20.

“Incremental Facility Amendment” has the meaning set forth in Section 2.20.

“Incremental Facility Closing Date” has the meaning set forth in Section 2.20.

 

-19-



--------------------------------------------------------------------------------

“Incremental Lenders” has the meaning set forth in Section 2.20.

“Incremental Loan” has the meaning set forth in Section 2.20.

“Incremental Revolving Commitments” has the meaning set forth in Section 2.20.

“Incremental Revolving Lender” has the meaning set forth in Section 2.20.

“Incremental Revolving Loan” has the meaning set forth in Section 2.20.

“Incremental Term Commitments” has the meaning set forth in Section 2.20.

“Incremental Term Lender” has the meaning set forth in Section 2.20.

“Incremental Term Loan” has the meaning set forth in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the Indebtedness of any other
Person, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person in respect of Disqualified Equity Interests.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not (i) include
post-closing payment adjustments, earn-outs or non-compete payments to which the
seller in any Permitted Acquisition is or may become entitled, (ii) amounts that
any member of management, the employees or consultants of Holdings, the Borrower
or any of the Subsidiaries may become entitled to under any cash incentive plan
in existence from time to time or (iii) current liabilities due to affiliates in
connection with cash management arrangements in the ordinary course of business.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
March 2007, relating to Holdings, the Borrower, its subsidiaries and the
Transactions.

 

-20-



--------------------------------------------------------------------------------

“Insurance Subsidiary” means a Subsidiary of the Borrower established for the
sole purpose of providing insurance benefits to the Borrower and its
Subsidiaries.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07, provided that a written Interest Election Request shall be
substantially in the form of Exhibit F, or such other form as shall be approved
by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internally Generated Funds” means any amount expended by the Borrower and its
Restricted Subsidiaries and not representing (i) the proceeds of Capital Lease
Obligations or Long-Term Indebtedness (other than Indebtedness under a revolving
line of credit, including the Revolving Loans), (ii) the proceeds of the
issuance of Equity Interests (or capital contributions in respect thereof) or
(iii) Net Proceeds from a Prepayment Event or other credit received from a
disposition, sale or other transfer or exchange of assets outside the ordinary
course of business.

“Investment” means with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding accounts receivable, trade credit, advances to
customers and commission, travel, relocation and similar advances to officers
and employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent changes in the value of such Investment, net of any dividend,
distribution, interest payment, return of capital, repayment or other amount
received in cash by Holdings, the Borrower or a Restricted Subsidiary in respect
of such Investment

“IPO” means a bona fide underwritten initial public offering of Equity Interests
of Holdings, the Borrower or a Parent after the Effective Date.

 

-21-



--------------------------------------------------------------------------------

“IP Rights” has the meaning set forth in Section 3.21.

“Issuing Bank” means JPMorgan Chase Bank, N.A. or such other Lender designated
as an “Issuing Bank” pursuant to Section 2.05(k) and, with respect to each
Existing Letter of Credit, the Existing Issuing Bank. The Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

“LC Obligations”: at any time, an amount equal to the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.

“Lenders” means the banks and other financial institutions or entities from time
to time parties to this Agreement (including any Person that shall have become a
party hereto pursuant to an Assignment and Assumption or an Incremental Facility
Amendment) other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
or any Existing Letter of Credit.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits for a
comparable amount and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding the foregoing, (a) in no event shall the LIBO
Rate with respect to the Extended Term Loans be less than 0.75% and (b) in no
event shall the LIBO Rate with respect to the New Tranche B Term Loans be less
than 1.251.00%.

 

-22-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease in
and of itself be deemed a Lien or (c) in the case of securities, any purchase
option, call or similar right of a third party (other than customary rights of
first refusal and tag, drag and similar rights in joint venture agreements
(other than any such agreement in respect of any Subsidiary)) with respect to
such securities.

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

“Loan Documents” means this Agreement, the Second Amendment, the promissory
notes, if any, executed and delivered pursuant to Section 2.09(e), any
Incremental Facility Amendment, the Collateral Agreement and the other Security
Documents.

“Loan Parties” means Holdings (other than for purposes of Article VI and terms
used therein), the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Incremental Facility Amendment.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, properties, contingent liabilities or condition (financial
or otherwise) of Holdings, the Borrower and its Restricted Subsidiaries, taken
as a whole, (b) the ability of any Loan Party to perform any obligation under
any Loan Document or (c) the rights of or benefits available to the Lenders and
Agents under any Loan Document or the ability of the Agents and the Lenders to
enforce the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Restricted Subsidiaries in an aggregate
principal amount, individually or in the aggregate, exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maximum Incremental Debt Amount” means $50,000,000.200,000,000.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

 

-23-



--------------------------------------------------------------------------------

“Merger” has the meaning set forth in the preamble to this Agreement.

“Merger Agreement” has the meaning set forth in the preamble to this Agreement.

“Merger Consideration” has the meaning set forth in the preamble to this
Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations. Each Mortgage shall be reasonably satisfactory in form and
substance to the Collateral Agent.

“Mortgaged Property” means each parcel of or other interests in real property
owned by a Loan Party and improvements thereto owned by a Loan Party with
respect to which a Mortgage is granted pursuant to Section 4.01, 5.12 or 5.13.
In no event shall Mortgaged Property include, or shall any Loan Party be
obligated to grant a Mortgage with respect to, any leasehold.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, and after reduction for any net income
attributable to non-controlling interests.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), (X) the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and, in the case of any such sale, transfer
or other disposition of an asset of a Subsidiary that is not a Guarantor, the
amount of any repayments of Indebtedness of such Subsidiary other than
intercompany Indebtedness made with the proceeds of such sale, transfer or other
disposition and (Y) in the event that a Restricted Subsidiary makes a pro rata
payment of dividends to all of its stockholders from any cash proceeds, the
amount of dividends paid to any stockholder other than the Borrower or any other
Restricted Subsidiary, provided that any cash proceeds of a sale, transfer or
other disposition of an asset by a Subsidiary that is not a Subsidiary Loan
Party that are subject to legal or contractual restrictions on repatriation to
the Borrower will not be considered Net Proceeds for so long as such proceeds
are subject to such restrictions; provided however that any such contractual
restrictions on repatriation were not entered into in contemplation of such
sale, transfer or other disposition of assets and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer), provided that no net proceeds calculated in
accordance with the foregoing of less than $500,000 realized in a single
transaction or series of related transactions shall constitute Net Proceeds.

 

-24-



--------------------------------------------------------------------------------

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its Restricted Subsidiaries as of such date (excluding (i) cash
and Permitted Investments, (ii) current amounts due from affiliates in
connection with cash management arrangements in the ordinary course and
(iii) current deferred tax assets) minus (b) the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries as of such date
(excluding (i) current liabilities in respect of Indebtedness, (ii) current
liabilities due to affiliates in connection with cash management arrangements in
the ordinary course of business and (iii) current deferred tax liabilities). Net
Working Capital at any date may be a positive or negative number. Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

“New Tranche B Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a New Tranche B Term Loan hereunder on the Second
Amendment Effective Date, the Third Amendment Effective Date or the ThirdFourth
Amendment Effective Date, as applicable, expressed as an amount representing the
maximum principal amount of the New Tranche B Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to Section 2.20 or pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s New Tranche B Commitment is
set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its New Tranche B Commitment, as applicable. The
initial aggregate amount of the New Tranche B Commitments on the Second
Amendment Effective Date is $365,000,000. The aggregate amount of the additional
New Tranche B Commitments made on the Third Amendment Effective Date is
$150,000,000. The aggregate amount of the additional New Tranche B Commitments
made on the Fourth Amendment Effective Date is $150,000,000.

“New Tranche B Lender” means a Lender with a New Tranche B Commitment or an
outstanding New Tranche B Term Loan.

“New Tranche B Maturity Date” means the seventh anniversary of the Second
Amendment Effective Date.

“New Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a).

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA.”

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

“Non-Consolidated Entity” means each of the operating partnerships, limited
liability companies, limited liability partnerships, joint ventures or similar
entities in which the Borrower or its Restricted Subsidiaries, directly or
indirectly, own Equity Interests, other than Subsidiaries.

“non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(d).

“Non-Extended Term Loan” means any Term Loan or portion thereof not extended
pursuant to the Second Amendment.

“Non-Extended Term Loan Maturity Date” means April 19, 2014.

“Non-Extending Term Loan Lender” means any Term Loan Lender who has not agreed
to extend all or a portion of its outstanding Existing Term Loan until the
Extended Term

 

-25-



--------------------------------------------------------------------------------

Loan Maturity Date. A Lender shall only be an Non-Extending Term Loan Lender
(x) for the period from the Second Amendment Effective Date and (y) only with
respect to the Non-Extended Term Loans made by it thereunder.

“Note” means the collective reference to any promissory note evidencing Loans.

“Notice of Intent to Cure” has the meaning set forth in Section 7.02.

“NPL” means the National Priorities List under CERCLA.

“Obligations” has the meaning set forth in the Collateral Agreement.

“OFAC” has the meaning set forth in Section 3.20.

“OMR Window” has the meaning set forth in Section 2.11(i).

“Open Market Repurchase” has the meaning set forth in Section 2.11(i).

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or from the filing or recording of or otherwise with respect to
the exercise by the Administrative Agent or the Lenders of their rights under,
any Loan Document.

“Parent” means any direct or indirect parent of which Holdings is a wholly owned
subsidiary.

“Participant” has the meaning set forth in Section 9.04(e).

“Participant Register” has the meaning set forth in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Collateral Agent.

“Permitted Acquisitions” means any acquisition by the Borrower or any Qualified
Restricted Subsidiary of Equity Interests in, all or substantially all the
assets of, or all or substantially all the assets constituting a division or
line of business of, a Person (that in the case of an acquisition of Equity
Interests, is or becomes a Qualified Restricted Subsidiary) if (a) such
acquisition was not preceded by, or consummated pursuant to, a hostile offer
(including a proxy contest), (b) no Default has occurred and is continuing or
would result therefrom, (c) such acquisition and all transactions related
thereto are consummated in accordance in all material respects with all
applicable laws, (d) any Person or assets or division as acquired in accordance
herewith shall be in similar lines of business or lines of business related to
or incidental to those businesses in which the Borrower and/or its Restricted
Subsidiaries are engaged as of the Effective Date, (e) the Borrower is in
compliance with the Financial Performance Covenant (such covenant to be applied
even if no Revolving Loan or Swingline Loan and less than $7.5 million of LC
Exposure is outstanding) on a Pro Forma Basis after giving effect to such
Permitted Acquisition and (f) the Borrower has delivered to the Administrative
Agent an officer’s certificate to the effect set forth in clauses (a), (b), (c),
(d) and (e) above, together with, if such acquisition exceeds $5,000,000 in
aggregate consideration, all relevant financial information for the Person or
assets to be acquired.

 

-26-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith;

(c) (i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the Borrower or any Restricted Subsidiary;

(d) deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations);

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f) easements, zoning restrictions, rights-of-way, encroachments, protrusions,
minor defects or irregularities of title and other similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not either detract from the value of
the affected property or interfere with the ordinary conduct of business of the
Borrower or any Restricted Subsidiary, in each case in any material respect;

(g) landlords’ and lessors’ and other like Liens in respect of rent not in
default;

(h) any Liens shown on the title insurance policies in favor of the Collateral
Agent insuring the Liens of the Mortgages;

(i) leases, licenses, subleases or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries; and

(j) Liens securing the Obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

-27-



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or Moody’s of at least A2 or P2, respectively;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in money market funds that comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above.

“Permitted Investors” means (i) the Sponsor (ii) any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which the foregoing persons beneficially own (within the meaning
of Rule 13d-3 under the Exchange Act, or any successor provision) at least 50.0%
of the total voting power of the aggregate issued and outstanding Equity
Interests of Holdings held by such group and (iii) any Permitted Parent.

“Permitted Other Indebtedness” shall mean Indebtedness (which Indebtedness may
(x) be unsecured, (y) have the same lien priority as the Obligations or (z) be
secured by a Lien ranking junior to the Lien securing the Obligations), in each
case issued or incurred by the Borrower or a Guarantor, (a) the terms of which
do not provide for any scheduled repayment, mandatory repayment or redemption or
sinking fund obligations prior to, at the time of incurrence, the Latest Term
Loan Maturity Date (or, in the case of Permitted Other Indebtedness the Net
Proceeds of which are applied to the prepayment of Non-Extended Term Loans, the
Extended Term Loan Maturity Date) (other than, in each case, customary offers to
repurchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(other than interest rate and redemption or prepayment premiums), taken as a
whole, are not more restrictive to the Borrower and the Restricted Subsidiaries
than those herein, (c) of which no Subsidiary of Holdings (other than the
Borrower or a Guarantor) is an obligor and (d) that, if secured, (i) is not
secured by any assets other than the Collateral and (ii) is subject to customary
intercreditor agreements entered into with the agent, trustee or other
representative of any such Permitted Other Indebtedness, the material terms of
which shall be reasonably acceptable to the Administrative Agent and the
Borrower.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Loan Documents) issued or executed and delivered with respect
to any Permitted Other Indebtedness by any Loan Party.

 

-28-



--------------------------------------------------------------------------------

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Permitted
Other Indebtedness Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the Permitted
Other Indebtedness Obligations of the applicable Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Permitted Other Indebtedness Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees, attorney costs, indemnities and other
amounts payable by any Loan Party under any Permitted Other Indebtedness
Document and (b) the obligations of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party in accordance with the
terms of any Permitted Other Indebtedness Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Parent” means any direct or indirect parent of the Borrower that was
not formed in connection with, or in contemplation of, a transaction that would
otherwise constitute a Change of Control.

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, a “restriction”) on the ability of any Restricted Subsidiary to (a) pay
dividends or make any other distributions on its Equity Interest to the Borrower
or a Restricted Subsidiary or pay any Indebtedness owed to the Borrower or a
Restricted Subsidiary or (b) make any loans or advances to the Borrower or a
Restricted Subsidiary, which restriction satisfies all of the following
conditions: (i) such restriction becomes effective only upon the occurrence of
(x) specified events under its charter or (y) a default by such Restricted
Subsidiary in the payment of principal of or interest, a bankruptcy default, a
default on any financial covenant or any other material default, in each case on
Indebtedness that was incurred by such Restricted Subsidiary in compliance with
Section 6.01 and (ii) such restriction would not materially impair the
Borrower’s ability to make scheduled payments of cash interest and to make
required principal payments on the Loans, as determined in good faith by the
chief executive officer or Financial Officer of the Borrower (or, by the Board
of Directors of the Borrower if the amount of any such transaction would be
greater than $10,000,000) whose determination shall be conclusive.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or if issued with original
issue discount, the issue price) thereof does not exceed the principal amount
(or if issued with original issue discount, the accreted value) of the
Indebtedness so modified, refinanced, refunded, renewed, replaced or extended
except by an amount equal to unpaid accrued interest (including capitalized
interest) and premium thereon plus other amounts owing or paid related to such
Indebtedness, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to clause (vi) of Section 6.01(a), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended,

 

-29-



--------------------------------------------------------------------------------

(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to clauses (vi) or (xi) of Section 6.01(a), at
the time thereof, no Event of Default shall have occurred and be continuing and
(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is Subordinated Indebtedness, to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, and such modification, refinancing,
refunding, renewal, replacement or extension is incurred by one or more Persons
who is an obligor of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (excluding pursuant to a sale and
leaseback transaction permitted under Section 6.06) of any property or asset of
Holdings, the Borrower or any Restricted Subsidiary resulting in Net Proceeds in
excess of $1,000,000 (in any single transaction or series of related
transactions), other than dispositions described in clauses (a)(i), (b), (c),
(d), (h), (i), (j) and (k) of Section 6.05; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Restricted Subsidiary resulting in Net
Proceeds in excess of $1,000,000; or

(c) the incurrence or issuance by Holdings, the Borrower or any Restricted
Subsidiary of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Indebtedness under Sections 6.01(a)(xx) to the extent
the Net Proceeds of such Indebtedness are required to be applied to prepay the
Term Loans) or, in the case of Holdings, Section 6.03(c), or permitted by the
Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its base rate in effect for dollars at
its principal office in New York, New York; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

“Pro Forma Basis” means, for purposes of calculating the Fixed Charge Coverage
Ratio, the Secured Leverage Ratio, the Leverage Ratio or Facility-Level EBITDA
(the “Relevant Calculation”) for any period, in the event that the Borrower or
any of its Restricted Subsidiaries incurs, assumes, guarantees, repays,
repurchases, redeems, defeases or otherwise discharges any Indebtedness (other
than Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not replaced or issues,
repurchases or redeems preferred stock or Disqualified Equity Interests
subsequent to the commencement of the period for which the Relevant Calculation
is being calculated and on or prior to the date on which the event for which the
Relevant Calculation is made, then the Relevant Calculation will be calculated
giving pro forma effect to such incurrence, assumption,

 

-30-



--------------------------------------------------------------------------------

guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock or
Disqualified Equity Interests, and the pro forma application of the net proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period.

In addition, for purposes of the Relevant Calculation:

(1) Investments, acquisitions, mergers, consolidations and dispositions that
have been made by the Borrower or any of its Restricted Subsidiaries, or any
Person or any of its Restricted Subsidiaries acquired by, merged or consolidated
with the Borrower or any of its Restricted Subsidiaries, and including any
related financing transactions and including increases in ownership of
Restricted Subsidiaries, during the four-quarter reference period or subsequent
to such reference period and on or prior to the Calculation Date will be given
pro forma effect, including giving effect to Pro Forma Cost Savings, as if they
had occurred on the first day of the four-quarter reference period;

(2) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the Borrower or any of its Restricted Subsidiaries following the
Calculation Date;

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Financial Officer. For purposes of determining whether any Indebtedness
constituting a Guarantee may be incurred, the interest on the Indebtedness to be
guaranteed shall be included in calculating the Fixed Charge Coverage Ratio on a
Pro Forma Basis. Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

 

-31-



--------------------------------------------------------------------------------

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that (i) were directly attributable to an
acquisition, merger, consolidation or disposition that occurred during the
four-quarter reference period or subsequent to the four-quarter reference period
and on or prior to the Calculation Date and calculated on a basis that is
consistent with Regulation S-X under the Securities Act of 1933 as in effect and
applied as of the Effective Date, (ii) were actually implemented by the business
that was the subject of any such acquisition, merger, consolidation or
disposition within 12 months after the date of the acquisition, merger,
consolidation or disposition and prior to the Calculation Date that are
supportable and quantifiable by the underlying accounting records of such
business or (iii) for all purposes other than determining the “Applicable Rate”,
relate to the business that is the subject of any such acquisition, merger,
consolidation or disposition and that the Borrower reasonably determines are
probable based upon specifically identifiable actions to be taken within 12
months of the date of the acquisition, merger, consolidation or disposition and,
in the case of each of (i), (ii) and (iii), are described in a certificate
signed by a Financial Officer, as if all such reductions in costs had been
effected as of the beginning of such period.

“Proposed Change” has the meaning set forth in Section 9.02(b).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holdings Debt” means unsecured Indebtedness of Holdings or a Parent
that (a) is not subject to any Guarantee by the Borrower or any Subsidiary,
(b) does not mature prior to the date that is 180 days after the Latest Term
Loan Maturity Date, (c) has no scheduled amortization or payments of principal
prior to such 180th day (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (d) hereof), and (d) has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior
notes of an issuer that is the parent of a borrower under senior secured credit
facilities and in any event, with respect to default and remedy provisions, not
materially more restrictive than those set forth in the Senior Notes, taken as a
whole (other than provisions customary for senior notes of a holding company).

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Restricted Subsidiary” means (i) any Restricted Subsidiary that
satisfies all of the following requirements: (1) except for Permitted Payment
Restrictions, there are no restrictions, directly or indirectly, on the ability
of such Restricted Subsidiary to pay dividends or make distributions to the
holders of its Equity Interests; (2) except to the extent restricted pursuant to
a Permitted Payment Restriction, such Restricted Subsidiary customarily declares
and pays regular monthly, quarterly or semi-annual dividends or distributions to
the holders of its Equity Interests in an amount equal to substantially all of
the available cash flow of such Restricted Subsidiary for such period, as
determined in good faith by the Board of Directors, subject to such ordinary and
customary reserves and other amounts as, in the good faith judgment of such
individuals, may be necessary so that the business of such Restricted Subsidiary
may be properly and advantageously conducted at all times, and the Borrower
intends to cause such Restricted Subsidiary to continue to declare and pay such
regular dividends or distributions in the manner set forth above; and (3) the
Equity Interests of such Restricted Subsidiary consist solely of (A) Equity
Interests owned by the Borrower and its Qualified Restricted Subsidiaries,
(B) Equity Interests owned by Strategic Investors and (C) directors’ qualifying
shares and (ii) any Subsidiary Loan Party.

“Refinanced Term Loans” has the meaning set forth in 9.02(c).

 

-32-



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04(d).

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Replacement Term Loans” has the meaning set forth in 9.02(c).

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Extended Term Loans or New Tranche B Term Loans with the incurrence by
the Borrower of any long-term secured bank debt financing having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fee or “original issue discount” shared with all
lenders of such loans or Loans, as the case may be, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders of such loan or Loans, as the
case may be, and without taking into account any fluctuations in the LIBO Rate)
that is less than the interest rate for or weighted average yield (as determined
by the Administrative Agent on the same basis) of the Extended Term Loans or New
Tranche B Term Loans, as applicable, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, the Extended Term Loans or New Tranche B Term
Loans, as applicable.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans, Loans in respect of Incremental Commitments (if any) and unused
Commitments representing more than 50% of the aggregate Revolving Exposures,
outstanding Term Loans, outstanding Loans in respect of Incremental Commitments
(if any) and unused Commitments at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time.

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment thereon (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.

 

-33-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Availability Period” means the period from and including the Second
Amendment Effective Date to but excluding the earlier of (a) the Revolving
Maturity Date and (b) the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to pursuant
to Section 2.08 and (b) reduced or increased from time to time in accordance
with this Agreement (including pursuant to Section 2.20 and assignments by or to
such Lender pursuant to Section 9.04). The amount of each Lender’s Revolving
Commitment after the Second Amendment Effective Date is set forth on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Commitment, as applicable. The aggregate amount of
the Lenders’ Revolving Commitments after the Second Amendment Effective Date is
$125,000,000.

“Revolving Commitment Increase” has the meaning set forth in Section 2.20.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Applicable
Percentage of the LC Obligations then outstanding and (c) such Lender’s
Applicable Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Maturity Date” means the fifth anniversary of the Second Amendment
Effective Date.

“Rollover Equity” has the meaning set forth in the preamble to this Agreement.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment” means the Second Amendment to this Agreement, dated as of
April 3, 2012, among Holdings, Borrower, the Extending Term Loan Lenders, the
New Tranche B Term Lenders, the Revolving Lenders and the Amending Non-Extending
Lenders partyother parties thereto.

“Second Amendment Effective Date” means April 3, 2012.

 

-34-



--------------------------------------------------------------------------------

“Second Amendment Information Memorandum” means the Confidential Information
Memorandum dated March 2012, relating to Holdings, the Borrower, its
subsidiaries and the 2012 Transactions.

“Secured Leverage Ratio” means, on any date, the ratio of (a) Total Secured
Indebtedness on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

“Security Documents” means the Collateral Agreement, the Perfection Certificate,
the Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Obligations.

“Senior Notes” means the 9.00% Senior Notes due 2020 in an original aggregate
principal amount of $440 million issued by the Borrower on or prior to the
Second Amendment Effective Date, and the Indebtedness represented thereby.

“Senior Notes Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Subordinated Notes” means the 8.875% Senior Subordinated Notes due 2017
in the aggregate principal amount of $240,000,000 and the 9.25%/10% Senior
Subordinated Toggle Notes due 2017 in the aggregate principal amount of
$200,000,000, each issued by the Borrower on the Effective Date, and the
Indebtedness represented thereby.

“Specified Subsidiary” means (i) [Reserved], (ii) each wholly owned Domestic
Subsidiary listed on Schedule 1.01(c) (provided that if any such Subsidiary has
not been legally dissolved within 365 days after the Second Amendment Effective
Date and no Equity Interests therein are owned by Strategic Investors 365 days
after the Second Amendment Effective Date, such Subsidiary shall no longer
constitute a Specified Subsidiary) and (iii) any Qualified Restricted Subsidiary
that is a wholly owned Domestic Subsidiary formed or acquired after the
Effective Date if a Financial Officer or the Chief Development Officer or
General Counsel of the Borrower represents in writing to the Administrative
Agent that the Borrower intends in good faith to syndicate the Equity Interests
to Strategic Investors within 365 days of such formation or acquisition
(provided that if no Equity Interests of such Subsidiary have been syndicated to
Strategic Investors within 365 days after such formation or acquisition, such
Subsidiary shall no longer constitute a Specified Subsidiary); provided that any
Specified Subsidiary shall cease to be a Specified Subsidiary if the Borrower
has opted for it to satisfy the Collateral and Guarantee Requirement.

“Sponsor” means (i) any of WCAS Management Corporation and its Affiliates, and
investment funds and partnerships managed or advised by any of them or any of
their respective Affiliates but not including, however, any operating company or
a company controlled by an operating company of any of the foregoing, (ii) any
officer, director, employee, member, partner or stockholder of the manager or
general partner (or the general partner of the general partner) of any of the
Persons referred to in clause (i), (iii) the spouses, ancestors, siblings,
descendants (including children or grandchildren by adoption) and the
descendants of any of the siblings of the Persons referred to in clause (ii),
(iv) in the event of the incompetence or death of any of the Persons described
in any of clauses (ii) through (iii), such Person’s estate, executor,
administrator, committee or other personal representative, in each case who at
any particular date shall be the owner, beneficially or of record, or have the
right to acquire, directly or indirectly, Equity Interests of the Borrower or
Holdings (or any Parent), (v) any trust created for the benefit of the Persons
described in any of clauses (ii) through (iv) or any trust for the benefit of
any such trust; or

 

-35-



--------------------------------------------------------------------------------

(vi) any Person controlled by any of the Persons described in any of the clauses
(ii) through (v). The provisions set forth in clauses (ii) through (v) above
shall only be applicable to the determination of Permitted Investors and for no
other provision of this Agreement other than provisions that reference such
term.

“Sponsor Management Agreement” means the Management Agreement between the
Borrower and Sponsor dated as of April 19, 2007, as amended by the first
amendment thereto effective as of the Second Amendment Effective Date, as the
same may be amended, modified, supplemented or otherwise modified from time to
time in accordance with its terms, but only to the extent that any such
amendment, modification, supplement or other modification does not, directly or
indirectly, increase the obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries to make any payments thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Strategic Investors” means physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are actively involved in the
day-to-day operations of providing surgical care and surgery-related services,
or, in the case of physicians, that have retired therefrom, individuals who are
former owners or employees of surgical care facilities purchased by the Borrower
or any of its Restricted Subsidiaries, and consulting firms that receive common
Equity Interests solely as consideration for consulting services performed.

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is contractually subordinated to the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means any Domestic Subsidiary that is a Restricted
Subsidiary (other than (a) any Subsidiary that is not a wholly owned Subsidiary,
(b) any Subsidiary that is prohibited by applicable law from guaranteeing the
Obligations, (c) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (d) any Subsidiary (x) that is treated as a disregarded entity for
U.S. federal income tax purposes and (y) substantially all of the assets of
which are the Equity Interests of one or more Foreign Subsidiaries and any other
assets incidental thereto, (e) any Immaterial Subsidiary for which the Borrower
has not opted to satisfy the Collateral and Guarantee Requirement, (f) any
Insurance Subsidiary, (g) any Restricted Subsidiary that is acquired pursuant to
a Permitted Acquisition financed with secured Indebtedness incurred pursuant to
Section 6.01(a)(vii) and each Restricted Subsidiary thereof that

 

-36-



--------------------------------------------------------------------------------

guarantees such Indebtedness if the terms of such Indebtedness or guarantee
prohibit such Person from becoming a Subsidiary Loan Party; provided that each
such Restricted Subsidiary shall cease to be an excluded Subsidiary under this
clause (g) if such secured Indebtedness is repaid or becomes unsecured or if
such Restricted Subsidiary ceases to guarantee such secured Indebtedness or if
such Indebtedness or guarantee ceases to prohibit such Person from becoming a
Subsidiary Loan Party, as applicable, (h) any Specified Subsidiary and (i) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Lehman Brothers Inc.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Lender” means a Non-an Extending Term Loan Lender, an Extending Term Loan
Lender, or a New Tranche B Lender (as the context requires).

“Term Loan” means a Non-Extended Term Loan, an Extended Term Loan, or a New
Tranche B Term Loan (as the context requires).

“Term Loan Increase” has the meaning set forth in Section 2.20.

“Term Percentage” means, as to any Term Lender at any time, (i) in the case of
Extended Term Loans, the percentage which the aggregate principal amount of such
Lender’s Extended Term Loans then outstanding constitutes of the aggregate
principal amount of the Extended Term Loans then outstanding, (ii) in the case
of the Non-Extended Term Loans, the percentage which the aggregate principal
amount of such Lender’s Non-Extended Term Loans then outstanding constitutes of
the aggregate principal amount of the Non-Extended Term Loans

 

-37-



--------------------------------------------------------------------------------

then outstanding and (iii) in the case of the New Tranche B Term Loans, the
percentage which the aggregate principal amount of such Lender’s New Tranche B
Term Loans then outstanding constitutes of the aggregate principal amount of the
New Tranche B Term Loans then outstanding.

“Third Amendment” means the Third Amendment to this Agreement, dated as of
December 19, 2012, among Holdings, Borrower, the Additional New Tranche B Term
Lenders (as defined therein) and the Lenders party thereto.

“Third Amendment Effective Date” means December 19, 2012.

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis as shown on the most recent balance sheet
of the Borrower required to be delivered pursuant to Section 5.01(a) or (b) (it
being understood that if such required balance sheet is not delivered Total
Assets shall be deemed to be zero until such balance sheet is delivered).

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Restricted Subsidiaries outstanding as of
such date on a consolidated basis consisting of Indebtedness for borrowed money,
Capital Lease Obligations, debt obligations evidenced by promissory notes and
similar instruments, and all obligations, contingent or otherwise, of the
Borrower or any Restricted Subsidiary as an account party in respect of
unreimbursed obligations in respect of drawn letters of credit, letters of
guaranty or bankers’ acceptances as determined in accordance with GAAP, minus
the amount of unrestricted cash and Permitted Investments that is not subject to
any Lien (other than any Lien under the Loan Documents or Liens permitted by
clauses (vi), (x) and (xi) of Section 6.02) held, on such date, by the Borrower
and the Subsidiary Loan Parties.

“Total Secured Indebtedness” means, as of any date, the aggregate principal
amount of (x) Indebtedness of any Loan Party (other than Holdings) that is
secured by a Lien on the assets of any such Loan Party and (y) Indebtedness of
any Restricted Subsidiary that is not a Loan Party, in each case, outstanding as
of such date, in the amount that would be reflected on a balance sheet prepared
as of such date on a consolidated basis in accordance with GAAP plus the
aggregate principal amount of all Guarantees by any Restricted Subsidiary that
is not a Loan Party of the Indebtedness of any other Person to the extent not
already included in such amount, minus the amount of unrestricted cash and
Permitted Investments that is not subject to any Lien (other than any Lien under
the Loan Documents or Liens permitted by clauses (vi), (x) and (xi) of
Section 6.02) held, on such date, by the Borrower and the Subsidiary Loan
Parties.

“Transaction Costs” means the payment of fees, expenses and other costs in
connection with the items described in clauses (a)-(f) of the definition of
Transactions.

 

-38-



--------------------------------------------------------------------------------

“Transactions” means (a) the Merger and the other transactions contemplated by
the Acquisition Documents, (b) the Equity Contributions and the rollover of the
Rollover Equity, (c) the Repayment, (d) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder on the Effective Date, (e) the issuance of the Senior
Subordinated Notes, (f) the execution, delivery, performance of, and the
borrowings (and use of proceeds thereof) under, the UK Facility and (g) payment
of the Transaction Costs on the Effective Date.

“2012 Dividend” means (i) a one-time cash dividend made on or about of the
Second Amendment Effective Date by the Borrower to Holdings, the proceeds of
which will be used to make one-time cash Restricted Payments to its shareholders
and (ii) payments to option holders of a Parent in an aggregate amount not to
exceed $320,000,000.

“2012 Repayment” means (a) the repayment of any Revolving Loans outstanding
prior to the Second Amendment Effective Date and the termination all Revolving
Commitments in effect prior to the Second Amendment Effective Date, (b) the
repayment of a portion of the Non-Extended Term Loans and (c) the repurchase and
redemption of the Senior Subordinated Notes.

“2012 Transaction Costs” means the payment of fees, expenses and other costs in
connection with the items described in clauses (a)-(e) of the definition of 2012
Transactions and including, for the avoidance of doubt, (a) any portion of the
2012 Dividend to the extent any such amount reduces Consolidated Net Income and
(b) the repayment of a portion of the Non-Extended Term Loans described in
clause (b) of the definition of 2012 Repayment.

“2012 Transactions” means (a) the 2012 Repayment, (b) the execution, delivery
and performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder on the Second Amendment Effective Date, (c) the
issuance of the Senior Notes, (d) the UK Spin-Out, (e) the payment of the 2012
Dividend and (f) payment of the 2012 Transaction Costs, in each case on or prior
to the Second Amendment Effective Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Facility” means that certain Amended and Restated Agreement dated April 12,
2007, by and among certain UK Subsidiaries and The Governor and Company of the
Bank of Scotland, as amended, restated, modified, renewed, refunded, replaced or
refinanced (including by means of sales of debt securities and including any
amendment, restatement, modification, renewal, refunding, replacement or
refinancing that increases the amount to be borrowed thereunder or extends the
maturity thereof) from time to time.

“UK Spin-Out” means, collectively, (a) the distribution by the Borrower of all
of the outstanding Equity Interests of USPE Holdings, Ltd. to Holdings, (b) the
distribution by Holdings of all of such Equity Interests to its parent company
and (c) each subsequent distribution of all of such Equity Interests by a direct
or indirect parent of Holdings and ultimately to the shareholders of USPI Group
Holdings, Inc.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15(a) subsequent to the date hereof.

 

-39-



--------------------------------------------------------------------------------

“USA Patriot Act” has the meaning set forth in Section 3.20.

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any definition) hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided that any change in GAAP after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease Obligation prior to such change to be deemed a Capital Lease Obligation.

SECTION 1.05. Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the calculation of the Fixed Charge Coverage Ratio, the Secured Leverage
Ratio, the Leverage Ratio and Facility-Level EBITDA on any Calculation Date for
any purpose under this Agreement shall be made on a Pro Forma Basis; provided
that at the election of the Borrower, such pro forma calculations shall not be
required to be determined for any acquisition or disposition to the extent the
aggregate consideration paid or received in connection with such acquisition or
disposition was less than $5,000,000.

 

-40-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each (a) New Tranche B Term Lender agrees to make a New Tranche B Term Loan to
the Borrower on the Second Amendment Effective Date or the Third Amendment
Effective Date, as applicable, in a principal amount not exceeding its New
Tranche B Commitment and (b) Revolving Lender agrees to make Revolving Loans to
the Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of the Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided, that,
notwithstanding the foregoing each Swingline Loan shall be not less than
$250,000 and if greater than such amount shall be in an amount that is an
integral multiple of $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time. There shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding. Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing or Swingline Loan may be in an
aggregate amount, subject in the case of Swingline Loans to the limitations on
the amounts thereof set forth in Section 2.04(a), (i) that is equal to the
entire unused balance of the aggregate Revolving Commitments or (ii) that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date, the Non-Extended Term Loan Maturity Date, the Extended Term Loan
Maturity Date or the New Tranche B Maturity Date, as applicable.

 

-41-



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Loan Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing or a New
Tranche B Term Loan Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $20,000,000 or (ii) the aggregate
Revolving Exposures exceeding the aggregate Revolving Commitments, provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The

 

-42-



--------------------------------------------------------------------------------

Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower maintained with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 2:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear, provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) Provisions Related to Expiring Revolving Commitments. If the maturity date
shall have occurred in respect of any Class of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another Class or Classes of
Revolving Commitments is or are in effect with a longer maturity date (each a
“non-Expiring Credit Commitment” and collectively, the “non-Expiring Credit
Commitments”), then with respect to each outstanding Swingline Loan, if
consented to by the applicable Swingline Lender, on the earliest occurring
maturity date such Swingline Loan shall be deemed reallocated to the Class or
Classes of the non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such non-Expiring
Credit Commitments, immediately prior to such reallocation the amount of
Swingline Loans to be reallocated equal to such excess shall be repaid or cash
collateralized and (y) notwithstanding the foregoing, if a Default or Event of
Default has occurred and is continuing, the Borrower shall still be obligated to
pay Swingline Loans allocated to the Revolving Lenders holding the Expiring
Credit Commitments at the maturity date of the Expiring Credit Commitment or if
the Loans have been accelerated prior to the maturity date of the Expiring
Credit Commitment. Commencing with the maturity date of any Class of Revolving
Commitments, the sublimit for Swingline Loans shall be agreed solely with the
Swingline Lender.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of any of its Restricted Subsidiaries so long as the Borrower is a
co-applicant), in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All Existing
Letters of Credit shall be deemed to be issued hereunder and shall constitute
Letters of Credit subject to the terms hereof and, to the extent previously
issued for the account of a Restricted Subsidiary of the Borrower, shall
constitute an obligation of the Borrower pursuant to this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 2.05(c)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $20,000,000 and (ii) the aggregate Revolving
Exposures shall not exceed the aggregate Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
(x) at the option of the Issuing Bank any Letter of Credit may provide for
renewal periods so long as such renewal period does not exceed one year and does
not end after the date described in clause (ii) and (y) the expiry date may be
later then the Revolving Maturity Date if (1) all of the Revolving Lenders have
approved such expiry date or (2) the Borrower deposits in an account with the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
Issuing Bank and the Revolving Lenders, an amount in cash equal to 105% of the
LC Exposure in respect of such Letter of Credit (in which case, the Revolving
Lenders shall cease to have participating in such Letter of Credit following the
Revolving Maturity Date).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable

 

-44-



--------------------------------------------------------------------------------

Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in Section 2.05(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $2,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request (and, if the Borrower fails to
reimburse such LC Disbursement when due, the Borrower shall be deemed to have
requested) in accordance with Section 2.04 that such LC Disbursement be financed
with a Swingline Loan in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions

 

-45-



--------------------------------------------------------------------------------

of this Section 2.05, constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with Section 2.05(e).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.05(e), then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

-46-



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
Lenders, an amount in cash equal to 105% the LC Exposure as of such date plus
any accrued and unpaid interest thereon, provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.01(h) or (i). The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations of the Borrower
under this Agreement. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(k) Additional Issuing Banks. The Borrower may at any time, and from time to
time, designate one or more additional Lenders to act as an issuing bank under
this Agreement with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender. Any Lender designated as an
issuing bank pursuant to this Section 2.05(k) shall be deemed to be and shall
have all the rights and obligations of an “Issuing Bank” hereunder.

(l) Provisions Related to Expiring Revolving Commitments. If the Letter of
Credit expiration date in respect of any Class of Revolving Commitments occurs
prior to the expiry date of any Letter of Credit, then (i) if consented to by
the Issuing Bank which issued such Letter of Credit, if one or more other
Classes of Revolving Commitments in respect of which the Letter of Credit
expiration date shall not have so occurred are then in effect, such Letters of
Credit for which consent has been obtained shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(d) and (e)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.05(j). Commencing with the
maturity date of any tranche of Revolving Commitments, the sublimit for Letters
of Credit shall be agreed solely with the Issuing Bank.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request, provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) and may, in reliance upon such assumption and in
its sole discretion, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Revolving Borrowing and Term Loan Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as designated by Section 2.03. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section 2.07 shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

 

-48-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the New Tranche B Commitments shall
terminate at 5:00 p.m., New York City time, on the Second Amendment Effective
Date or 5:00 p.m., New York City time, on the Third Amendment Effective Date, as
applicable, and (ii) the Revolving Commitments shall terminate at the start of
the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following

 

-49-



--------------------------------------------------------------------------------

receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable, provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each (a) Non-Extended Term Loan, (b) Extended Term Loan or
(cb) New Tranche B Term Loan, in each case, of such Lender as provided in
Section 2.10 and (iii) the then unpaid principal amount of each Swingline Loan
on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.09(b) and
(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Amortization of Term Loans.

(a) Subject to adjustment pursuant to Section 2.10(d), the Borrower shall repay
Non-Extended Term Loan Borrowings in installments on each
March 31, June 30, September 30

 

-50-



--------------------------------------------------------------------------------

and December 31 of each year, in the aggregate principal amount equal to (i) in
the case of each installment due prior to the Non-Extended Term Loan Maturity
Date, 0.25% of the aggregate principal amount of the Non-Extended Term Loans
outstanding on the Effective Date and (ii) in the case of the installment due on
the Non-Extended Term Loan Maturity Date, the entire remaining balance of the
Non-Extended Term Loans (as adjusted from time to time pursuant to Section
2.10(d)).[Reserved]

To the extent not previously paid, all Non-Extended Term Loans shall be due and
payable on the Non-Extended Term Loan Maturity Date.

(b) Subject to adjustment pursuant to Section 2.10(d), the Borrower shall repay
Extended Term Loan Borrowings in installments on each
March 31, June 30, September 30 and December 31 of each year, in the aggregate
principal amount equal to (i) in the case of each installment due prior to the
Extended Term Loan Maturity Date, 0.25% of the aggregate principal amount of the
Extended Term Loans outstanding on the Second Amendment Effective Date and
(ii) in the case of the installment due on the Extended Term Loan Maturity Date,
the entire remaining balance of the Extended Term Loans (as adjusted from time
to time pursuant to Section 2.10(d)).

To the extent not previously paid, all Extended Term Loans shall be due and
payable on the Extended Term Loan Maturity Date.

(c) Subject to adjustment pursuant to Section 2.10(d), the Borrower shall repay
New Tranche B Term Loan Borrowings in installments on each
March 31, June 30, September 30 and December 31 of each year, in the aggregate
principal amount equal to (i) in the case of each installment due prior to the
New Tranche B Maturity Date, 0.25% of the aggregate principal amount of the New
Tranche B Term Loans outstanding on the SecondFourth Amendment Effective Date
plus the aggregate principal amount of(after giving effect to the New Tranche B
Term Loans made on the ThirdFourth Amendment Effective Date) and (ii) in the
case of the installment due on the New Tranche B Maturity Date, the entire
remaining balance of the New Tranche B Term Loans (as adjusted from time to time
pursuant to Section 2.10(d)).

To the extent not previously paid, all New Tranche B Term Loans shall be due and
payable on the New Tranche B Maturity Date.

(d) Any mandatory prepayment of a Term Loan Borrowing shall be (A) applied, at
the Borrower’s option, either (I) to the Term Loan Borrowings of each Class on a
pro rata basis based on the respective amounts of the Term Loan Borrowings of
each Class (except to the extent that any Class of Term Loans established
pursuant to any Incremental Facility Amendment is entitled to receive a lesser
share of any such prepayment pursuant to the terms of any Incremental Facility
Amendment) or (II) (i) first to the Non-Extended Term Loans and second, to the
Term Loan Borrowings of each other Class on a pro rata basis based on the
respective amounts of Term Loan Borrowings of each Class (except to the extent
that any Class of Term Loans established pursuant to any Incremental Facility
Amendment is entitled to receive a lesser share of any such prepayment pursuant
to the terms of any Incremental Facility Amendment) and to reduce, in the direct
order of maturity, the scheduled repayments of the Term Loan Borrowings to be
made pursuant to this Section 2.10 on the scheduled payment dates next following
the date of such prepayment, unless and until each such scheduled repayment has
been eliminated as a result of reductions hereunder and (B) paid to the Term
Lenders of each Class on a pro rata basis in accordance with their respective
holdings of Term Loans. Any optional prepayment of any Term Loan Borrowing of
any Class of Term Loans permitted hereunder shall be applied to (A) at the
Borrower’s option, either (I) to the Term Loan Borrowings of each Class on a pro
rata basis based on the

 

-51-



--------------------------------------------------------------------------------

respective amounts of the Term Loan Borrowings of each Class (except to the
extent that any Class of Term Loans established pursuant to any Incremental
Facility Amendment is entitled to receive a lesser share of any such prepayment
pursuant to the terms of any Incremental Facility Amendment) or (II) (i) first,
the Non-Extended Term Loans and second, to the Term Loan Borrowings of each
other Class on a pro rata basis based on the respective amounts of Term Loan
Borrowings of each Class (except to the extent that any Class of Term Loans
established pursuant to any Incremental Facility Amendment is entitled to
receive a lesser share of any such prepayment pursuant to the terms of any
Incremental Facility Amendment) and (B) the remaining scheduled installments of
principal thereof pursuant to this Section 2.10 in a manner determined at the
discretion of the Borrower and specified in the notice of prepayment (and absent
such direction, in direct order of maturity). Notwithstanding the foregoing,
Extended Term Loans may be prepaid on a non-pro rata basis with the proceeds of
Additional Incremental Term Loans or Indebtedness incurred under
Section 6.01(xx) or (xxi).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Term Loans of any Class and Revolving Loans in whole or in part,
subject to the requirements of clauses (e), (f) and (h) of this Section 2.11.

(b) In the event and on such occasion that the aggregate Revolving Exposures
exceeds the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Collateral Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Prepayment Event, the Borrower shall, promptly after such Net Proceeds are
received by Holdings, the Borrower or such Restricted Subsidiary (and in any
event not later than the fifth Business Day after such Net Proceeds are
received), prepay Term Loan Borrowings in an aggregate amount equal to 100% of
such Net Proceeds; provided that in the case of any event described in clause
(a) or (b) of the definition of the term “Prepayment Event”, if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Borrower and the Restricted Subsidiaries intend to apply
the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 360 days after receipt of such Net Proceeds, to acquire or
replace real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Borrower and the Restricted Subsidiaries, and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate, except to the extent that the aggregate amount of
such Net Proceeds that have not been so applied or contractually committed in
writing by the end of such 360-day period (and, if so contractually committed in
writing but not applied prior to the end of such 360-day period, applied within
180 days of the end of such period) exceeds $10,000,000 (“Excess Net Proceeds”),
promptly after which time a prepayment shall be required in an amount equal to
such Excess Net Proceeds.

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2013, the Borrower shall prepay Borrowings in an
aggregate amount equal to:

(x) the excess of (A) 50% of Excess Cash Flow over (B) prepayments of Loans
under Section 2.11(a) during such fiscal year (other than prepayments funded
with the proceeds of incurrences of Indebtedness and in the case of prepayments
of Revolving Loans only so long as the corresponding Commitments are reduced
permanently) for any fiscal year for which the Leverage Ratio at the end of such
fiscal year is greater than 5.25 to 1.00,

 

-52-



--------------------------------------------------------------------------------

(y) the excess of (A) 25% of Excess Cash Flow over (B) prepayments of Loans
under Section 2.11(a) during such fiscal year for any fiscal year (other than
prepayments funded with the proceeds of incurrences of Indebtedness and in the
case of prepayments of Revolving Loans only so long as the corresponding
Commitments are reduced permanently) for which the Leverage Ratio at the end of
such fiscal year is less than or equal to 5.25 to 1.00 and greater than 4.00 to
1.00 and

(z) none of Excess Cash Flow for any fiscal year for which the Leverage Ratio at
the end of such fiscal year is less than or equal to 4.00 to 1.00.

Each prepayment pursuant to this paragraph shall be made within five Business
Days of the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 95 days after the end of such fiscal year).

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall determine in accordance with Section 2.10(d) the Borrowing or
Borrowings to be prepaid and shall specify such determination in the notice of
such prepayment pursuant to Section 2.11(f).

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 but shall in no event
include premium or penalty (except in the case of Extended Term Loans and New
Tranche B Term Loans as otherwise provided in paragraph (h) below).

(g) All Swap Agreements, if any, between Borrower and any of the Lenders or
their respective affiliates are independent agreements governed by the written
provisions of said Swap Agreements, which will remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in the terms of the Loans, except as otherwise expressly provided in said
written Swap Agreements, and any payoff statement from the Lenders relating to
the Loans shall not apply to said Swap Agreements except as otherwise expressly
provided in such payoff statement.

(h) Any (i) optional prepayment of the Extended Term Loans or the New Tranche B
Term Loans pursuant to a Repricing Transaction or (ii) amendment to this
Agreement resulting in a Repricing Transaction, shall be accompanied by a
prepayment premium equal to 1.00% of the aggregate principal amount of such
prepayment (or, in the case of clause (ii) above, of the aggregate amount of the
Extended Term Loans or the New Tranche B Term Loans outstanding immediately
prior to such

 

-53-



--------------------------------------------------------------------------------

amendment) if made on or prior to the first anniversary of the SecondFourth
Amendment Effective Date. Such fee shall be paid by the Borrower to the
Administrative Agent for the account of the Extending Term Loan Lenders or the
New Tranche B Term Lenders existing immediately prior to such prepayment or
amendment (as the case may be) on the date of such prepayment or amendment (as
the case may be).

(i) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Borrower may prepay outstanding Term
Loans of any Class at a discount to par pursuant to one or more open market
repurchases on the following basis (any such prepayment, an “Open Market
Repurchase”):

(i) Open Market Repurchases shall be conducted within one or more periods (each
such period, an “OMR Window”), each having a duration of two Business Days.
Prior to the commencement of such OMR Window, the Borrower shall provide notice
to the Term Lenders of its intent to conduct Open Market Repurchases, which
notice shall specify the dates of the relevant OMR Window and the Classes
covered. Such notice shall include a representation by the Borrower that there
is no material non-public information that has not been disclosed which, if made
public, would reasonably be expected to have a material positive effect on the
market price of the Term Loans subject to such Open Market Repurchases.

(ii) Each Open Market Repurchase shall be subject to the conditions that
(A) immediately prior to and after giving effect to such Open Market Repurchase,
no Default shall have occurred and be continuing and (B) such Open Market
Repurchases are not funded with the proceeds of Revolving Loans.

(iii) All Term Loans prepaid by the Borrower pursuant to this Section 2.11(i)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Open Market Repurchase. Open
Market Repurchases shall not be subject to Section 2.16. The par principal
amount of Term Loans prepaid pursuant to this Section 2.11(i) shall be applied
pro rata to reduce the remaining scheduled installments of principal thereof
pursuant to Section 2.10.

(iv) During any OMR Window, the Borrower (i) shall not prepay a Term Loan of a
Term Lender at a price higher than a price at which it has declined to prepay a
Term Loan of the same Class of any other Term Lender during such OMR Window and
(ii) shall prepay on a pro rata basis those Term Loans of the same Class offered
to it at the same price during such OMR Window, if any Term Loans are prepaid at
such price.

SECTION 2.12. Fees

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of each Revolving Commitment. Accrued commitment
fees shall be payable in arrears in respect of the Revolving Commitments on the
last Business Day of March, June, September and December of each year and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

-54-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at a rate equal to 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall be payable on
the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.13(a).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
Section 2.13(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

-55-



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
Taxes (except for Indemnified Taxes, Other Taxes, and Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.

 

-56-



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in Section 2.15(a) or (b) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as applicable, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(e) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such

 

-57-



--------------------------------------------------------------------------------

Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans. For purposes of this Agreement, the
term “Prepayment Account” shall mean a non-interest bearing account established
by the Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.16. Anything to the
contrary contained herein notwithstanding, no Lender nor any Participant is
required to match fund any Obligation and the provisions of this Section shall
apply as if match funding had occurred by acquiring Eurodollar deposits for each
Interest Period in the amount of the applicable Eurodollar Loans.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if any
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) the Administrative Agent,
Lender or Issuing Bank (as applicable) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The applicable Loan Party shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 30 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as applicable, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

-58-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, if any, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the United States, or any treaty to which the
United States is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), on or prior
to the Effective Date in the case of each Foreign Lender that is a signatory
hereto, and on the date of assignment pursuant to which it becomes a Lender in
the case of each other Lender and from time to time thereafter as reasonably
requested by either of the Borrower or the Administrative Agent, such properly
completed, original and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. If a payment made to a Lender under
any Loan Document would be subject to U.S. Federal witholding Tax imposed by
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender who is a U.S. Person within the meaning of
Section 7701(a)(30) of the Code on or prior to the date of its execution and
delivery of this Agreement, on or prior to the date on which it becomes a
Lender, in the case of an assignee, and from time to time thereafter if
requested in writing by the Borrower or the Administrative Agent, shall provide
the Borrower and the Administrative Agent with duplicate executed originals of
Internal Revenue Service Form W-9, or any successor form, certifying that such
Lender is entitled to exemption from United States backup withholding tax. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.17 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1111 Fannin Street,
10th Floor, Houston, Texas 77002, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Non-Extended Term Loans, Extended Term Loans or New Tranche
B Term Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Non-Extended Term Loans, Extended Term Loans or New
Tranche B Term Loans and participations in LC Disbursements and Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans, Non-Extended Term Loans,
Extended Term Loans or New Tranche B Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Non-Extended Term Loans, Extended Term Loans
or New Tranche B Term Loans and participations in LC Disbursements and Swingline
Loans, provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any

 

-60-



--------------------------------------------------------------------------------

Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (ii) any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank and the Swingline Lender), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not

 

-61-



--------------------------------------------------------------------------------

be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Incremental Extensions of Credit. Subject to the terms and
conditions set forth herein, the Borrower may at any time and from time to time,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders) request (A) one or more new
commitments which may be in the same Facility as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (“Additional Incremental Term
Loans” and collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of any outstanding
Class of the Revolving Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new Class of revolving commitments (any such new
commitments, “Additional Incremental Revolving Commitments” and collectively
with any Revolving Commitment Increases, the “Incremental Revolving Commitments”
and the Incremental Revolving Commitments, collectively with any Incremental
Term Commitments, the “Incremental Commitments”) in minimum principal amounts of
$5,000,000; provided that such amount may be less than $5,000,000 if such amount
represents all the remaining availability under the aggregate principal amount
set forth below; provided, further, that (x) immediately prior to and after
giving effect to any Incremental Facility Amendment (as defined below), no
Default has occurred or is continuing or shall result therefrom, (y) the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding) and
(z) no more than five Classes of Incremental Commitments requested pursuant to
Section 2.20(a) (excluding any Class of Incremental Commitments requested
pursuant to Section 2.20(a)(ii), and any subsequent Term Loan Increase to such
Class) shall be permitted to be outstanding at any one time. The terms,
provisions and documentation of the Incremental Commitments of any Class shall
be as agreed between the Borrower and the applicable Incremental Lenders
providing such Incremental Commitments, and except as otherwise set forth
herein, to the extent not identical to a then outstanding Class, shall be
reasonably satisfactory to the Administrative Agent. In any event, the
Incremental Commitments:

(a) shall be in an aggregate principal amount not exceeding (i) the Maximum
Incremental Debt Amount minus any Permitted Other Indebtedness incurred pursuant
to Section 6.01(a)(xxi) (with any Incremental Revolving Commitments deemed to be
fully utilized for purposes of this clause (i)) plus (ii) Incremental
Commitments the Net Proceeds of which are either (x) applied to the prepayment
of Term Loans in the manner set forth in Section 2.11(a), in the case of any
Incremental Term Commitments or (y) accompanied by a permanent reduction of
Commitments in the manner set forth in Section 2.08, in the case of any
Incremental Revolving Commitments; provided that the principal amount thereof
does not exceed the principal amount of the Term Loans being prepaid or
Revolving Commitments being permanently reduced immediately prior to such
prepayment or reduction plus any original issue discount thereon and the amount
of fees, expenses and premium in connection with such prepayment;

(b) shall rank pari passu in right of payment and right of security with the
Revolving Loans and Term Loans in respect of the Collateral; and

(c) Additional Incremental Term Loans may participate on a pro rata basis or
less than a pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Term Loans hereunder, as specified in the
applicable Incremental Facility Amendment; provided that:

(i) Additional Incremental Term Loans shall not have a final maturity date
earlier than the Latest Term Loan Maturity Date (or, in the case of Additional
Incremental Term Loans the Net Proceeds of which are applied to the prepayment
of Non-Extended Term Loans, the Extended Term Loan Maturity Date),

 

-62-



--------------------------------------------------------------------------------

(ii) Additional Incremental Revolving Commitments shall not have a final
maturity date earlier than the Revolving Maturity Date,

(iii) Additional Incremental Term Loans shall not have a weighted average life
to maturity that is shorter than that of the then-remaining weighted average
life to maturity of any Class of then outstanding Term Loans (without giving
effect to any reductions of such weighted average life to maturity caused by
optional or mandatory prepayments of Term Loans pursuant to Section 2.11),

(iv) other than interest, fees, repayments upon the maturity date of the
Incremental Revolving Commitments or in connection with a permanent repayment
and termination of commitments (subject to clause (vi) below), the borrowing and
repayment terms of the Incremental Revolving Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Commitments on the Incremental Facility Closing Date,

(v) subject to the provisions of Sections 2.04(d) and 2.05(l) to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Commitments with a
longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Commitments on the Incremental Facility
Closing Date (and except as provided in Section 2.04(d) and Section 2.05(l),
without giving effect to changes thereto on an earlier maturity date with
respect to Swingline Loans and Letters of Credit theretofore incurred or
issued),

(vi) the permanent repayment of Revolving Loans with respect to, and termination
of, Incremental Revolving Commitments after the associated Incremental Facility
Closing Date shall be made on a pro rata basis with all other Revolving
Commitments on the Incremental Facility Closing Date, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class,

(vii) if the applicable yield in respect of any Class of Incremental Commitments
requested pursuant to clause (a)(i) above (excluding any Class of Incremental
Commitments requested pursuant to Section 2.20(a)(ii), and any subsequent Term
Loan Increase to such Class) exceeds the applicable yield for the existing Term
Loans, by more than 0.50%, the Applicable Rate (together with, as provided in
the proviso below, the LIBO Rate or Alternate Base Rate floor) for the existing
Term Loans, shall be increased so that the applicable yield in respect of such
Incremental Term Loans is no higher than the applicable yield for the existing
Term Loans, plus 0.50%; provided that in determining the yield applicable to the
existing Term Loans and the applicable Incremental Term Loans, (1) original
issue discount (“OID”) or upfront fees or other payments or any duration,
ticking or similar fee (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to all of the existing Term Lenders or applicable
Incremental Lenders in the primary syndication thereof shall be included (with
OID being equated to interest based on an assumed four-year life to maturity or,
if less, the remaining life to maturity of the applicable Incremental Term
Loans), (2) customary arrangement or commitment fees shall be excluded and
(3) any increase in the applicable yield due to the application of a LIBO Rate
or Alternate Base Rate floor in respect of such Incremental Loans shall be
effected solely through an increase (or implementation, as applicable) of any
LIBO Rate or Alternate Base Rate floor applicable to such

 

-63-



--------------------------------------------------------------------------------

existing Term Loans; provided further that any Class of Additional Incremental
Term Loans may be excluded from this provision to the extent provided in the
applicable Incremental Facility Amendment,

(viii) if the applicable yield in respect of any Incremental Revolving Loans
obtained under clause (a)(i) above exceeds the applicable yield for extensions
of credit under the existing Revolving Commitments, the Applicable Rate for the
existing Revolving Loans, shall be increased so that the applicable yield in
respect of such Incremental Revolving Loans is no higher than the applicable
yield for the existing Revolving Loans; provided that the yield applicable to
the existing Revolving Loans shall be determined in a manner consistent with the
immediately preceding clause (vii) above, and

(ix) in any event, no more than three Classes of Revolving Commitments shall be
permitted to be outstanding at any one time.

The Borrower shall by written notice offer each Lender providing Revolving
Commitments existing immediately prior to the effectiveness of each Incremental
Facility Amendment the opportunity for no less than ten (10) Business Days after
delivery of the notice to commit to provide its pro rata portion (based on the
amount of its outstanding Revolving Loans and unused Revolving Commitments, as
applicable, on the date of such notice) of any requested Incremental Revolving
Commitments, provided that no Lender shall be obligated to provide any
Incremental Commitments unless it so agrees.

Any additional bank, financial institution or other Person that elects to extend
Incremental Commitments shall be reasonably satisfactory to the Borrower and the
Administrative Agent and, in the case of Incremental Commitments to provide
revolving loans, the Issuing Bank (any such bank, financial institution,
existing Lender or other Person being called an “Additional Lender”) (each such
existing Lender or Additional Lender providing such, an “Incremental Revolving
Lender” or “Incremental Term Lender,” as applicable, and, collectively, the
“Incremental Lenders”) and shall become a Lender under this Agreement pursuant
to an amendment (an “Incremental Facility Amendment”) to this Agreement giving
effect to the modifications permitted by this Section 2.20 and, as appropriate,
the other Loan Documents and executed by the Borrower, each Additional Lender
and the Administrative Agent. An Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20 (including
voting provisions applicable to the Additional Lenders comparable to the
provisions of clause (B) of the second proviso of Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 4.02 (it being understood that
all references to “the date of such Borrowing” in such Section 4.02 shall be
deemed to refer to the Incremental Facility Closing Date). The proceeds of the
Incremental Commitments shall be used for working capital and general corporate
purposes (including Permitted Acquisitions).

Any Incremental Term Loans or Incremental Revolving Commitments effected through
the establishment of Additional Incremental Revolving Commitments or Additional
Incremental Term Loans made on an Incremental Facility Closing Date shall be
designated a separate series (a “Series”) of Incremental Term Loans or
Incremental Revolving Commitments, as applicable, for all purposes of this
Agreement. On any Incremental Facility Closing Date on which any Incremental
Term Commitments of any Class are effected (including through any Term Loan
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.20, (i) each Incremental Term Lender of such Class shall make a Loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with

 

-64-



--------------------------------------------------------------------------------

respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto. On any Incremental Facility
Closing Date on which any Incremental Revolving Commitments of any Class are
effected through the establishment of one or more new revolving commitments
(including through any Revolving Commitment Increase), subject to the
satisfaction of the terms and conditions in this Section 2.20, (i) each
Incremental Revolving Lender of such Class shall make its Commitment available
to the Borrower (when borrowed, an “Incremental Revolving Loan” and collectively
with any Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Commitment of such Class and (ii) each Incremental
Revolving Lender of such Class shall become a Lender hereunder with respect to
the Incremental Revolving Commitment of such Class and the Incremental Revolving
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans.

Upon any Incremental Facility Closing Date on which Incremental Revolving
Commitments are effected through an increase in the Revolving Commitments
pursuant to this Section 2.20, (a) if the increase relates to the Revolving
Facility, each of the Revolving Lenders shall assign to each of the Incremental
Revolving Lenders, and each of the Incremental Revolving Lenders shall purchase
from each of the Revolving Lenders, at the principal amount thereof, such
interests in the Incremental Revolving Loans outstanding on such Incremental
Facility Closing Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Lenders and Incremental Revolving Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Incremental Revolving Commitments to the Revolving Commitments, (b) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and (c) each Incremental Revolving Lender shall become a Lender
with respect to the Incremental Revolving Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.03 and 2.11(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

 

-65-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender

 

-66-



--------------------------------------------------------------------------------

shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

ARTICLE III

Representations and Warranties

The Borrower and Holdings represent and warrant to the Lenders that:

SECTION 3.01. Organization; Power. Each of Holdings, the Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority and all governmental rights, qualifications, approvals,
authorizations, permits, accreditations, Reimbursement Approvals, licenses and
franchises material to the business of the Borrower and the Subsidiaries taken
as a whole that are necessary to own its assets, to carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) except
where the failure to do so, individually or in the aggregate, is not reasonably
likely to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions and the 2012
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other action and, if required, stockholder action.
This Agreement has been duly executed and delivered by each of Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrower or
such Loan Party, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth in
Schedule 3.03 the Transactions and the 2012 Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except those that are required or permitted to be
obtained following consummation of the Transactions or the 2012 Transactions, as
applicable, the absence of which individually or in the aggregate are not
reasonably likely to result in a Material Adverse Effect and filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
Requirement of Law applicable to Holdings, the Borrower or any of the
Subsidiaries, as applicable, (c) will not violate or result in a default under
any indenture or other material agreement or instrument binding upon Holdings,
the Borrower or any of the Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by Holdings, the Borrower or any of
the Subsidiaries or give rise to a right of, or result in, termination,
cancellation or acceleration of any material obligation thereunder, (d) will not
result in a Limitation on any right, qualification, approval, permit,
accreditation, authorization, Reimbursement Approval, license or franchise or
authorization granted by any Governmental Authority, Third Party Payor or other
Person applicable to the business, operations or assets of the Borrower or any
of the Subsidiaries or adversely affect the ability of the Borrower or any of
the Subsidiaries to participate in any Third Party Payor Arrangement except for
Limitations, individually or in the aggregate, that are not material to the
business of the Borrower and the Restricted Subsidiaries, taken as a whole, and
(e) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any of the Subsidiaries, except Liens created under
the Loan Documents. There is no pending or, to the knowledge of the Borrower,
threatened

 

-67-



--------------------------------------------------------------------------------

Limitation by any Governmental Authority, Third Party Payor or any other Person
of any right, qualification, approval, permit, authorization, accreditation,
Reimbursement Approval, license or franchise of the Borrower, or any Subsidiary,
except for such Limitations, individually or in the aggregate, as are not
reasonably likely to result in a Material Adverse Effect. No certifications by
any Governmental Authority or any Third Party Payor are required for operation
of the business of the Borrower and the Subsidiaries that are not in place,
except for such certifications or agreements, the absence of which do not
materially and adversely affect the operation of the business.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows as of and for the fiscal years ended
December 31, 2009, December 31, 2010, and December 31, 2011, reported on by KPMG
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its subsidiaries as of such dates and for such
periods in accordance with GAAP consistently applied.

(b) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of December 31, 2011 prepared giving effect to the
2012 Transactions as if the 2012 Transactions had occurred on such date. Such
pro forma consolidated balance sheet (i) has been prepared in good faith based
on assumptions (which are believed by the Borrower to be reasonable),
(ii) accurately reflects all adjustments necessary to give effect to the 2012
Transactions and (iii) presents fairly, in all material respects, the pro forma
financial position of the Borrower and its subsidiaries as of December 31, 2011
as if the 2012 Transactions had occurred on such date.

(c) Except for (i) liabilities reflected in or reserved against in the financial
statements referred to above or the notes thereto, (ii) liabilities incurred in
the ordinary course of business and (iii) liabilities incurred in connection
with the Transactions, after giving effect to the Transactions, none of
Holdings, the Borrower or its subsidiaries has, as of the Second Amendment
Effective Date, any liabilities that are, individually or in the aggregate,
reasonably likely to result in a Material Adverse Effect.

(d) No event, change, condition or state of facts has occurred that has resulted
in, or is reasonably likely to result in, individually or in the aggregate, a
Material Adverse Effect since December 31, 2011.

SECTION 3.05. Properties.

(a) Each of Holdings, the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, free and clear of all Liens, except for Liens expressly permitted
pursuant to Section 6.02.

(b) Each of Holdings, the Borrower and the Subsidiaries owns, licenses or
possesses the right to use all trademarks, trade names, copyrights, patents and
other intellectual property material to its business, and the use thereof by
Holdings, the Borrower and the Subsidiaries does not, to the knowledge of
Holdings and the Borrower, infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, are not
reasonably likely to result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the address of each real property owned, leased or
otherwise held by any of the Loan Parties as of the Effective Date after giving
effect to the Transactions.

(d) No Mortgage encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.07 unless waived by the Administrative Agent in its
sole discretion.

 

-68-



--------------------------------------------------------------------------------

SECTION 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings and the Borrower,
threatened against or affecting Holdings, the Borrower or any Subsidiary that
would reasonably be likely to, individually or in the aggregate, (i) result in a
Material Adverse Effect or (ii) adversely affect in any material respect the
ability of the Loan Parties to consummate the Transactions or the 2012
Transactions or the other transactions contemplated hereby.

SECTION 3.07. Compliance with Laws and Agreements. Except as is not reasonably
likely to result in, individually or in the aggregate, a Material Adverse
Effect, each of Holdings, the Borrower and the Subsidiaries is in compliance
with all Requirements of Law applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property.

SECTION 3.08. Investment Company Status. Neither Holdings, the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. Each of Holdings, the Borrower and the Subsidiaries has
timely filed or caused to be filed all Federal and other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) any Taxes that are being
contested in good faith by appropriate proceedings and for which Holdings, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
is not reasonably likely, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred, or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, is reasonably likely, individually or
in the aggregate, to result in a Material Adverse Effect. The present value of
all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair value of the assets of such Plan. Except as would not
be reasonably likely to result in, individually or in the aggregate, a Material
Adverse Effect, each employee benefit plan maintained or contributed to by the
Borrower or any Subsidiary and each Plan is in compliance with the applicable
provisions of ERISA and the Code. Using actuarial assumptions and computation
methods consistent with subpart 1 of subtitle E of Title IV of ERISA, the
aggregate liabilities of each ERISA Affiliate to all Multiemployer Plans in the
event of a complete withdrawal therefrom, as of the close of the most recent
fiscal year of each such Multiemployer Plan, are not reasonably likely,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. Neither the Information Memorandum, the Second
Amendment Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished and
taken as a whole) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that the

 

-69-



--------------------------------------------------------------------------------

foregoing shall not apply to any projected financial information other than the
projected financial information included in the Information Memorandum and the
Second Amendment Information Memorandum, and with respect to such projected
financial information, Holdings and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time delivered and as of the Effective Date.

SECTION 3.12. Subsidiaries. As of the Effective Date, Holdings does not have any
subsidiaries other than the Borrower and the Subsidiaries and Immaterial
Subsidiaries listed on Schedule 3.12. Schedule 3.12 sets forth the name of, and
the ownership or beneficial interest of Holdings in, each subsidiary, including
the Borrower, and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Effective Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. Holdings and the Borrower believe that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings and the Borrower, threatened. The hours worked
by and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from Holdings, the Borrower or any Subsidiary, or for which any claim may be
made against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary. The consummation of the Transactions and the 2012 Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which Holdings, the
Borrower or any Subsidiary is bound.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and the 2012 Transactions to occur on the Second
Amendment Effective Date, (a) the fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Loan Parties, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured, and
(d) the Loan Parties, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Effective Date and
the Second Amendment Effective Date, as applicable, in each case after giving
effect to any rights of indemnification, contribution or subrogation arising
among the Subsidiary Loan Parties pursuant to the Collateral Agreement or by
law.

SECTION 3.16. [Reserved].

SECTION 3.17. Reimbursement from Third Party Payors. The accounts receivable of
Holdings, the Borrower and the Subsidiaries have been and will continue to be
adjusted to reflect the reimbursement policies required by all applicable
Requirements of Law and other Third Party Payor Arrangements to which Holdings,
the Borrower or such Subsidiary is subject, and do not exceed in any material
respect amounts the Borrower or such Subsidiary is entitled to receive under any
capitation arrangement, fee schedule, discount formula, cost-based reimbursement
or other adjustment or limitation to

 

-70-



--------------------------------------------------------------------------------

usual charges. To the knowledge of the Borrower and Holdings, all billings by
Holdings, the Borrower and each Subsidiary pursuant to any Third Party Payor
Arrangements have been made in compliance with all applicable Requirements of
Law, except where failure to comply would not, individually or in the aggregate,
be reasonably likely to result in a Material Adverse Effect. To the knowledge of
the Borrower and Holdings, there has been no intentional or material
over-billing or over-collection by the Borrower or any Subsidiary pursuant to
any Third Party Payor Arrangements, other than as created by routine adjustments
and disallowances made in the ordinary course of business by the Third Party
Payors with respect to such billings.

SECTION 3.18. Fraud and Abuse; Licenses. To the knowledge of the Borrower and
Holdings, none of Holdings, the Borrower or any Subsidiary, nor any of their
respective partners, members, stockholders, officers or directors, acting on
behalf of Holdings, the Borrower or any Subsidiary, have engaged on behalf of
Holdings, the Borrower or any Subsidiary in any activities that are prohibited
under 42 U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C.
§ 1395nn, 31 U.S.C. § 3729 et seq., or the regulations promulgated thereunder,
or related Requirements of Law, or under any similar state law or regulation, or
that are prohibited by binding rules of professional conduct, including
(a) knowingly and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any application for any benefit or
payment, (b) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment, (c) failing to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently, (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind, or
offering to pay or receive such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made, in whole or in part, pursuant to
any Third Party Payor Arrangement to which the foregoing rules and regulations
apply or (ii) in return for purchasing, leasing or ordering or arranging for or
recommending purchasing, leasing or ordering any good, facility, service or item
for which payment may be made, in whole or in part, pursuant to any Third Party
Payor Arrangement to which the foregoing rules and regulations apply and
(e) making any prohibited referral for designated health services, or presenting
or causing to be presented a claim or bill to any individual, Third Party Payor
or other entity for designated health services furnished pursuant to a
prohibited referral. Neither Holdings, the Borrower nor any Subsidiary shall be
considered to be in breach of this Section 3.18 so long as (a) it shall have
taken such actions (including implementation of appropriate internal controls)
as may be reasonably necessary to prevent such prohibited actions and (b) such
prohibited actions as have occurred, individually or in the aggregate, are not
reasonably likely result in a Material Adverse Effect.

The facilities operated by the Borrower and its Subsidiaries are qualified for
participation in the Government Programs in which they participate, and comply
in all material respects with the conditions of participation in all Government
Programs in which they participate or have participated, except for the fact
that facilities newly developed by any such Person may from time to time be
awaiting an initial Medicare certification and/or initial Medicare or Medicaid
provider number in accordance with customary processing and certification
timeframes of such Government Programs. There is no pending or, to the
Borrower’s and Holdings’ knowledge, threatened proceeding or investigation by
any of the Government Programs with respect to (i) the Borrower’s or any
Subsidiary’s qualification or right to participate in any Government Program in
which it participates or has participated, (ii) the compliance or non-compliance
by any such Person with the terms or provisions of any Government Program in
which it participates or has participated, or (iii) the right of any such Person
to receive or retain amounts received or due or to become due from any
Government Program in which it participates or has participated, which
proceeding or investigation, together with all other such proceedings and
investigations, would be reasonably likely to result in a Material Adverse
Effect.

 

-71-



--------------------------------------------------------------------------------

SECTION 3.19. Margin Regulations. The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation U.

SECTION 3.20. Patriot Act.

(a) Neither Holdings, the Borrower nor any Subsidiary nor, to the knowledge of
Borrower or Holdings, any Non-Consolidated Entity, is in violation of any
requirement of applicable Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”).

(b) Neither Holdings, the Borrower nor any Subsidiary nor, to the knowledge of
Borrower or Holdings, any Non-Consolidated Entity or broker or other agent of
Holdings, the Borrower or any of its Subsidiaries acting or benefiting in any
capacity in connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) Neither the Holdings, the Borrower nor any of its Subsidiaries and, to the
knowledge of the Borrower and Holdings, no broker or other agent of the
Holdings, the Borrower or any of its Subsidiaries acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 3.20(b) above, (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

-72-



--------------------------------------------------------------------------------

SECTION 3.21. Intellectual Property; Licenses, Etc. Holdings, the Borrower and
each of its Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, are not
reasonably likely to result in a Material Adverse Effect. Holdings, the Borrower
and its Subsidiaries in the operation of their respective businesses as
currently conducted do not infringe upon any rights held by any Person except
for such infringements, individually or in the aggregate, which are not
reasonably likely to result in a Material Adverse Effect. No claim or litigation
regarding any of the IP Rights, owned by Holdings, the Borrower and each of its
Subsidiaries, is pending or, to the knowledge of the Borrower and Holdings,
threatened against Holdings, the Borrower or any of its Subsidiaries, which,
either individually or in the aggregate, is reasonably likely to result in a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, on and as of the date hereof (i) each
Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, any copyright, patent or trademark
listed in Schedule 9(a) or 9(b) to the Perfection Certificate and (ii) all
registrations listed in Schedule 9(a) or 9(b) to the Perfection Certificate are
valid and in full force and effect, except, in each case, to the extent failure
to own or possess such right to use or of such registrations to be valid and in
full force and effect is not reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.22. Security Documents.

(a) Security Agreement. The Security Documents are effective to create in favor
of the Collateral Agent for the benefit of the Lenders, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 7 to the Perfection Certificate and (ii) upon the taking
of possession or control by the Collateral Agent of such Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent possession or control by the Collateral Agent is required by the Security
Documents), the Liens created by the Security Documents shall constitute fully
perfected Liens on, and security interests in (to the extent intended to be
created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or possession or control, as applicable, in each case subject to no
Liens other than Liens permitted hereunder.

(b) PTO Filing; Copyright Office Filing. When the Collateral Agreement or a
short form thereof is properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, the Liens created by the
Collateral Agreement shall, to the extent allowed by law, constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder (to the extent intended to be created thereby) in
Patents and Trademarks (each as defined in the Collateral Agreement) registered
or applied for with the United States Patent and Trademark Office or Copyrights
(as defined in the Collateral Agreement) registered or applied for with the
United States Copyright Office, as the case may be, in each case subject to no
Liens other than Liens permitted hereunder (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
Patents, Trademarks and Copyrights acquired by the grantors thereof after the
Effective Date).

 

-73-



--------------------------------------------------------------------------------

(c) Valid Liens. Each Security Document delivered pursuant to Sections 5.12 and
5.13 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Lenders, legal, valid and
enforceable Liens on, and security interests in (to the extent intended to be
created thereby), all of the Loan Parties’ right, title and interest in and to
the Collateral thereunder and (i) when all appropriate filings, recordings,
registrations or notifications are made as may be required under applicable law
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any such Security Document), such
Security Document will constitute fully perfected Liens on, and security
interests in (to the extent intended to be created thereby), all right, title
and interest of the Loan Parties in such Collateral to the extent perfection can
be obtained by filing financing statements or possession or control, in each
case subject to no Liens other than Liens permitted hereunder.

(d) Each Mortgage is effective to create, in favor of the Collateral Agent, for
the benefit of the Lenders, legal, valid and enforceable first priority Liens
on, and security interests in, all of the Loan Parties’ right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
subject only to Permitted Encumbrances or other Liens acceptable to the
Collateral Agent, and when the Mortgages are filed in the applicable offices
(or, in the case of any Mortgage executed and delivered after the date hereof in
accordance with the provisions of Sections 5.12 and 5.13, when such Mortgage is
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.12 and 5.13),
the Mortgages shall constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Liens permitted by such Mortgage.

SECTION 3.23. Environmental Compliance.

(a) Except with respect to any other matters that, individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect,
neither Holdings, the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Environmental
Permit or to provide any notification required under any Environmental Law or
has become subject to any Environmental Liability or is conducting or financing
any investigation, response or corrective action pursuant to any Environmental
Law at any location; or (ii) knows of any basis for Environmental Liability.
There are no claims, actions, suits, or proceedings alleging potential liability
or violation of, or otherwise relating to, any Environmental Law that are,
individually or in the aggregate, reasonably likely to result in a Material
Adverse Effect.

(b) Except as not reasonably likely to result in, individually or in the
aggregate, a Material Adverse Effect, (i) none of the properties currently or
formerly owned, leased or operated by Holdings, the Borrower or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by Holdings, the Borrower or any of
its Subsidiaries or, to the Borrower’s and Holdings’ knowledge, on any property
formerly owned or operated by Holdings, the Borrower or any of its Subsidiaries;
(iii) there is no asbestos or asbestos-containing material at or on any
facility, equipment or property currently owned or operated by Holdings, the
Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently or formerly owned,
leased or operated by Holdings, the Borrower or any of its Subsidiaries and
there has been no Release of Hazardous Materials by Holdings, the Borrower or
any of its Subsidiaries at any other location.

 

-74-



--------------------------------------------------------------------------------

(c) The properties owned, leased or operated by Holdings, the Borrower and its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, are reasonably likely to result in a Material Adverse Effect.

(d) Holdings, the Borrower and its Subsidiaries are not conducting or financing,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, is not reasonably likely to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
Holdings, the Borrower or any of its Subsidiaries have been disposed of in a
manner not reasonably likely to result in, individually or in the aggregate, a
Material Adverse Effect.

(f) Except as would not be reasonably likely to result in, individually or in
the aggregate, a Material Adverse Effect, neither Holdings, the Borrower nor any
of its Subsidiaries has contractually assumed any liability or obligation under
or relating to any Environmental Law.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived):

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Ropes & Gray LLP, counsel for Holdings and the Borrower, substantially in
the form of Exhibit B, (ii) the General Counsel of the Borrower in form
satisfactory to the Administrative Agent and (iii) local counsel in each
jurisdiction specified on Schedule 4.01 in form satisfactory to the
Administrative Agent, and, in the case of each such opinion required by this
paragraph, covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

-75-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (other than, with
respect to Section 4.02(a), the representation and warranty set forth in
Section 3.04(d), which representation and warranty need not be made on the
Effective Date).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer and a legal officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released, provided
that the Collateral Agent may, in its reasonable judgment, grant extensions of
time for compliance with the Collateral and Guarantee Requirement by any Loan
Party.

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect.

(h) The Lenders shall have received a pro forma consolidated balance sheet of
Borrower as of the date of the most recent consolidated balance sheet delivered
pursuant to Section 4.01(k)(ii), reflecting all pro forma adjustments (in
accordance with Regulation S-X and such other adjustments as shall be agreed
between the Borrower and the Arrangers) as if the Transactions had been
consummated on such date, and such pro forma consolidated balance sheet shall be
consistent in all material respects with the forecasts and other information
previously provided to the Lenders. After giving effect to the Transactions,
none of Holdings, the Borrower or any Subsidiary shall have outstanding any
preferred stock or any Indebtedness, other than (i) Indebtedness incurred under
the Loan Documents, (ii) the Senior Subordinated Notes and (iii) Indebtedness
set forth on Schedule 6.01. The Borrower shall have delivered its most recent
projections through the 2014 fiscal year.

(i) All obligations under or relating to the Existing Credit Facilities (other
than customary indemnification obligations) and all liens, guarantees and
security interests granted in respect thereof (including all adequate protection
obligations related thereto) shall have been discharged, and the terms and
conditions of such discharge shall be satisfactory to the Administrative Agent.
The Administrative Agent shall have received payoff and release letters with
respect to the Existing Credit Facilities in form and substance reasonably
satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming that since
September 30, 2006, there has not

 

-76-



--------------------------------------------------------------------------------

been any change, event, condition, circumstance or state of facts, individually
or in the aggregate, that has had or could reasonably be expected to have a
Company Material Adverse Effect (as defined in the Merger Agreement as in effect
on January 7, 2007).

(k) The Lenders shall have received (i) audited consolidated and consolidating
(between US and UK operations) balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for the three most recently
completed fiscal years ended at least 90 days prior to the Effective Date
(without any qualified audit opinion thereon) and (ii) unaudited consolidated
and consolidating (between US and UK operations) balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower for
each subsequently completed fiscal quarter since the date of such audited
financial statements ended at least 45 days prior to the Effective Date and
(iii) to the extent made available by the Borrower to Holdings prior to the
Effective Date, each fiscal month after the most recent fiscal period for which
financial statements were received by the Lenders as described above and ended
at least 30 days prior to the Effective Date (to be in the form provided by the
Borrower to Holdings), which financial statements described in clauses (i) and
(ii) shall be prepared in accordance with GAAP.

(l) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president or a vice president of the Borrower
or a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, together with such other evidence reasonably requested by
the Lenders, confirming the solvency of the Loan Parties on a consolidated basis
after giving effect to the Transactions.

(m) The Transactions shall have been consummated or shall be consummated
simultaneously with the Effective Date in accordance with applicable law, the
Merger Agreement and all other related documentation (in each case without
giving effect to any amendments, modifications or waivers to or of such
documents that are materially adverse to the Lenders not approved by the
Arrangers).

(n) The Equity Contributions shall have been made.

(o) The consummation of the Transactions shall comply in all respects with the
terms of the Senior Subordinated Notes and the UK Facility and the Senior
Subordinated Notes shall have been issued and all the conditions precedent to
borrowing under the UK Facility shall have been met.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by

 

-77-



--------------------------------------------------------------------------------

“materially”, “Material Adverse Effect” or a similar term, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date); provided that the only representations relating to the
Borrower or its Subsidiaries and their businesses, the accuracy of which shall
be a condition to availability on the Effective Date shall be those in Sections
3.01, 3.02, 3.08, 3.16, 3.19 and 3.20.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; provided that the only representations relating to the Borrower or
its Subsidiaries and their businesses, the accuracy of which shall be a
condition to availability on the Effective Date shall be those in Sections 3.01,
3.02, 3.08, 3.16, 3.19 and 3.20.

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of Holdings and the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender):

(a) within 90 days after the end of each fiscal year of the Borrower commencing
with the fiscal year ended December 31, 2007, (i) its audited consolidated
balance sheet as of the end of such fiscal year and statements of operations,
comprehensive income, changes in stockholders’ equity and cash flows for such
fiscal year, and the related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, (ii) condensed
consolidating (between Loan Parties and entities that are not Loan Parties)
balance sheet and statements of operations and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, and (iii) if at any time the Borrower is not
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” that describes the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower commencing with the fiscal quarter ending
March 31, 2007, (i) its consolidated balance sheet as of the end of such fiscal
quarter, statements of operations, comprehensive income and changes in
stockholders’ equity, in each case for such fiscal quarter and the then-elapsed
portion of the

 

-78-



--------------------------------------------------------------------------------

fiscal year, its statement of stockholders’ equity as of the end of and for such
fiscal quarter and the then-elapsed portion of the fiscal year and its
consolidated statement of cash flows for the then-elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) condensed consolidating (between
Loan Parties and entities that are not Loan Parties) balance sheet and
statements of operations and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and (iii) if at any time the Borrower is not subject to
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” that describes the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries;

(c) concurrently with any delivery of financial statements under Section 5.01(a)
or (b), a certificate of a Financial Officer (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth (A) reasonably detailed
calculations demonstrating compliance (if necessary) with Section 6.12
(including any exercise of the rights set forth in Section 7.02), showing a
detailed calculation of the Available Amount including changes therein from the
prior reporting period, the Fair Market Value of the assets of Immaterial
Subsidiaries and showing a calculation of the Leverage Ratio for purposes of
determining the Applicable Rate and (B) in the case of financial statements
delivered under Section 5.01(a), reasonably detailed calculations of Excess Cash
Flow for the applicable period, (iii) certifying as to the calculation of
Consolidated EBITDA on a Pro Forma Basis for the four fiscal quarter period
ending on the date of such financial statements and accompanied by reasonably
detailed supporting evidence, and (iv) certifying as to the applicable Secured
Leverage Ratio, Fixed Charge Coverage Ratio or Facility-Level EBITDA, at the
time of each event for which compliance with a Secured Leverage Ratio, Fixed
Charge Coverage Ratio or Facility-Level EBITDA threshold is expressly required
(i.e. the requirement is not solely that no Default or Event of Default exist on
a Pro Forma Basis) during the period covered by the applicable financial
statements being delivered under Section 5.01(a) or (b), accompanied by
reasonably detailed supporting evidence; it being understood that each of the
calculations described in this Section 5.01(c) shall provide a reconciliation to
the financial statements delivered under Sections 5.01(a) and (b);

(d) concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default and, if such knowledge has been obtained, describing such Default or
Event of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) within 30 days after the commencement of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and consolidated statements of projected operations
and cash flows as of the end of and for such fiscal year) and, promptly when
available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, as
applicable;

 

-79-



--------------------------------------------------------------------------------

(g) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) and 5.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary or any Plan, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing, the obligations this Section 5.01 may be
satisfied with respect to information of the Borrower or any Subsidiary by
furnishing (A) the applicable financial statements of the Borrower (or any
direct or indirect parent of the Borrower) or (B) the Borrower’s (or any direct
or indirect parent thereof), as applicable, Form 10-K, 10-Q or 8-K, as
applicable, filed with the SEC; provided that, with respect to clauses (A) and
(B), (i) to the extent such information relates to a parent of the Borrower,
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower on a standalone basis, on the other hand and (ii) to the extent such
information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of KPMG
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent (for distribution to each Lender), through the
Administrative Agent, written notice of the following promptly after obtaining
knowledge thereof:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Subsidiary that, if adversely determined, is reasonably likely
to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $10,000,000;

(d) the receipt by Holdings, the Borrower or any Subsidiary of (i) any notice of
any loss of any governmental right, qualification, permit, accreditation,
approval, authorization, Reimbursement Approval, license or franchise or
(ii) any notice, compliance order or adverse report issued by any Governmental
Authority or Third Party Payor that, if not promptly complied with or cured,
could result in (A) the suspension or forfeiture of any material governmental
right, qualification, permit, accreditation, approval, authorization,
Reimbursement Approval, license or franchise necessary for the Borrower or any
Restricted Subsidiary to carry on its business as now conducted or as proposed
to be conducted or (B) any other material Limitation imposed upon the Borrower
or any Restricted Subsidiary;

(e) any Change in Law of the type described in clause (a) or (b) of such
definition relating to any Third Party Payor Arrangement that could reasonably
be expected to have a material and adverse effect on the ability of the Borrower
or any Restricted Subsidiary to carry on its business as now conducted or as
proposed to be conducted; and

(f) any other development that results in, or is reasonably likely, individually
or in the aggregate, to result in, a Material Adverse Effect.

 

-80-



--------------------------------------------------------------------------------

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral.

(a) The Borrower will furnish to the Collateral Agent prompt written notice (but
in no event later than 60 days) of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of incorporation or organization of any Loan
Party or (iii) in any Loan Party’s organizational identification number. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrower also agrees promptly to notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(b) Each year, at the time of delivery of annual financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Collateral Agent a
certificate executed by a Financial Officer and the General Counsel or Assistant
General Counsel of the Borrower setting forth the information required pursuant
to the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section (it being understood that with such updates to the Perfection
Certificate the Borrower need not conduct additional lien or other database
searches or list any filing offices or give the information required by
Section 3 thereof).

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Restricted Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, qualifications, permits, approvals,
accreditations, authorizations, Reimbursement Approvals, licenses, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.05. Payment of Taxes. Each of Holdings and the Borrower will, and will
cause each of the Restricted Subsidiaries to, pay its Tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) Holdings, the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends the enforcement of any Lien securing such
obligation and (d) the failure to make payment pending such contest is not
reasonably likely to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and fire or other casualty excepted; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

-81-



--------------------------------------------------------------------------------

SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and will cause
each of the Restricted Subsidiaries to, maintain, with financially sound and
reputable insurance companies (which may include self-insurance), (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents; each
insurance policy maintained pursuant to this sentence shall name the Collateral
Agent as additional insured or loss payee if permitted by law and the Borrower
shall use commercially reasonable efforts to cause each such insurance policy to
provide that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained. The Borrower will, with respect to each Mortgaged Property,
obtain flood insurance in such total amount as the Administrative Agent or the
Required Lenders may from time to time reasonably require (but such amount may
be no less than that amount required under the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as amended from time
to time), if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of the Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. Each of Holdings and the Borrower will, and will cause each of the
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties during normal business hours, to examine and make
extracts from its books and records, including any information relating to
actual or potential compliance with or liability under Environmental Laws, and
to discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower shall be provided the opportunity to
participate in any such discussions with its independent accountants), all at
such reasonable times and as often as reasonably requested.

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of the Restricted Subsidiaries to comply with all Requirements
of Law, including ERISA and Environmental Laws, and all requirements of
Government Programs even if not Requirements of Law, applicable to it, its
operations and all property owned, operated and leased by any of them, except
where the failure to do so, individually or in the aggregate, is not reasonably
likely to result in a Material Adverse Effect.

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the New
Tranche B Term Loans and Revolving Loans borrowed on the Second Amendment
Effective Date will be used by

 

-82-



--------------------------------------------------------------------------------

the Borrower on the Second Amendment Effective Date, solely for (a) first, the
payment of the 2012 Transaction Costs, and (b) second, the payment of all
principal, interest, fees and other amounts outstanding under the Existing
Revolving Credit Facility and the Senior Subordinated Notes. The proceeds of the
New Tranche B Term Loans borrowed on the Third Amendment Effective Date will be
used by the Borrower solely (i) to pay a special dividend in the amount of
$70,000,000 to the shareholders of Holdings, (ii) to repay outstanding Revolving
Loans under the Credit Agreement, (iii) for general corporate purposes and
(iv) to pay fees and expenses related thereto. The proceeds of the The proceeds
of the New Tranche B Term Loans borrowed on the Fourth Amendment Effective Date
will be used by the Borrower on the Fourth Amendment Effective Date, solely for
the payment of all principal, interest, fees and other amounts outstanding with
respect to the Non-Extended Term Loans and to pay fees and expenses related
thereto and to the other transactions described in the Fourth Amendment. The
proceeds of the Revolving Loans (except as described above), Swingline Loans and
Letters of Credit will be used only for working capital and for other general
corporate purposes. No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary (other than
an Immaterial Subsidiary) is formed or acquired after the Effective Date (or if
any Immaterial Subsidiary or Specified Subsidiary that is not a Subsidiary Loan
Party ceases to qualify as an Immaterial Subsidiary or Specified Subsidiary, as
applicable), the Borrower will, promptly and in any event within 30 days of such
event, notify the Collateral Agent and the Administrative Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary (if it is a Subsidiary Loan Party) and with respect to any
Equity Interest in such Subsidiary owned by or on behalf of any Loan Party;
provided that the Collateral Agent may, in its reasonable judgment, grant
extensions of time for compliance, or exceptions from compliance, with the
provisions of this paragraph by any Loan Party.

SECTION 5.13. Further Assurances.

(a) Holdings and the Borrower will, and will cause each Subsidiary Loan Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties. Each of Holdings and the Borrower also
agrees to provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents (including legal opinions).

(b) If any material assets (including any real property (other than any leased
real property) or improvements thereto or any interest therein, other than any
real property with a fair value of less than $2,500,000) are acquired by the
Borrower or any Subsidiary Loan Party after the Effective Date (other than
assets constituting Collateral under the Collateral Agreement that become
subject to the Lien in favor of the Collateral Agent upon acquisition thereof),
the Borrower will promptly notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to the Lien of the Security
Documents securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.13(a), all at the expense of the Loan Parties, all within
90 days of such request, provided that the Collateral Agent may, in its
reasonable judgment, grant extensions of time for compliance or exceptions with
the provisions of this paragraph by any Loan Party.

 

-83-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
in particular assets if, in the reasonable judgment of the Administrative Agent
or the Collateral Agent, the costs of creating or perfecting such pledges or
security interests in such assets (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefits to the Lenders therefrom.

SECTION 5.14. Environmental Matters. Except, in each case, to the extent that
the failure to do so is not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect, Holdings and the Borrower will comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent Holdings, the
Borrower or any Restricted Subsidiary is required by Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials at, on, under or emanating from any affected property, in accordance
with the requirements of all Environmental Laws.

SECTION 5.15. Designation of Subsidiaries.

(a) The Borrower may at any time after the Effective Date designate any
Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation on a Pro Forma Basis, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant assuming that the Financial
Performance Covenant is applicable (it being understood that as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer setting
forth in reasonable detail the calculations demonstrating such compliance),
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary or continue
as an Unrestricted Subsidiary if (i) it is a “Restricted Subsidiary” for the
purpose of the Senior Notes or any other Indebtedness of Holdings or the
Borrower or (ii) the Borrower or any Restricted Subsidiary provides any
Guarantee or credit support of any kind, including any undertaking, Guarantee,
indemnity, agreement or instrument that would constitute Indebtedness (other
than the pledge of Equity Interests of Unrestricted Subsidiaries) of any
Indebtedness of such Unrestricted Subsidiary or is directly or indirectly liable
on such Indebtedness, as a guarantor or otherwise or any Indebtedness of such
Unrestricted Subsidiary contains a default that would permit, upon notice, lapse
of time or both, any holder of any Indebtedness of Borrower or any Restricted
Subsidiary to declare a default under such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity,
(iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary and (v) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the assets of such Subsidiary as of such date of designation (the
“Designation Date”), as set forth on such Subsidiary’s most recent balance
sheet, plus (B) the aggregate amount of assets of all Unrestricted Subsidiaries
designated as Unrestricted Subsidiaries pursuant to this Section 5.15(a) prior
to the Designation Date (in each case measured as of the date of each such
Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary), together
with the amount of all Investments outstanding pursuant to the proviso to
Section 6.04(vi) and Section 6.04(xvi), as of the Designation Date shall not
exceed 15.0% of the Total Assets as of the Designation Date on a pro forma basis
for such designation. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the net book
value of the Borrower’s or its Subsidiary’s (as applicable) investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of

 

-84-



--------------------------------------------------------------------------------

such Subsidiary existing at such time and (ii) a return on any Investment by the
Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the Fair Market Value at the date of such designation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

(b) If, at any time, a Restricted Subsidiary would fail to meet the requirements
set forth in the definition of “Qualified Restricted Subsidiary”, it will
thereafter cease to be a Qualified Restricted Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary that is not a Qualified Restricted Subsidiary as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 6.01 the Borrower will be in default of such covenant. The
Board of Directors of the Borrower may at any time designate any Restricted
Subsidiary not to be a Qualified Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by such
Restricted Subsidiary of any outstanding Indebtedness of such Restricted
Subsidiary, and such designation will only be permitted if (1) such Indebtedness
is permitted under Section 6.01 and (2) no Default or Event of Default would be
in existence following such designation. In the event (x) a Restricted
Subsidiary fails to meet the requirements to be a Qualified Restricted
Subsidiary or (y) the Board of Directors designates a Qualified Restricted
Subsidiary not to be a Restricted Subsidiary, then all Investments in such
Subsidiary since the Effective Date shall be deemed to be an incurrence under
Section 6.04(xvi) and to consequently reduce amounts available under
Section 5.15(a)(v), the proviso to Section 6.04(vi) and Section 6.04(xvi). The
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer setting forth any such designation as a condition precedent to such
designation.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities.

(a) Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly create, incur, issue, guarantee or assume or otherwise become
directly or indirectly liable for any Indebtedness, contingently or otherwise,
except:

(i) Indebtedness created under the Loan Documents;

(ii) the Senior Notes and any notes issued in exchange or substitution therefor
pursuant to a registration rights agreement so long as the aggregate principal
amount thereof is not increased and, in each case, Permitted Refinancings
thereof;

(iii) Indebtedness existing on the Second Amendment Effective Date and set forth
in Schedule 6.01 and Permitted Refinancings thereof;

(iv) Indebtedness of the Borrower owed to any Qualified Restricted Subsidiary
and of any Qualified Restricted Subsidiary owed to the Borrower or any other
Qualified Restricted Subsidiary;

 

-85-



--------------------------------------------------------------------------------

(v) Guarantees by the Borrower of Indebtedness of any Qualified Restricted
Subsidiary and by any Qualified Restricted Subsidiary of Indebtedness of the
Borrower or any other Qualified Restricted Subsidiary, provided that the
Indebtedness so Guaranteed is permitted by this Section 6.01;

(vi) (A) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Indebtedness of the Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that (i) such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by clauses (A) and (B) of this clause (vi) shall not,
together with (1) Indebtedness incurred pursuant to clauses (x) and (y) of the
second proviso of Section 6.01(a)(vii) and Section 6.01(a) (xiv) then
outstanding and (2) Indebtedness of the Restricted Subsidiaries outstanding on
the Second Amendment Effective Date (other than under the Loan Documents or the
Senior Notes Documents), but only to the extent such Indebtedness or any
refinancing Indebtedness in respect thereof remains outstanding on the date of
determination, exceed the greater of (I) $200.0 million and (II) 1.25x
Facility-Level EBITDA for the latest four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01 on a Pro Forma
Basis; provided further that (i) after giving effect to the incurrence of
Indebtedness under this clause (A) on a Pro Forma Basis the Borrower is in
compliance with the Financial Performance Covenant (such covenant to be applied
even if no Revolving Loan or Swingline Loan and less than $7.5 million of LC
Exposure is outstanding) and (ii) no Default has occurred and is continuing or
would result therefrom on a Pro Forma Basis, and (B) Permitted Refinancings
thereof;

(vii) (A) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Indebtedness of any Person that becomes a
Restricted Subsidiary after the date hereof, provided that such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary, provided further that if (1) (x) such Indebtedness is
secured by a Lien on the assets of or Equity Interests in such Restricted
Subsidiary or (y) such Restricted Subsidiary is not a Loan Party, then (I) after
giving effect to the incurrence of such Indebtedness on a Pro Forma Basis the
Borrower must be in compliance with the Financial Performance Covenant (such
covenant to be applied even if no Revolving Loan or Swingline Loan and less than
$7.5 million of LC Exposure is outstanding) and (II) the aggregate amount of
Indebtedness permitted by clauses (A) and (B) of this clause (vii) shall not,
together with (a) Indebtedness incurred pursuant to Sections 6.01(a)(vi) and
(xiv) then outstanding and (b) Indebtedness of the Restricted Subsidiaries
outstanding on the Second Amendment Effective Date (other than under the Loan
Documents or the Senior Notes Documents), but only to the extent such
Indebtedness any or any refinancing Indebtedness in respect thereof remains
outstanding on the date of determination, exceed the greater of (i) $200.0
million and (ii) 1.25x Facility-Level EBITDA for the latest four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01 on a Pro Forma Basis and (2) such Indebtedness is unsecured and
such Qualified Restricted Subsidiary is a Loan Party then immediately prior to
and after giving effect to the incurrence of such Indebtedness on a Pro Forma
Basis, the Borrower must be able to incur $1.00 of Indebtedness under
Section 6.01(a)(xi), and (B) Permitted Refinancings thereof;

 

-86-



--------------------------------------------------------------------------------

(viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(ix) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations, in each case provided in the
ordinary course of business;

(x) Indebtedness of any Loan Party pursuant to Swap Agreements permitted by
Section 6.07;

(xi) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, (A) Indebtedness of a Loan Party may be incurred
so long as the Fixed Charge Coverage Ratio is at least 2.0 to 1.0 on a Pro Forma
Basis and (B) Permitted Refinancings thereof;

(xii) Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

(xiii) Indebtedness in respect of promissory notes issued to physicians,
consultants, employees or directors or former employees, consultants or
directors in connection with repurchases of Equity Interests permitted by
Section 6.08(a)(iii) and Permitted Refinancings thereof;

(xiv) (A) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Indebtedness of Restricted Subsidiaries not to
exceed at any time outstanding, together with (1) Indebtedness incurred pursuant
to Section 6.01(a)(vi) and clauses (x) and (y) the second proviso of
Section 6.01(a)(vii) then outstanding and (2) Indebtedness of the Restricted
Subsidiaries outstanding on the Second Amendment Effective Date (other than
under the Loan Documents or the Senior Notes Documents), but only to the extent
such Indebtedness any or any refinancing Indebtedness in respect thereof remains
outstanding on the date of determination, the greater of (I) $200.0 million and
(II) 1.25x Facility-Level EBITDA for the latest four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 5.01 on a
Pro Forma Basis; provided that after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis the Borrower is in compliance with the
Financial Performance Covenant (such covenant to be applied even if no Revolving
Loan or Swingline Loan and less than $7.5 million of LC Exposure is outstanding)
and (B) Permitted Refinancings thereof;

(xv) Guarantees by any Loan Party of Indebtedness of a Non-Consolidated Entity
in compliance with Section 6.04(xvi);

(xvi) (A) Additional Unsecured Debt in an aggregate principal amount not to
exceed $200,000,000 at any time outstanding incurred to finance Permitted
Acquisitions; provided that any amount in excess of $100,000,000 is (and all
guarantees with respect thereto are) subordinated to the Obligations pursuant to
customary subordination terms as reasonably determined by the Borrower; provided
further that after giving effect to the incurrence of such Additional Unsecured
Debt on a Pro Forma Basis the Borrower is in compliance with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding) and no
Default has occurred and is continuing or would result therefrom on a Pro Forma
Basis and (B) Permitted Refinancings thereof;

 

-87-



--------------------------------------------------------------------------------

(xvii) (A) Indebtedness of Foreign Subsidiaries that are Qualified Restricted
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding; provided that after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis the Borrower is in compliance with the
Financial Performance Covenant (such covenant to be applied even if no Revolving
Loan or Swingline Loan and less than $7.5 million of LC Exposure is outstanding)
and no Default has occurred and is continuing or would result therefrom on a Pro
Forma Basis and (B) Permitted Refinancings thereof;

(xviii) (A) (1) Additional Unsecured Debt in an aggregate principal amount not
to exceed $75,000,000 at any time outstanding that is (and all guarantees with
respect thereto are) subordinated to the Obligations pursuant to customary
subordination terms as reasonably determined by the Borrower and (2) additional
Indebtedness in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding; provided that, in each case, after giving effect to the
incurrence of such Additional Subordinated Debt or Indebtedness, as the case may
be, on a Pro Forma Basis the Borrower is in compliance with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding) and no
Default has occurred and is continuing or would result therefrom on a Pro Forma
Basis and (B) Permitted Refinancings thereof; and

(xix) (A) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Indebtedness of the Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that (i) such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (xix) shall not exceed $75.0 million;
provided further that after giving effect to the incurrence of Indebtedness
under this clause (A) the Borrower is in compliance with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding) on a
Pro Forma Basis and no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, and (B) Permitted Refinancings thereof.

(xx) Indebtedness in respect of (A) Permitted Other Indebtedness to the extent
that either (1) the Net Proceeds therefrom are applied to the prepayment of Term
Loans in the manner set forth in Section 2.11(c) or (2) the Net Proceeds
therefrom are applied no later than 10 Business Days after the receipt thereof
to repurchase, repay, redeem or otherwise defease Senior Notes (provided, in the
case of this clause (A)(2), (x) such Permitted Other Indebtedness is unsecured
or secured by a Lien ranking junior to the Lien securing the Obligations and
(y) such Permitted Other Indebtedness shall otherwise comply with the definition
of “Permitted Refinancing”); and (B) any Permitted Refinancings thereof;
provided that (I) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (II) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”; and

(xxi) Indebtedness in respect of (A) Permitted Other Indebtedness; provided that
(1) the aggregate principal amount of all such Permitted Other Indebtedness
issued or incurred pursuant to this clause (A) shall not exceed the Maximum
Incremental Debt Amount minus the amount of any Incremental Commitments obtained
since the SecondFourth Amendment Effective Date pursuant to Section 2.20(a)(i),
(2) immediately prior to and after giving effect to any such Permitted Other
Indebtedness, no Default has occurred or is continuing or shall result therefrom
and (3) the Borrower shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenant (such covenant to be applied even if no Revolving
Loan or Swingline Loan and less than $7.5 million of LC Exposure is outstanding
and (B) Permitted Refinancings thereof.

 

-88-



--------------------------------------------------------------------------------

(b) All Indebtedness incurred pursuant to this Section 6.01 of any Loan Party
owed to any Subsidiary or Non-Consolidated Entity that is not a Loan Party shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; provided that, notwithstanding the foregoing, such
Indebtedness shall only be subordinated to the extent permitted by applicable
laws or regulations. Guarantees incurred after the Effective Date pursuant to
this Section 6.01 by a Loan Party of Indebtedness of a Restricted Subsidiary or
Non-Consolidated Entity that is not a Loan Party shall be subordinated to the
Obligations of the Loan Party. Notwithstanding anything in Section 6.01(a) to
the contrary, (x) no Subsidiary that is a Specified Subsidiary may incur any
Indebtedness on or after the Effective Date and (y) the principal amount of any
Indebtedness secured by a Lien against the assets of a Loan Party listed on
Schedule 6.02 shall not be increased after the Effective Date.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(i) Liens created by the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Second Amendment Effective Date and set forth in
Schedule 6.02; provided that (A) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (B) such Lien shall
secure only those obligations which it secures on the Second Amendment Effective
Date and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus accrued interest and premium
thereon);

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset or Equity Interests of any Person that becomes a Restricted Subsidiary
after the date hereof prior to the time such Person becomes a Restricted
Subsidiary; provided that (A) such Lien secures Indebtedness permitted by
Section 6.01(a)(vii) and such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Restricted Subsidiary, as applicable, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus accrued interest and premium
thereon);

 

-89-



--------------------------------------------------------------------------------

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary, provided that (A) such security interests
secure Indebtedness permitted by Sections 6.01(a)(vi) or 6.01(a)(xix), (B) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and (C) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;

(vi) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(vii) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(viii) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(ix) licenses or sublicenses granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xi) Liens that are contract rights of set-off (i) relating to the establishment
of depositary relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(xii) Liens solely on any cash earned money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(xiii) Liens in favor of a Loan Party securing Indebtedness permitted under
Sections 6.01(a)(iv) and (v);

(xiv) Liens on assets securing Indebtedness (and related obligations) permitted
by Section 6.01(a)(xiv), (xx) and (xxi), in each case so long as the Borrower is
in compliance with the Financial Performance Covenant (such covenant to be
applied even if no Revolving Loan or Swingline Loan and less than $7.5 million
of LC Exposure is outstanding) on a Pro Forma Basis at the time such Lien is
incurred;

(xv) Liens on assets of the Borrower or the Restricted Subsidiaries not
otherwise permitted by this Section 6.02, so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair value (determined as of the date such Lien is incurred) of the
assets subject thereto exceeds at any time outstanding the greater of
(x) $15,000,000 and (y) 1.00% of Total Assets on a pro forma basis;

 

-90-



--------------------------------------------------------------------------------

(xvi) Permitted Payment Restrictions; and

(xvii) Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 6.01(a)(xvii) so long as such Liens solely relate to
assets of Foreign Subsidiaries that are obligors under the applicable
Indebtedness

provided that in no event shall any Restricted Subsidiary create, incur, assume
or permit to exist any consensual Lien on (A) any Collateral (other than
(i) Liens created under the Loan Documents, (ii) Liens (permitted under
Section 6.02(iv)) pledged to secure Indebtedness permitted under
Section 6.01(a)(vii) incurred by Persons that become Restricted Subsidiaries
after the Effective Date, (iii) Liens listed on Schedule 6.02 (iv) Liens
permitted under Section 6.02(v) and (v) Liens (permitted under
Section 6.02(xiv)) securing Permitted Other Indebtedness permitted by
Section 6.01(a)(xx) and (xxi) or (B) any Equity Interests (including of
Non-Consolidated Entities) owned by them (other than (i) Liens created under the
Loan Documents, (ii) Liens (permitted under Section 6.02(iv)) on any Equity
Interests of a Restricted Subsidiary pledged to secure Indebtedness permitted
under Section 6.01(a)(vii) and (iii) Liens listed on Schedule 6.02 (iv) Liens
permitted under Section 6.02(v) and (v) Liens (permitted under
Section 6.02(xiv)) securing Permitted Other Indebtedness permitted by
Section 6.01(a)(xx) and (xxi)).

SECTION 6.03. Fundamental Changes.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Person may merge into the Borrower in a
transaction in which the surviving entity is a Person organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia and, if such surviving entity is not the Borrower, such
Person expressly assumes, in writing, all the obligations the Borrower under the
Loan Documents, (ii) any Person may merge into any Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary and, if any
party to such merger is a Subsidiary Loan Party or a Qualified Restricted
Subsidiary, is or becomes a Subsidiary Loan Party and/or Qualified Restricted
Subsidiary, as applicable, concurrently with such merger, (iii) any Restricted
Subsidiary (other than a Subsidiary Loan Party) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (iv) any asset sale permitted by Section 6.05(g) may be effected
through the merger of a subsidiary of the Borrower with a third party, provided
that any such merger referred to in clauses (i), (ii) or (iv) above involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04.

(b) The Borrower will not, will not permit any Restricted Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Effective Date
and businesses reasonably related or incidental thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower (but no
other subsidiaries) and engaging in corporate and administrative functions and
other activities incidental thereto. Holdings will not own or acquire any assets
(other than any cash on hand as of the Effective Date not otherwise contributed
to the Borrower in connection with the Transactions, any cash on hand as of the
Second Amendment Effective Date not otherwise contributed to the Borrower in
connection with the 2012 Transactions, Equity Interests of the Borrower and the
cash proceeds of any Restricted Payments permitted by Section 6.08) or incur any

 

-91-



--------------------------------------------------------------------------------

liabilities (other than liabilities reasonably incurred in connection with its
maintenance of its existence and activities incidental thereto); provided that
(i) Holdings may incur Qualified Holdings Debt and retain, dividend or
contribute to the Borrower the proceeds thereof; provided that other than with
respect to any additional principal amounts resulting from the accrual of
pay-in-kind interest, no Default has occurred and is continuing or would result
therefrom, and (ii) Holdings may issue ordinary common stock and other Qualified
Equity Interests and retain, dividend or contribute to the Borrower the proceeds
thereof.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Restricted Subsidiary to, purchase or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Investments, except:

(i) Permitted Acquisitions;

(ii) Permitted Investments;

(iii) Investments existing on the Second Amendment Effective Date and set forth
on Schedule 6.04 and any modification, replacement, renewal, reinvestment or
extension thereof;

(iv) Investments (including equity contributions) by the Borrower and the
Restricted Subsidiaries in Qualified Restricted Subsidiaries (other than an
Insurance Subsidiary);

(v) loans or advances made by the Borrower to any Qualified Restricted
Subsidiary (other than an Insurance Subsidiary) and made by any Restricted
Subsidiary to the Borrower or any Qualified Restricted Subsidiary (other than an
Insurance Subsidiary), provided that any such loans and advances made by a Loan
Party shall be evidenced by a promissory note pledged pursuant to the Collateral
Agreement;

(vi) Guarantees (other than of Indebtedness of an Insurance Subsidiary)
constituting Indebtedness permitted by Section 6.01; provided that if at the
time of and after giving effect to any Guarantee (and without limiting the
foregoing) the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Qualified Restricted Subsidiaries that is Guaranteed
by the Borrower or any Qualified Restricted Subsidiary (together with the amount
of Investments permitted under Section 5.15(a)(v) and Section 6.04(xvi)) exceeds
15.0% of Total Assets (in each case determined without regard to any write-downs
or write-offs) on a pro forma basis such Guarantee shall not be permitted and
that any such Guarantees shall only be permitted so long as no Default has
occurred and is continuing or would result therefrom on a Pro Forma Basis;
provided further that (i) substantially all of the business activities of any
such Restricted Subsidiary that is not a Qualified Restricted Subsidiary whose
Indebtedness is so Guaranteed consists of owning or operating surgical
facilities and (ii) a majority of the voting stock of such Person is owned by
the Borrower, its Restricted Subsidiaries and/or other Persons that are not
Affiliates of the Borrower;

(vii) receivables or other trade payables owing to the Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business
consistent with past practice and payable or dischargeable in accordance with
customary trade terms, provided that such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;

(viii) Investments consisting of Equity Interests, obligations, securities or
other property received in settlement of delinquent accounts of and disputes
with customers and suppliers in the ordinary course of business and owing to the
Borrower or any Restricted Subsidiary or in satisfaction of judgments;

 

-92-



--------------------------------------------------------------------------------

(ix) Investments by the Borrower or any Restricted Subsidiary in payroll, travel
and similar advances to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business;

(x) loans or advances by the Borrower or any Restricted Subsidiary to employees
(a) made for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes and (b) otherwise not
exceeding $2,500,000 in the aggregate at any time outstanding (determined
without regard to any write-downs or write-offs of such loans or advances);

(xi) Investments in the form of Swap Agreements permitted by Section 6.07;

(xii) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such
consolidation or merger;

(xiii) Investments received in connection with the dispositions of assets
permitted by Section 6.05;

(xiv) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(xv) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Investments by the Borrower or any Restricted
Subsidiary in an aggregate amount, as valued at cost at the time each such
Investment is made and including all related commitments for future advances,
not exceeding the Available Amount immediately prior to the time of the making
of any such Investment;

(xvi) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Investments in joint ventures, Restricted
Subsidiaries that are not Qualified Restricted Subsidiaries and Unrestricted
Subsidiaries by the Borrower or any Qualified Restricted Subsidiary in an
aggregate amount not to exceed at the time of such Investment on a pro forma
basis, together with the amount of Investments permitted under
Section 5.15(a)(v) and the proviso to Section 6.04(vi), 15.0% of Total Assets on
a pro forma basis; provided that (i) substantially all of the business
activities of any such joint venture, Restricted Subsidiary that is not a
Qualified Restricted Subsidiary, or Unrestricted Subsidiary consists of owning
or operating surgical facilities, health care systems and businesses reasonably
related or incidental thereto and (ii) a majority of the voting stock of such
Person is owned by the Borrower, its Restricted Subsidiaries and/or other
Persons that are not Affiliates of the Borrower; provided, further, that if any
Person in which an Investment is made pursuant to this clause (xvi) thereafter
(A) becomes a Qualified Restricted Subsidiary or (B) is merged or consolidated
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Borrower or a Qualified Restricted Subsidiary, then such
Investment shall thereafter be deemed to have been made pursuant to clause
(iv) above and not be accounted for under this clause (xvi)

 

-93-



--------------------------------------------------------------------------------

(xvii) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(xviii) advances to Non-Consolidated Entities in the ordinary course of
business, which when made are expected to be repaid within sixty days of such
advance;

(xix) Investments, loans and advances by the Borrower or any Restricted
Subsidiary to any Insurance Subsidiary in amounts equal to (i) the capital
required under the applicable laws or regulations of the jurisdiction in which
such Insurance Subsidiary is formed or determined by independent actuaries as
prudent and necessary capital to operate such Insurance Subsidiary and (ii) any
reasonable corporate overhead expenses of such Insurance Subsidiary;

(xx) [Reserved]; and

(xxi) [Reserved].

SECTION 6.05. Asset Sales. The Borrower will not, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary in compliance with Section 6.04) (each, a “Disposition” or
“Dispose”), except:

(a) Dispositions of (i) inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business;

(b) Dispositions to the Borrower or any Subsidiary, provided that any such
sales, transfers or dispositions from a Loan Party to a Subsidiary that is not a
Loan Party or from the Borrower or a Restricted Subsidiary to an Unrestricted
Subsidiary or from a Qualified Restricted Subsidiary to a Restricted Subsidiary
that is not a Qualified Restricted Subsidiary are permitted under Section 6.04;

(c) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof consistent with past practice;

(d) Dispositions of property to the extent such property constitutes an
investment permitted by Sections 6.04(ii), (viii) or (xii);

(e) Dispositions constituting sale and leaseback transactions permitted by
Section 6.06;

(f) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary;

(g) Dispositions of assets that are not permitted by any other paragraph of this
Section 6.05, provided that the aggregate Fair Market Value of all assets
Disposed of in reliance upon this clause (g) (excluding any single transaction
or series of related transactions that involves assets having a Fair Market
Value of less than $1,000,000 shall not exceed 5.0% of Total Assets during any
fiscal year (measured as of the start of such fiscal year);

 

-94-



--------------------------------------------------------------------------------

(h) exchanges of property for similar replacement property for fair value;

(i) Investments in compliance with Section 6.04;

(j) leases or subleases that constitute a Permitted Encumbrance; and

(k) the sale of Equity Interests in a Qualified Restricted Subsidiary to a
Strategic Investor in connection with the syndication or re-syndication of such
Equity Interests within one (1) year of the formation of such Qualified
Restricted Subsidiary or the purchase of such Equity Interest, as applicable, in
the ordinary course of business;

(l) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 6.03(b);

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (f) and (j) above)
shall be made for fair value and (other than those permitted by paragraphs (b),
(h), (i) and (j) above) for at least 75% cash consideration (it being understood
that the following shall constitute cash consideration: an aggregate additional
amount of non-cash consideration in the amount of the sum of (x) 2.5% of Total
Assets at any time outstanding net of any non-cash consideration previously
counted under this clause since the Effective Date that was not subsequently
counted as Net Proceeds and (y) in the case of any sale or contribution of
assets by the Borrower or a Restricted Subsidiary to a joint venture with a
Strategic Investor, any non-cash consideration received by the Borrower or such
Restricted Subsidiary; provided that (A) the case of each of clause (x) and (y),
any such non-cash consideration that is converted into cash or Permitted
Investments shall be treated as Net Proceeds in accordance with Section 2.11(c)
and (B) in the case of clause (y), in the event such non-cash consideration is
other than in the form of a note, such non-cash consideration shall be deemed to
have been incurred as an Investment under Section 6.04(xvi) and to consequently
reduce amounts available under Section 5.15(a)(v), the proviso to
Section 6.04(vi) and Section 6.04(xvi) and, in the case of each of clause
(x) and (y), that after giving effect to such sales, transfers, leases and other
dispositions permitted hereby the Borrower shall be in compliance with the
Financial Performance Covenant on a Pro Forma Basis (such covenant to be applied
even if no Revolving Loan or Swingline Loan and less than $7.5 million of LC
Exposure is outstanding)) (it being understood that for purposes of clause
(a) above, accounts receivable received in the ordinary course and any property
received in exchange for used, obsolete, worn out or surplus equipment or
property and any non-cash consideration that was actually converted into cash
within 6 months following the applicable sale, transfer, lease or other
disposition by the Borrower or any of its Restricted Subsidiaries shall be
deemed to constitute cash consideration and to the extent actually cash, Net
Proceeds).

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (x) any such sale of any fixed or capital assets of the
Borrower or any Restricted Subsidiary which sale is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after the Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset, or
(y) sale and leaseback transactions with respect to properties acquired after
the Effective Date, where the Fair Market Value of such properties in the
aggregate does not to exceed $10,000,000.

 

-95-



--------------------------------------------------------------------------------

SECTION 6.07. Swap Agreements. The Borrower will not, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, nor will they permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i) the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock;

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their capital stock, membership or partnership interests or other similar
Equity Interests;

(iii) Borrower may declare and pay dividends or make other distributions to
Holdings, the proceeds of which are used by Holdings or a Parent to (i) purchase
or redeem Equity Interests of Holdings or a Parent acquired by employees,
consultants or directors of Holdings, the Borrower or any Restricted Subsidiary
upon such Person’s death, disability, retirement or termination of employment or
(ii) pay principal or interest on promissory notes that were issued in lieu of
cash payments for the repurchase, retirement or other acquisition or retirement
for value of such Equity Interests, provided that the aggregate amount of such
dividends or other distributions under this clause (iii) shall not exceed in any
calendar year the lesser of (x) the sum of $500,000 and the aggregate amount of
Restricted Payments permitted (but not made) in prior years pursuant to this
clause (iii) and (y) $2,500,000; provided that any cancellation of Indebtedness
owing to the Borrower in connection with and as consideration for a repurchase
of Equity Interests of Holdings (or a Parent) shall not be deemed to constitute
a Restricted Payment for purposes of this clause (iii); provided further that
such amount in any calendar year may be increased by an amount not to exceed
(1) the cash proceeds of key man life insurance policies received by Holdings
(to the extent such proceeds are contributed to the Borrower) or any Borrower or
any Restricted Subsidiary after the Effective Date (provided that the Borrower
may elect to apply all or any portion of the aggregate increase contemplated by
clause (1) above in any calendar year) less (2) the amount of any Restricted
Payments previously made pursuant to clause (1) of this clause (iii);

(iv) the Borrower may make Restricted Payments to Holdings to be used by
Holdings solely to pay (or to make Restricted Payments to allow a Parent to pay)
(A) costs and expenses relating to Holdings or a Parent being a public company
and (B) its franchise taxes and other fees required to maintain its corporate
existence and to pay for general corporate and overhead expenses (including
salaries and other compensation of employees) incurred by Holdings or a Parent
in the ordinary course of its business, provided that such Restricted Payments
under clause (B) above shall not exceed $3,000,000 in any calendar year;

(v) the Borrower may make Restricted Payments to Holdings in an amount necessary
to enable Holdings to pay (or make Restricted Payments to allow a Parent to pay)
the Taxes directly attributable to (or arising as a result of) the operations of
a Parent, Holdings, the Borrower and the

 

-96-



--------------------------------------------------------------------------------

Restricted Subsidiaries, provided that (A) the amount of such Restricted
Payments shall not exceed the lesser of (x) the tax liabilities that the
Borrower and the Restricted Subsidiaries would be required to pay in respect of
Federal, state and local taxes were the Borrower and the Restricted Subsidiaries
to pay such Taxes as stand-alone taxpayers less any tax payable directly by the
Borrower or any Restricted Subsidiary or (y) the actual liabilities of the
Parent group on a consolidated or combined basis and (B) all Restricted Payments
made to Holdings or a Parent pursuant to this clause (v) are used by Holdings or
a Parent for the purposes specified herein within 20 days of the receipt
thereof; provided, further that notwithstanding anything to the contrary, the
Borrower may make Restricted Payments to Holdings in an amount necessary to
enable Holdings to pay (or make Restricted Payments to allow a Parent to pay)
(x) any taxes incurred as a direct result of the UK Spin-Out and (y) any taxes
incurred as a direct result of the 2012 Dividend (such taxes described in
clauses (x) and (y) not to exceed $35,000,000);

(vi) the Borrower may make Restricted Payments to Holdings to pay (or to make
Restricted Payments to allow a Parent to pay) management, consulting and
advisory fees to any Sponsor to the extent permitted by Section 6.09(i);

(vii) the Borrower may make Restricted Payments to Holdings in an amount
necessary to permit Holdings to pay (or to make Restricted Payments to allow a
Parent to pay) interest in cash (including interest previously paid “in kind” or
added to the principal amount thereof after the Effective Date) on Qualified
Holdings Debt, but only to the extent the proceeds (together with a pro rata
portion of related transaction expenses paid from such proceeds) of such
Qualified Holdings Debt were used to make Capital Expenditures by Borrower or a
Qualified Restricted Subsidiary, prepay Term Loans, make Investments by Borrower
or a Qualified Restricted Subsidiary pursuant to Section 6.04(xvi) or repay,
redeem, defease or otherwise refinance any Qualified Holdings Debt previously
issued hereunder but only to the extent the proceeds of such Qualified Holdings
Debt were used to make Capital Expenditures by Borrower or a Qualified
Restricted Subsidiary, prepay Term Loans or make Investments by Borrower or a
Qualified Restricted Subsidiary pursuant to Section 6.04); provided that (A) the
Borrower has made all prepayments required pursuant to Section 2.11(d) prior to
or contemporaneously with any such payment of interest, (B) no Default or Event
of Default shall have occurred and be continuing at the time of any such payment
or would result therefrom on a Pro Forma Basis, (C) all Restricted Payments made
pursuant to this clause (vii) are used by Holdings or a Parent for the purposes
specified herein within 20 days of receipt thereof and (D) both before and after
giving effect to any Restricted Payment under this clause (vii), the Borrower
could incur $1.00 of Indebtedness under Section 6.01(a)(xi) (counting all
interest expense (including non-cash interest expense) on Qualified Holdings
Debt during the applicable period as Fixed Charges of the Borrower);

(viii) the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments (and Holdings may make Restricted Payments with such amounts
received from the Borrower) in an aggregate amount throughout the term of this
Agreement, together with the amount of any prepayment, redemption, defeasance,
repurchase or other retirement made under clause (B) of Section 6.08(b)(iv), not
exceeding the greater of (x) $35,000,000 and (y) 2% of Total Assets (it being
understood that if Total Assets should decrease, Restricted Payments already
made in compliance with this clause shall not constitute a Default); provided
that no Default has occurred and is continuing;

(ix) the Borrower and the Restricted Subsidiaries may make additional Restricted
Payments (and Holdings may make Restricted Payments with such amounts received
from the Borrower) in an aggregate amount not exceeding the Available Amount
immediately prior to the

 

-97-



--------------------------------------------------------------------------------

time of the making of such Restricted Payment; provided that immediately prior
to and after giving effect to such Restricted Payment on a Pro Forma Basis, the
Borrower could incur $1.00 of Indebtedness under Section 6.01(a)(xi) and no
Default has occurred and is continuing;

(x) the Borrower may make Restricted Payments to Holdings to pay any
non-recurring fees, cash charges and cost expenses incurred in connection with
the issuance of Equity Interests or Indebtedness, in each case only to the
extent that such transaction is not consummated;

(xi) Restricted Payments in connection with the 2012 Transactions;

(xii) on and after an IPO, additional Restricted Payments in an aggregate amount
per annum not to exceed an amount equal to 6% the net proceeds received by (or
contributed to) the Borrower and its Restricted Subsidiaries from such IPO;

(xiii) Investments in non-wholly owned Subsidiaries or Non-Consolidated Entities
permitted by Section 6.04; and

(xiv) the purchase, redemption or other acquisition or retirement for value of
Equity Interests of a Qualified Restricted Subsidiary owned by a Strategic
Investor if such purchase, redemption or other acquisition or retirement for
value is made for consideration not in excess of the Fair Market Value of such
Equity Interests.

(b) The Borrower will not nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of, the Senior Notes (or any Permitted Refinancing
thereof) or any Subordinated Indebtedness (other than intercompany loans among
Subsidiaries and the Borrower), except:

(i) payment of regularly scheduled interest and principal payments as and when
due in respect of such Indebtedness, other than as prohibited by any
subordination provisions thereof;

(ii) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes (x) a Permitted Refinancing or (y) Indebtedness
permitted under Section 6.01(a)(xxi)(A)(2));

(iii) the conversion or exchange of the Senior Notes (or any Permitted
Refinancing thereof) or any Subordinated Indebtedness into, or redemption,
repurchase, prepayment, defeasance or other retirement of any such Indebtedness
with the Net Proceeds of the issuance by Holdings or a Parent of, (A) Equity
Interests (or capital contributions in respect thereof) after the Effective Date
to the extent not Otherwise Applied or (B) Qualified Holdings Debt, plus any
fees and expenses in connection with such conversion, exchange, redemption,
repurchase, prepayment, defeasance or other retirement;

(iv) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, the prepayment, redemption, defeasance,
repurchase or other retirement of Senior Notes (or any Permitted Refinancing
thereof) and Subordinated Indebtedness for an aggregate purchase price since the
Effective Date (A) not to exceed the Available Amount or (B) together with the
amount of Restricted Payments permitted under Section 6.08(a)(viii), not
exceeding the

 

-98-



--------------------------------------------------------------------------------

greater of (x) $35,000,000 and (y) 2% of Total Assets (it being understood that
if Total Assets should decrease, any prepayment, redemption, defeasance,
repurchase or other retirement already made in compliance with this clause shall
not constitute a Default).

SECTION 6.09. Transactions with Affiliates. The Borrower will not, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

(a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties,

(b) (i) transactions between or among the Borrower and the Subsidiary Loan
Parties, (ii) transactions between or among Qualified Restricted Subsidiaries
that are not Subsidiary Loan Parties and (iii) transactions between or among the
Borrower and its Restricted Subsidiaries consistent with past practice and made
in the ordinary course,

(c) any investment permitted under Section 6.04(iv), 6.04(v), 6.04(vii),
6.04(xiii) or 6.04(xvii),

(d) any Indebtedness permitted under Section 6.01(a)(iv),

(e) any Restricted Payment permitted under Section 6.08,

(f) any sale, transfer or disposition permitted under Section 6.05,

(g) loans or advances to employees permitted under Section 6.04,

(h) any lease or sublease entered into between the Borrower or any Restricted
Subsidiary, as lessee or sublessee, and any of the Affiliates (as of the
Effective Date) of the Borrower or entity controlled by such Affiliates, as
lessor or sublessor, which is approved in good faith by a majority of the
disinterested members of the Board of Directors of the Borrower,

(i) so long as no Default described in Section 7.01(b) and no Event of Default
has occurred and is continuing, the Borrower may pay, or may pay cash dividends
to enable Holdings to pay, customary management, consulting, monitoring or
advisory fees to the Sponsor in an aggregate amount in any fiscal year not to
exceed the amount permitted to be paid (including accrued amounts) pursuant to
the Sponsor Management Agreement and related indemnities and reasonable
expenses,

(j) payments by Holdings, the Borrower or any of its Restricted Subsidiaries to
the Sponsor for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by the majority of the members of the disinterested
members of the Board of Directors of the Borrower, in good faith in an aggregate
amount for all such fees not to exceed 2.00% of the aggregate transaction value
in respect of which such services are rendered,

(k) the payment of reasonable fees to directors of the Borrower or any
Restricted Subsidiary who are not employees of the Borrower or any Restricted
Subsidiary, and compensation

 

-99-



--------------------------------------------------------------------------------

and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrower or any Restricted
Subsidiary in the ordinary course of business,

(l) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s Board of
Directors,

(m) transactions pursuant to agreements existing on the Second Amendment
Effective Date and set forth on Schedule 6.09 and any amendments thereto to the
extent such amendments are not materially less favorable to the Borrower or such
Subsidiary Loan Party than those provided for in the original agreements,

(n) employment and severance arrangements entered into in the ordinary course of
business and approved by the Borrower’s Board of Directors between a Parent,
Holdings, the Borrower or any Restricted Subsidiary and any employee thereof,

(o) all payments made or to be made in connection with the Transactions or the
2012 Transactions, including the payment of the Transaction Costs and the 2012
Transaction Costs, and

(p) payments by the Borrower or any of its Subsidiaries of reasonable insurance
premiums to, and any borrowings or dividends received from, any Insurance
Subsidiary.

SECTION 6.10. Restrictive Agreements.

(a) Subject to clauses (b) through (d) below, the Borrower will not, nor will
they permit any Restricted Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (i) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets or (ii) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary.

(b) Section 6.10(a) shall not apply to restrictions and conditions (i) imposed
by law or by any Loan Document or any Senior Notes Document or any document
governing Indebtedness of a Foreign Subsidiary permitted to be incurred under
this Agreement (provided that such restrictions shall apply only to such Foreign
Subsidiary), (ii) existing on the Second Amendment Effective Date and identified
on Schedule 6.10 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) imposed by law on any Insurance Subsidiary, (v) imposed by any
customary provisions restricting assignment of any agreement entered into the
ordinary course of business, (vi) imposed by any instrument or agreement
governing Indebtedness of a Restricted Subsidiary acquired by the Borrower or
any of its Restricted Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any such Person, other
than the Person or any of its Subsidiaries, so acquired (provided that such
Indebtedness was permitted by Section 6.01 to be incurred), (vi) imposed by any
instrument or agreement governing Indebtedness (i) of any Foreign Subsidiary and
(ii) of the Borrower or any Restricted Subsidiary that is incurred or issued
subsequent to the Effective Date and is permitted pursuant to Section 6.01
(provided that the restrictions in such Indebtedness are not materially more
restrictive in the aggregate than the restrictions contained in this Agreement)
or (vii) that are Permitted Payment Restrictions.

 

-100-



--------------------------------------------------------------------------------

(c) Section 6.10(a)(i) shall not apply to restrictions or conditions imposed by
customary provisions in leases restricting the assignment thereof.

(d) Section 6.10(a)(ii) shall not apply to customary provisions in joint venture
agreements relating to purchase options, rights of first refusal or call or
similar rights of a third party that owns Equity Interests in such joint
venture.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, nor will
it permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any Senior Notes Document or any documentation governing any
Subordinated Indebtedness or Additional Unsecured Debt (other than on terms that
would be permitted in a Permitted Refinancing thereof) or (b) its certificate of
incorporation, by-laws or other organizational documents, in each case, to the
extent such amendment, modification or waiver would be materially adverse to the
Lenders, as determined in good faith by the Borrower;

SECTION 6.12. Secured Leverage Ratio. If any Revolving Loan or Swingline Loan is
outstanding or LC Exposure in excess of $7.5 million is outstanding, the
Borrower shall maintain a Secured Leverage Ratio of less than or equal to
(i) 5.25 to 1.0 as of the last day of each of the first three fiscal quarters
ended after the Second Amendment Effective Date, (ii) 5.00 to 1.0 as of the last
day of each of the next four fiscal quarters ended after the Second Amendment
Effective Date, (iii) 4.75 to 1.0 as of the last day of each of the next two
fiscal quarters ended after the Second Amendment Effective Date (iii) 4.50 to
1.0 as of the last day of each of the next six fiscal quarters ended after the
Second Amendment Effective Date and (iv) 4.00 to 1.0 as of the last day of each
other fiscal quarter ended after the Second Amendment Effective Date, unless:

(a) the Required Revolving Lenders otherwise consent in writing; or

(b) solely for the purpose of this Section 6.12, on the last day of the
applicable fiscal quarter (or, if applicable, on the expiration of the tenth day
subsequent to the date on which financial statements with respect to the fiscal
period as of the end of which the Secured Leverage Ratio is being measured are
required to be delivered pursuant to Section 5.01) there are no Revolving Loans
or Swingline Loans outstanding and LC Exposure in the aggregate does not exceed
$7.5 million.

SECTION 6.13. Fiscal Year. The Borrower will not change its fiscal year-end to a
date other than December 31.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

-101-



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (except to the extent any such representation or warranty
is qualified by “materially”, “Material Adverse Effect” or a similar term, in
which case such representation or warranty shall prove to have been incorrect in
any respect) when made or deemed made;

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings and the Borrower), 5.11 or in Article VI (provided that a
breach of the Financial Performance Covenant shall not by itself constitute an
Event of Default in the case of Term Loans);

(e) Holdings, the Borrower or any Subsidiary Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in Sections 7.01(a), (b) or (d)), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

(g) any event or condition (other than, with respect to Indebtedness consisting
of Swap Contracts, termination events or equivalent events pursuant to the terms
of such Swap Contracts and not as a result of any default thereunder by any Loan
Party) occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets (to the
extent not prohibited under this Agreement) securing such Indebtedness; provided
further that a breach of the Financial Performance Covenant shall not by itself
constitute an Event of Default in the case of Term Loans unless (i) the Borrower
fails to obtain a waiver of the breach of the Financial Performance Covenant
from the Revolving Lenders or otherwise remedy such breach within 45 days
following notice thereof from the Administrative Agent to the Borrower or
(ii) the Revolving Lenders terminate the Revolving Commitments or declare the
Revolving Loans to be due and payable in accordance with this Section 7.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the

 

-102-



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Restricted Subsidiary or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Holdings, the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any formal action
for the purpose of effecting any of the foregoing;

(j) Holdings, the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money (to the extent not paid or
covered by insurance provided by a carrier that has acknowledged its obligation
to pay such claim in writing and that has a credit rating of at least “A” by
A.M. Best Company, Inc.) in an aggregate amount in excess of $20,000,000 shall
be rendered against Holdings, the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of Holdings, the Borrower or any Restricted Subsidiary to enforce any
such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Restricted Subsidiaries in an aggregate amount exceeding $20,000,000 for all
periods;

(m) any Lien purported to be created under any Security Document for any reason
(other than pursuant to the terms thereof including as a result of a transaction
permitted under this Agreement) shall cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any material portion of the
Collateral with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement;

(n) any Loan Document shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any party thereto;

(o) the Guarantees of the Obligations by Holdings and the Subsidiary Loan
Parties pursuant to the Collateral Agreement shall cease to be in full force and
effect (other than in accordance with the terms of the Loan Documents) or shall
be asserted by Holdings, the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

 

-103-



--------------------------------------------------------------------------------

(p) any Subordinated Indebtedness or any Guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of
Holdings and the Subsidiary Loan Parties in respect of their Guarantees under
the Collateral Agreement, as applicable, or any Loan Party or the holders of at
least 25% in aggregate principal amount of any Subordinated Indebtedness shall
so assert; or

(q) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or in the case of a breach of the Financial Performance
Covenant that does not result in an Event of Default with respect to the Term
Loans at the request of the Required Revolving Lenders acting solely with
respect to the Revolving Loans and Revolving Commitments) shall, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in Section 7.01(h) or (i), the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 7.02. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower fails to comply with the requirement of the Financial
Performance Covenant, until the expiration of the tenth day subsequent to the
date on which financial statements with respect to the fiscal period for which
the Financial Performance Covenant is being measured are required to be
delivered pursuant to Section 5.01 (the “Cure Expiration Date”), the Borrower
shall have the right to apply the Net Proceeds of a Qualified Equity Issuance or
any contribution to the capital of the Borrower (the “Cure Right”), and upon the
receipt by the Borrower of cash (such amount of cash being referred to as the
“Cure Amount”) pursuant to the exercise of such Cure Right, provided that the
Borrower shall have provided notice (the “Notice of Intent to Cure”) to the
Administrative Agent on or prior to the date such amounts are contributed to
Borrower that such Net Proceeds constitute a “Cure Amount” (it being understood
that to the extent such notice is provided in advance of delivery of a
Compliance Certificate for the applicable period, the amount of such Net
Proceeds that is used as the Cure Amount may be lower than specified in such
notice to the extent that the amount necessary to cure any Event of Default
under Section 6.12 is less than the full amount of such specified amount), the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:

(i) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of a Default or Event of Default under the Financial
Performance Covenant with respect to any period of four consecutive fiscal
quarters that includes the fiscal quarter for which the Cure Right was exercised
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

 

-104-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in Section 7.01, (A) if,
after giving effect to the foregoing recalculations, the Borrower shall then be
in compliance with the requirements of the Financial Performance Covenant
(including for purposes of Section 4.02), the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed not to
have occurred for the purposes of the Loan Documents, and (B) upon receipt by
the Administrative Agent of a Notice of Intent to Cure prior to the Cure
Expiration Date, neither the Administrative Agent nor any Lender shall exercise
any rights or remedies under Section 7.01 (or under any other Loan Document
available during the continuance of any Default or Event of Default) on the
basis of any actual or purported Event of Default until such failure is not
cured pursuant to the Notice of Intent to Cure on or prior to the Cure
Expiration Date.

(b) In each four fiscal quarter period there shall be a period of at least two
fiscal quarters in which no Cure Right is made.

(c) All Cure Amounts shall be disregarded for purposes of determining any items
in this Agreement (including basket sizes) dependent upon equity contributions
or offerings.

(d) (d) The Cure Amount shall be no greater than the amount required to cause
Borrower to be in compliance with the Financial Performance Covenant.

SECTION 7.03. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under Section 7.01(h), (i), (j) or
(o) any reference in any such clause to any Restricted Subsidiary shall be
deemed not to include any Restricted Subsidiary affected by any event or
circumstance referred to in any such clause that did not, as of the last day of
the fiscal quarter of the Borrower most recently ended, have assets with a value
in excess of 5% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries or 5% of the total revenues of the Borrower and the
Restricted Subsidiaries as of such date; provided that if it is necessary to
exclude more than one Restricted Subsidiary from Section 7.01(h), (i), (j) or
(o) pursuant to this Section 7.03 in order to avoid an Event of Default
thereunder, all excluded Restricted Subsidiaries shall be considered to be a
single consolidated Restricted Subsidiary for purposes of determining whether
the condition specified above is satisfied.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Lenders hereby authorize the Administrative Agent to enter into any
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement or arrangement is binding upon the Lenders.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

-105-



--------------------------------------------------------------------------------

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings or the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders);

 

-106-



--------------------------------------------------------------------------------

provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by Holdings
or the Borrower and without limiting the obligation of Holdings or the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to

 

-107-



--------------------------------------------------------------------------------

any Letter of Credit issued or participated in by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Sections 7.01(a),
7.01(b), 7.01(h), 7.01(i) or 7.01(j) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld, conditioned or delayed), whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 and of
Section 9.03 shall continue to inure to its benefit.

SECTION 8.10. Arrangers, Documentation Agent and Syndication Agent. Neither the
Arrangers, the Documentation Agent nor the Syndication Agent shall have any
duties or responsibilities hereunder in their respective capacities as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to United Surgical Partners International, Inc., 15305
Dallas Parkway, Suite 1600-LB 28, Addison, Texas 75001, Attention: General
Counsel (Telecopy No. (972) 767-0604) and Treasurer (Telecopy No.
(972) 267-0084);

(ii) if to the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Lender, to:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Attention: Omar ETesfaye A. JonesAnteneh

Telecopy: (713) 750-2938302) 634-1417

 

-108-



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Attention: Dawn Lee Lum

Telecopy: (212) 270-3279; and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II or of a Default if such
Lender or the Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication and provided that the Administrative Agent shall in any event also
receive hard copies of the notices described in this proviso and, to the extent
requested, any other documents delivered electronically under this Agreement.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of any required notification that such
notice or communication is available and identifying the website address
therefor.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the Administrative Agent (and, in
the case of the Administrative Agent, by written notice to the Borrower). All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given as follows:
notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier (with a send successful notice) shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank, the
Collateral Agent, the Swingline Lender or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Collateral Agent, the Swingline Lender and the Lenders

 

-109-



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, the Collateral Agent, the Swingline Lender
or the Issuing Bank may have had notice or knowledge of such Default at the
time.

(b) Except as provided in Section 2.20 with respect to an Incremental Facility
Amendment (or to give effect to any restatement of this Agreement, the
substantive terms of which are otherwise permitted hereby), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto (and, if party thereto,
the Collateral Agent), in each case with the consent of the Required Lenders;
provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii) postpone the maturity of any Loan, or any scheduled date of payment of the
principal amount of any Term Loan under Section 2.10, the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby,

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender,

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as applicable),

(vi) release Holdings or any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement (except as provided in Section 6.03 or in the Collateral
Agreement) or limit its liability in respect of such Guarantee, without the
written consent of each Lender,

(vii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as provided in Section 6.03 or in the Collateral
Agreement), without the written consent of each Lender,

 

-110-



--------------------------------------------------------------------------------

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Class, or

(ix) modify the definition of “Interest Period” to allow periods of more than
six months without regard to the agreement of all participating Lenders, without
the written consent of each Lender.

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders holding Loans or
Commitments of any Class (but not the Term Lenders), the Tranche B Lenders (but
not the Revolving Lenders or the Delayed Draw Lenders), the Delayed Draw Lenders
(but not the Revolving Lenders or the Tranche B Lenders) or the Term Lenders
(but not the Revolving LendersLenders holding Loans or Commitments of any other
Class) may be effected by an agreement or agreements in writing entered into by
Holdings, the Borrower and requisite percentage in interest of the affected
Class(es) of Lenders that would be required to consent thereto under this
Section 9.02(b) if such Class(es) of Lenders were the only Class(es) of Lenders
hereunder at the time and (C) that notwithstanding anything to the contrary any
amendment, waiver or modification of Section 6.12 (or terms or definitions that
as amended, waived or modified only affect Section 6.12) shall only require the
consent of the Required Revolving Lenders and shall not require the consent of
any other Person. In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to Section 9.02(b)(viii), the consent of not less than a majority in
interest of the outstanding Loans and unused Commitments of such Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Section 9.02(b) being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
any assignee that is acceptable to the Administrative Agent shall have the
right, with the Administrative Agent’s consent, to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Borrower’s request, sell and assign to such assignee, at no expense to such
Non-Consenting Lender, all the Commitments, Term Loans and Revolving Exposure of
such Non-Consenting Lender for an amount equal to the principal balance of all
Term Loans and Revolving Loans (and funded participations in Swingline Loans and
unreimbursed LC Disbursements) held by such Non-Consenting Lender and all
accrued interest and fees with respect thereto through the date of sale
(including amounts under Sections 2.15, 2.16 and 2.17) so long as such principal
balance of all other Non-Consenting Lenders is similarly purchased, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption in accordance with Section 9.04(b) (which Assignment and Assumption
need not be signed by such Non-Consenting Lender).

(c) Notwithstanding the provisions of Section 9.02(b), this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, Holdings and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof, and (ii) to include

 

-111-



--------------------------------------------------------------------------------

appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders. In addition, this Agreement may be amended with the
written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche B Term Loans or Delayed Draw
Term Loansof any Class (the “Refinanced Term Loans”) and, if applicable, related
outstanding commitments, with a replacement term loan tranche hereunder (the
“Replacement Term Loans”); provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (ii) the Applicable Rate for such Replacement Term
Loans shall not be higher than the Applicable Rate for such Refinanced Term
Loans, (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Refinanced Term Loans) and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Refinanced Term Loans in effect immediately prior
to such refinancing.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Agents and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section 9.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), and hold each
Indemnitee harmless, from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions,
the 2012 Transactions or any other transactions contemplated hereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on, at, under or emanating from any
Mortgaged Property or any other property currently or formerly owned or operated
by the Borrower or any of its Subsidiaries, or any actual or alleged
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or their respective properties or operations, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or such litigation,
claim,

 

-112-



--------------------------------------------------------------------------------

investigation or proceeding is brought by a third party or by the Borrower or
its Affiliates, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are finally judicially determined by a non-appealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of, or breach of the Loan Documents by, such
Indemnitee. For the avoidance of doubt, this Section 9.03 shall not apply to
Taxes, which shall be governed by Section 2.17.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, each Agent, the Issuing Bank or the Swingline
Lender under Sections 9.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, such Agent, the Issuing Bank or the Swingline Lender, as
applicable, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as applicable, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, the 2012 Transactions, any Loan or Letter of Credit or
the use of the proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable not later than
three days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (except as permitted by Section 6.03) (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (i) to an Assignee pursuant to an assignment made
in accordance with the provisions of Section 9.04(b) (such an assignee, an
“Eligible Assignee”) and in the case of any Assignee that, immediately prior to
or upon giving effect to such assignment, is an Affiliated Lender,
Section 9.04(h), (ii) by way of participation in accordance with the provisions
of Section 9.04(e) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 9.04(g) (and any other attempted
assignment or transfer by any party hereto shall be null and void); provided,
however, that notwithstanding the foregoing, no Lender may assign or transfer by
participation any of its rights or obligations hereunder to (i) a natural Person
or (ii) to Holdings, the Borrower or any of its respective Subsidiaries (except
pursuant to Section 9.04(h)(y)) in accordance with this Section. Nothing in this
Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 9.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (“Assignees”) all or a portion of its rights
and obligations under this

 

-113-



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 9.04(b), participations in LC Exposure and in
Swingline Loans)at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(1) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7.01(a) or (b) or,
solely with respect to the Borrower, Section 7.01(h), (i) or (j) has occurred
and is continuing, any Assignee or an assignment of all or a portion of the
Loans pursuant to Section 9.04(h), or Section 9.04(i); provided further that the
Borrower shall be deemed to have consented to an assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;

(2) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or a
portion of the Loans pursuant to Section 9.04(k) or Section 9.04(l) or
(iii) from an Agent to its Affiliates; and

(3) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

Notwithstanding the foregoing or anything to the contrary set forth herein,
(i) no Lender may assign or transfer by participation any of its rights or
obligations hereunder to any Person that is a Defaulting Lender and (ii) to the
extent any Lender is required to assign any portion of its Commitments, Loans
and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other party hereto so long as such Lender complies with the
requirements of Section 9.04(b)(ii).

(ii) Assignments shall be subject to the following conditions:

(1) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents; provided that no such consent of the Borrower shall be
required (x) for an assignment by a Lender to an Approved Fund of a Lender or
(y) if an Event of Default has occurred and is continuing, and that
contemporaneous assignments to Approved Funds related to the same Lender shall
be aggregated when calculating such minimum assignment amounts;

(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

-114-



--------------------------------------------------------------------------------

(4) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes on a non-pro rata basis
among such Classes

For purposes of this Section 9.04(b):

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

(c) Subject to acceptance and recording thereof pursuant to Section 9.04(b)(iv),
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(i) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.04(b) and any written
consent to such assignment required by Section 9.04(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

-115-



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (each a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or the other Loan Documents, provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that requires the affirmative
vote of such Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Borrower, maintain a register on
which it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f 103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Subject to Section 9.04(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent that the entitlement to any greater payment results from any change in
Requirement of Law after the participant becomes a Participant, unless the sale
of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(g) Any Lender may at any time pledge, assign or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge, assignment or grant to secure obligations to
a Federal Reserve Bank, and this Section 9.04 shall not apply to any such
pledge, assignment or grant of a security interest, provided that no such
pledge, assignment or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledge or assignee for
such Lender as a party hereto.

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to an Affiliated
Lender; provided that:

(i) any Term Loans acquired by Holdings, the Borrower or any of its Subsidiaries
shall be retired and cancelled promptly upon the acquisition thereof;

 

-116-



--------------------------------------------------------------------------------

(ii) any Term Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to Holdings or any of its Subsidiaries for purposes
of cancellation of such Indebtedness (it being understood that such Loans shall
be retired and cancelled promptly upon such contribution);

(iii) unless otherwise agreed by the assigning Lender and such Affiliated
Lender, as of the date of the effectiveness of such purchase, such Affiliated
Lender shall provide a customary representation and warranty that there is no
material non-public information with respect to Holdings, the Borrower, its
Subsidiaries or their respective securities at such time that (A) has not been
disclosed to the assigning Lender prior to such date and (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to assign Loans to such Affiliated Lender (in each case other than
because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower, its Subsidiaries or their
respective securities);

(iv) each Affiliated Lender shall identify itself as such in the applicable
Assignment and Assumption;

(v) after giving effect to such assignment and to all other assignments with all
Affiliated Lenders, the aggregate principal amount of all Term Loans then held
by all Affiliated Lenders shall not exceed 15% of the aggregate unpaid principal
amount of the Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof);

(vi) (A) the Revolving Facility shall not be utilized to fund such assignment
and (B) no Default or Event of Default shall have occurred and be continuing
immediately before and after giving effect to such assignment;

(vii) by its acquisition of Loans, an Affiliated Lender shall be deemed to have
acknowledged and agreed that:

(A) the Loans held by such Affiliated Lender shall be disregarded in both the
numerator and denominator in the calculation of any Lender vote, except that
such Affiliated Lender shall have the right to vote (and the loans held by such
Affiliated Lender shall not be so disregarded) with respect to any amendment,
modification, waiver, consent or other action that requires the vote of all
Lenders or all affected Lenders, as the case may be; provided that no amendment,
modification, waiver, consent or other action shall (1) disproportionately
affect such Affiliated Lender in its capacity as a Lender as compared to other
Lenders that are not Affiliated Lenders or (2) deprive any Affiliated Lender of
its share of any payments which the Lenders are entitled to share on a pro rata
basis hereunder, in each case without consent of such Affiliated Lender;

(B) the Administrative Agent shall vote on behalf of such Affiliated Lender in
the event that any proceeding under Sections 1126 or 1129 of the Bankruptcy Code
shall be instituted by or against the Borrower or any Restricted Subsidiary, or,
alternatively, to the extent that the foregoing is deemed unenforceable for any
reason, such Affiliated Lender shall vote in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those
Lenders who are not Affiliated Lenders, in each

 

-117-



--------------------------------------------------------------------------------

case except to the extent that any plan of reorganization proposes to treat the
obligations held by such Affiliated Lender in a disproportionate adverse manner
to such Affiliated Lender than the proposed treatment of similar obligations
held by Lenders that are not Affiliated Lenders;

(C) Affiliated Lenders, solely in their capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender or
among Lenders to which the Loan Parties or their representatives are not
invited, (ii) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among Administrative Agent and
one (1) or more Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives (and in any case,
other than the right to receive notices of Borrowings, prepayments and other
administrative notices in respect of its Loans and Commitments required to be
delivered to Lenders pursuant to Article II) or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Agent hereunder with
respect to any duties or obligations or alleged duties or obligations of such
Agent under the Credit Documents (except with respect to rights expressly
retained under this Section 9.04(i) which are not so waived; and

(D) it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit H-2. Notwithstanding the foregoing,
(x) no assignment to an Affiliate Lender shall be permitted so long as any
Non-Extended Term Loans remain outstanding (y) Debt Fund Affiliates shall not
account for more than 50% of the amounts included in determining whether the
Required Lenders have consented to any amendment, modification or waiver
pursuant to Section 9.02.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

-118-



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that if any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set off.
The applicable Lender shall notify the Borrower and the Administrative Agent of
such setoff or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff or
application under this Section 9.08. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of

 

-119-



--------------------------------------------------------------------------------

any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against Holdings, the Borrower or
their respective properties in the courts of any jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 9.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, trustees, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 9.12, to (i) any assignee or pledgee of or Participant in, or any
prospective assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to

 

-120-



--------------------------------------------------------------------------------

the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than Holdings or the Borrower or any of their subsidiaries,
provided that such source is not actually known by such disclosing party to be
bound by an agreement containing provisions substantially the same as those
contained in this Section 9.12. For the purposes of this Section 9.12, the term
“Information” means all information received from Holdings or the Borrower
relating to Holdings or the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower, provided that, in the case of information received from Holdings, the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA Patriot Act. Each Lender, each Agent and the Issuing Bank
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Person to identify the
Borrower in accordance with the USA Patriot Act.

SECTION 9.15. Release of Collateral. Upon any sale or other transfer by any Loan
Party of any Collateral that is permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.02 of this Agreement, the
Mortgage or other security interest in such Collateral shall be automatically
released and the Collateral Agent is authorized to, and shall, take any action
to effect the foregoing, including, without limitation, executing and delivering
to the Borrower, in recordable form, discharges and releases of such Mortgage or
other security interest.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-121-



--------------------------------------------------------------------------------

EXHIBIT B

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 19, 20071

among

USPI HOLDINGS, INC.,

UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,

THE SUBSIDIARIES OF UNITED SURGICAL PARTNERS INTERNATIONAL, INC.

IDENTIFIED HEREIN

and

CITIBANK, N.A.

as Collateral Agent

 

 

 

1 

Reflects changes made pursuant to the Second Amendment to the Credit Agreement,
dated as of April 3, 2012,2012 and the Fourth Amendment to the Credit Agreement,
dated as of AprilFebruary 19, 2007.2013.

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1    ARTICLE II    GUARANTEE   

Section 2.01.

 

Guarantee

     5   

Section 2.02.

 

Guarantee of Payment

     5   

Section 2.03.

 

No Limitations

     5   

Section 2.04.

 

Reinstatement

     6   

Section 2.05.

 

Agreement To Pay; Subrogation

     6   

Section 2.06.

 

Information

     7   

Section 2.07.

 

Remedies

     7   

Section 2.08.

 

Instrument for the Payment of Money

     7   

Section 2.09.

 

Continuing Guarantee

     7   

Section 2.10.

 

Keepwell

     7   

Section 2.11.

 

General Limitation on Guarantee

     77    ARTICLE III    PLEDGE OF SECURITIES   

Section 3.01.

 

Pledge

     8   

Section 3.02.

 

Delivery of the Pledged Collateral

     88   

Section 3.03.

 

Representations, Warranties and Covenants

     9   

Section 3.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     1010   

Section 3.05.

 

Registration in Nominee Name; Denominations

     11   

Section 3.06.

 

Voting Rights; Dividends and Interest

     11    ARTICLE IV    SECURITY INTERESTS IN PERSONAL PROPERTY   

Section 4.01.

 

Security Interest

     13   

Section 4.02.

 

Representations and Warranties

     15   

Section 4.03.

 

Covenants

     1616   

Section 4.04.

 

Other Actions

     20   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     20   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE V    REMEDIES   

Section 5.01.

 

Remedies upon Default

     2222   

Section 5.02.

 

Application of Proceeds

     24   

Section 5.03.

 

Grant of License To Use Intellectual Property

     25   

Section 5.04.

 

Securities Act

     2525   

Section 5.05.

 

Medicare/Medicaid

     26    ARTICLE VI    INDEMNITY, SUBROGATION AND SUBORDINATION   

Section 6.01.

 

Indemnity and Subrogation

     2626   

Section 6.02.

 

Contribution and Subrogation

     2626   

Section 6.03.

 

Subordination

     26    ARTICLE VII    MISCELLANEOUS   

Section 7.01.

 

Notices

     2727   

Section 7.02.

 

Waivers; Amendment

     2727   

Section 7.03.

 

Collateral Agent’s Fees and Expenses; Indemnification

     27   

Section 7.04.

 

Successors and Assigns

     2828   

Section 7.05.

 

Survival of Agreement

     28   

Section 7.06.

 

Counterparts; Effectiveness; Several Agreement

     28   

Section 7.07.

 

Severability

     2929   

Section 7.08.

 

Right of Set-Off

     2929   

Section 7.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     29   

Section 7.10.

 

WAIVER OF JURY TRIAL

     3030   

Section 7.11.

 

Headings

     30   

Section 7.12.

 

Security Interest Absolute

     30   

Section 7.13.

 

Termination or Release

     3131   

Section 7.14.

 

Additional Subsidiaries

     31   

Section 7.15.

 

Collateral Agent Appointed Attorney-in-Fact

     31   

Section 7.16.

 

Further Assurances

     32   

 

-iii-



--------------------------------------------------------------------------------

Schedules   Schedule I   Subsidiary Loan Parties Schedule II   Pledged Stock;
Debt Securities Schedule III   Intellectual Property Schedule IV   Commercial
Tort Claims Exhibits   Exhibit I   Form of Supplement

 

-iii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of April 19,
2007, among USPI HOLDINGS, INC., a Delaware corporation, UNITED SURGICAL
PARTNERS INTERNATIONAL, INC., a Delaware corporation, the Subsidiaries of UNITED
SURGICAL PARTNERS INTERNATIONAL, INC. identified herein and CITIBANKJPMORGAN
CHASE BANK, N.A., as Collateral Agent.

Reference is made to the Credit Agreement dated as of April 19, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among United Surgical Partners International, Inc. (the
“Borrower”), USPI Holdings, Inc., the Lenders party thereto, CitibankJPMORGAN
CHASE BANK, N.A., as Administrative Agent, Lehman Brothers Inc., as Syndication
Agent, and Bear Stearns Corporate Lending Inc., Suntrust Bank and UBS Securities
LLC, as Co-Documentation Agents. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Loan Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined in this Agreement have the meanings specified in the
Credit Agreement. All terms defined in the New York UCC (as defined in this
Agreement) and not defined in this Agreement have the meanings specified
therein.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Claiming Party” shall have the meaning assigned to such term in Section 6.02.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Contributing Party” shall have the meaning assigned to such term in
Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any



--------------------------------------------------------------------------------

Grantor or that such Grantor otherwise has the right to license, or granting any
right to any Grantor under any copyright now or hereafter owned by any third
party, and all rights of any Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” of any Grantor as defined
in Section 9-102(42) of the New York UCC.

“Grantors” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Guarantors” means Holdings and the Subsidiary Loan Parties.

“Instrument” has the meaning specified in Article 9 of the New York UCC.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Investment Property” means a security, whether certificated or uncertificated,
Security Entitlement, Securities Account, Commodity Contract or Commodity
Account.

“LC Account” means any account established and maintained in accordance with the
provisions of Section 2.05(j) of the Credit Agreement and all property from time
to time on deposit in such LC Account.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the

 

-2-



--------------------------------------------------------------------------------

pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under the Credit Agreement and each other
Loan Document, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each other Loan Document, and
(c) the due and punctual payment and performance in full of all the obligations
of each other Loan Party under or pursuant to this Agreement and each other Loan
Document.

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals (Social Security Act of 1965, Title
XVIII, P.L. 89-87 as amended; 42 U.S.C. § 1395 et seq.).

“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. § 1396 et seq.).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) Loan Document Obligations and (b) the due and punctual
payment and performance in full of all obligations of each Loan Party under each
Swap Agreement (excluding, with respect to any Guarantor, Excluded Swap
Obligations with respect to such Guarantor) relating to interest rates or
Treasury Services Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Swap Agreement relating
to interest rates or Treasury Services Agreement is entered into.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

-3-



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral, provided, that “Pledged Securities” shall not include any
promissory notes, stock certificates or other securities, the pledge of which
would constitute a violation of law.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each counterparty to any Swap
Agreement or Treasury Services Agreement with a Loan Party the obligations under
which constitute Obligations and (f) the successors and assigns of each of the
foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement as a
Subsidiary Loan Party after the Effective Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now

 

-4-



--------------------------------------------------------------------------------

existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule III, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill; provided,
however, that the foregoing definition shall not include any “intent to use”
based application for a Trademark until such time that a statement of use has
been filed with the United States Patent and Trademark Office.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

ARTICLE II

Guarantee

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance in full of the Obligations.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, or amended or modified, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension, renewal, amendment or modification of the Obligations. Each Guarantor
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of the Obligations and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other Person.

Section 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or

 

-5-



--------------------------------------------------------------------------------

any release from any of the terms or provisions of, any Loan Document or any
other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of, impairment of or failure to perfect any Lien
held by the Collateral Agent or any other Secured Party for the payment and
performance of the Obligations or any of them; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
the Obligations). Each Guarantor expressly authorizes the Collateral Agent
(i) to take and hold security for the payment and performance of the
Obligations, (ii) to exchange, waive or release any or all such security (with
or without consideration), (iii) to enforce or apply such security and direct
the order and manner of any sale thereof in its sole discretion or (iv) to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as applicable, or any security.

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

 

-6-



--------------------------------------------------------------------------------

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the Obligations may be declared
to be forthwith due and payable as provided in the Credit Agreement for purposes
of Section 2.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 2.01.

Section 2.08. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article II constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

Section 2.09. Continuing Guarantee. The guarantee in this Article II is a
continuing guarantee of payment, and shall apply to all Obligations whenever
arising.

Section 2.10. Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Guarantor
hereunder to honor all of such Guarantor’s Obligations under this Agreement in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 2.10 for the maximum amount of
such liability that can be hereby incurred without rendering its Obligations
under this Section 2.10, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The Obligations of each Qualified ECP Loan Party under
this Section 2.10 shall remain in full force and effect until all of the
Obligations and all other amounts payable under the Loan Documents shall have
been paid in full and all Commitments have terminated or expired or been
cancelled. Each Qualified ECP Loan Party intends that this Section 2.10
constitute, and this Section 2.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.11. Section 2.10. General Limitation on Guarantee. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 2.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 2.01, then, notwithstanding any other provision
to the contrary, the amount of such

 

-7-



--------------------------------------------------------------------------------

liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 6.02)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

ARTICLE III

Pledge of Securities

Section 3.01. Pledge. As security for the payment or performance, as applicable,
in full of the Obligations, each Grantor hereby grants to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under (a) the shares of capital stock and other Equity Interests of the Borrower
and each wholly owned Restricted Subsidiary owned by it and listed on Schedule
II and any other Equity Interests of a wholly owned Restricted Subsidiary
obtained in the future by such Grantor and the certificates representing all
such Equity Interests (the “Pledged Stock”), provided that the Pledged Stock
(i) shall not include more than 65% of the outstanding voting Equity Interests
of any Foreign Subsidiary and shall not include Equity Interests of entities
that are Specified Subsidiaries by reason of clauses (ii) or (iii) of the
definition of Specified Subsidiary and (ii) shall not include Equity Interests
the pledge of which would constitute a violation of law; (b)(i) the debt
securities listed opposite the name of such Grantor on Schedule II, (ii) any
debt securities issued after the Effective Date to such Grantor by any of
Holdings, the Borrower or any Subsidiary and (iii) the promissory notes and any
other instruments evidencing such debt securities (the “Pledged Debt
Securities”); (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 3.01; (d) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a), (b) and (c) above; (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor represents
and warrants that all certificates, agreements or instruments representing or
evidencing the Pledged Collateral in existence on the date hereof have been
delivered to the Collateral Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank.
Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Securities. Notwithstanding the foregoing
two sentences, it is understood and agreed that no Grantor will have to deliver
any Pledged Debt Securities to the Collateral Agent unless the amount of the
Indebtedness represented thereby is in excess of $2,000,000 individually or
$10,000,000 in the aggregate with all Pledged Debt Securities not so delivered.

 

-8-



--------------------------------------------------------------------------------

(b) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor by any Person (other than a Loan Party) which is (A) in excess of
$2,000,000 and (B) evidenced by a duly executed promissory note to be pledged
and delivered to the Collateral Agent pursuant to the terms hereof. If any
Grantor shall at any time hold or acquire any Indebtedness for borrowed money
owed to such Grantor by any Person (other than a Loan Party) evidenced by a duly
executed promissory note that when taken together with the value of any other
Indebtedness for borrowed money owed to such Grantor by any Person (other than a
Loan Party) evidenced by a duly executed promissory note not endorsed and
delivered to the Collateral Agent exceeds $10,000,000, such Grantor shall
forthwith endorse and deliver the same to the Collateral Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing such Pledged Securities, which schedule
shall be attached hereto as a supplement to Schedule II and made a part hereof,
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares (or units or other comparable measure) of each class of the
Equity Interests of the issuer thereof represented by the Pledged Stock and
includes all Equity Interests, debt securities and promissory notes required to
be pledged hereunder in order to satisfy the Collateral and Guarantee
Requirement;

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by any
Loan Document and Liens permitted by Section 6.02 of the Credit Agreement,
(iii) will make

 

-9-



--------------------------------------------------------------------------------

no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens created by any Loan Document, Liens permitted by Section 6.02 of the
Credit Agreement and transfers made in compliance with the Credit Agreement and
(iv) will defend its title or interest thereto or therein against any and all
Liens (other than Liens created by any Loan Document and Liens permitted by
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever; provided that nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is (x) in the good faith determination of its
Board of Directors, desirable in the conduct of its business and (y) permitted
by the Credit Agreement;

(d) except for restrictions and limitations imposed by (i) the Loan Documents,
(ii) securities laws generally or (iii) customary provisions in joint venture
agreements relating to purchase options, rights of first refusal, tag, drag,
call or similar rights of a third party that owns Equity Interests in such joint
venture, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) subject to clauses (c) and (d) of this Section 3.03, by virtue of the
execution and delivery by the Grantors of this Agreement, when any Pledged
Securities are delivered to the Collateral Agent in accordance with this
Agreement, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth in this Agreement.

Section 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. (a) Each Grantor acknowledges and agrees that each interest in any
limited liability company or limited partnership controlled by any Grantor and
acquired after the Effective Date and constituting Pledged Collateral that is
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.

(b) Each Grantor further acknowledges and agrees that (i) the interests in any
limited liability company or limited partnership controlled by such Grantor and
constituting

 

-10-



--------------------------------------------------------------------------------

Pledged Collateral that are not represented by a certificate are not
“securities” within the meaning of Article 8 of the New York UCC and (ii) such
Grantor shall at no time elect to treat any such interest as a “security” within
the meaning of Article 8 of the New York UCC or issue any certificate
representing such interest, unless such Grantor provides prompt written
notification to the Collateral Agent of such election and promptly (but in no
case later than 10 Business Days) pledges any such certificate to the Collateral
Agent pursuant to the terms hereof; provided, however, that this Section 3.04
shall not apply to any Equity Interests in limited liability companies or
limited partnerships which may not be pledged, assigned or otherwise encumbered
pursuant to applicable Federal, state or local laws, rules or regulations
related to the practice of medicine or the healthcare industry generally.

Section 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent or,
upon the occurrence and during the continuation of an Event of Default, in its
own name as pledge or the name of its nominee (as pledge or as sub-agent). Each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor. The Collateral Agent shall at all times
upon the occurrence and during the continuation of an Event of Default have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

Section 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 3.06 are
being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms in this Agreement, the
Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that would reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Collateral Agent or the
other Secured Parties under this Agreement or the Credit Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights and
powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and

 

-11-



--------------------------------------------------------------------------------

applicable laws, provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Stock or Pledged Debt
Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and the other Secured Parties
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement as described in Section 3.02(c) or
otherwise).

(b) Upon the occurrence and during the continuation of an Event of Default,
after the Collateral Agent shall have notified (or shall be deemed to have
notified) the Grantors of the suspension of their rights under
Section 3.06(a)(iii), all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 3.06(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, shall be segregated from other property or funds of
such Grantor and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary endorsement). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 3.06(b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
Section 3.06(a)(iii) and that remain in such account.

(c) Upon the occurrence and during the continuation of an Event of Default,
after the Collateral Agent shall have notified (or shall be deemed to have
notified) the Grantors of the suspension of their rights under
Section 3.06(a)(i), all rights of any Grantor to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to
Section 3.06(a)(i), and the obligations of the Collateral Agent under
Section 3.06(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and other consensual rights and powers,
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuation of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, the Grantors
shall have the right to exercise the voting and consensual rights and powers
that they would otherwise be entitled to exercise pursuant to the terms of
Section 3.06(a)(i).

 

-12-



--------------------------------------------------------------------------------

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under Section 3.06(a) (i) may be given by telephone if promptly confirmed
in writing, (ii) may be given to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under Sections
3.06(a)(i) or (a)(iii) in part without suspending all such rights (as specified
by the Collateral Agent in its sole and absolute discretion) and without waiving
or otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

Section 4.01. Security Interest. (a) As security for the payment or performance,
as applicable, in full of the Obligations, each Grantor hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) Intellectual Property;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-credit rights;

(xi) the commercial tort claims specified on Schedule IV;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security, supporting obligations and
guarantees given by any Person with respect to any of the foregoing.

 

-13-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Article 9 Collateral shall not include
(i) any Equipment that is subject to a purchase money Lien or Lien securing
Capital Lease Obligations, in each case, permitted under the Credit Agreement to
the extent the documents relating to such purchase money Lien or Capital Lease
Obligations would not permit such Equipment to be subject to the Security
Interests created hereby, (ii) any property to the extent that the grant of the
Security Interest in such property is prohibited by any Requirements of Law of
any Governmental Authority, (iii) any contract, license or agreement to the
extent that the grant of the Security Interest in such contract, license or
agreement constitutes a breach or default under or results in termination of
such contract, license, agreement, (iv) any Investment Property or Pledged
Securities to the extent that the grant of the Security Interest in such
Investment Property or Pledged Securities constitutes a breach or default under
any applicable shareholder or similar agreement, except, in each case
(i) through (iv), to the extent that such Requirement of Law or the provision of
such contract, license, agreement instrument or other document or shareholder or
similar agreement giving rise to such prohibition, breach, default or
termination is ineffective under applicable law, (v) Equity Interests of
Unrestricted Subsidiaries, Restricted Subsidiaries that are not wholly owned,
entities that are Specified Subsidiaries by reason of clauses (ii) or (iii) of
the definition of Specified Subsidiary or entities that are not Subsidiaries
(other than Equity Interests held in any Securities Account), and (vi) more than
65% of the outstanding voting Equity Interests of any Foreign Subsidiary; it
being understood that this paragraph shall not be seen as excluding from the
Article 9 Collateral Proceeds, substitutions or replacements of property
described in clauses (i) through (vi) above unless such Proceeds, substitutions
or replacements would constitute property described in such clauses (i) through
(vi).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral as
“all assets” of such Grantor or such other description as the Collateral Agent
may determine and (ii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or covering Article 9 Collateral constituting minerals or
the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Article 9 Collateral relates. Each Grantor agrees to
provide such information to the Collateral Agent promptly upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations or amendments thereto if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

-14-



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the other Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral and has full power and authority to grant to the Collateral Agent,
for the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms in this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor, is
correct and complete in all material respects as of the Effective Date (except
that the information referred to in the preceding clauses (x) and (y) shall not
be subject to such materiality qualifier). The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing at the secretary of state or other central filing office in each
Grantor’s jurisdiction of organization, are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks (and Trademarks for which
United States registration applications are pending) and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
in respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed agreement in the form
hereof or short form hereof and containing a description of all Article 9
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, in respect of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights in which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording,

 

-15-



--------------------------------------------------------------------------------

registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights acquired or developed after the
date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205 and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Permitted Encumbrances and
Liens that are permitted by the Credit Agreement and that have priority as a
matter of applicable law.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens permitted pursuant to Section 6.02 of
the Credit Agreement.

Section 4.03. Covenants. (a) Each Grantor agrees promptly (but in no case more
than 60 days) to notify the Collateral Agent in writing of any change (i) in its
legal name, (ii) in the location of its chief executive office or its principal
place of business, (iii) in its identity or type of organization or corporate
structure, (iv) in its Federal Taxpayer Identification Number or organizational
identification number or (v) in its jurisdiction of organization. Each Grantor
agrees to promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
Section 4.03(a). Each Grantor agrees not to effect or permit any change referred
to in the second preceding sentence unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest (subject to Liens permitted
under Section 6.02 of the Credit Agreement that had priority as of the initial
grant of such security interest) in the Article 9 Collateral. Each Grantor
agrees promptly to notify the Collateral Agent if any portion of the Article 9
Collateral material to a Grantor’s business owned or held by such Grantor is
damaged or destroyed.

 

-16-



--------------------------------------------------------------------------------

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Article 9 Collateral, and, at such time or times as the Collateral Agent may
reasonably request, promptly to prepare and deliver to the Collateral Agent a
duly certified schedule or schedules in form and detail reasonably satisfactory
to the Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a) of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by a Financial Officer of the Borrower setting forth the information
required pursuant to the Perfection Certificate or confirming that there has
been no material change in such information since the date of the Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section 4.03(c). Each certificate
delivered pursuant to this Section 4.03(c) shall identify in the format of
Schedule III all Intellectual Property of any Grantor in existence on the date
thereof and not then listed on the schedules to the Perfection Certificate
previously so identified to the Collateral Agent.

(d) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral (other than Article 9 Collateral
that is deemed by the Board of Directors of such Grantor to be immaterial to the
conduct of its business) against all Persons and to defend the Security Interest
of the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement. Nothing in this Agreement shall prevent any Grantor from
discontinuing the operation or maintenance of any of its assets or properties if
such discontinuance is (x) in the judgment of its Board of Directors, desirable
in the conduct of its business and (y) permitted by the Credit Agreement.

(e) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable to any Grantor under or in connection with
any of the Article 9 Collateral shall be or become evidenced by any promissory
note or other instrument in excess of $2,000,000 or by any promissory note or
other instrument in an amount that when taken together with any promissory note
or other instruments not previously pledged and endorsed to the Collateral Agent
exceeds $5,000,000, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, duly endorsed in a manner satisfactory to the
Collateral Agent.

 

-17-



--------------------------------------------------------------------------------

(f) The Collateral Agent and such Persons as the Collateral Agent may reasonably
designate shall have the right, at the Grantors’ own cost and expense, to
inspect the Article 9 Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Article 9 Collateral is located, to discuss the Grantors’ affairs with the
officers of the Grantors and their independent accountants and to verify under
reasonable procedures, in accordance with Section 5.09 of the Credit Agreement,
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, (upon the
occurrence and during the continuation of a Default or with the consent of the
applicable Grantor (not to be unreasonably withheld)) in the case of Accounts or
other Article 9 Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Article 9 Collateral for the
purpose of making such a verification. Subject to Section 9.12 of the Credit
Agreement, the Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Party.

(g) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the Article
9 Collateral and not permitted pursuant to Section 6.02 of the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization, provided that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens and maintenance as set
forth in this Agreement or in the other Loan Documents.

(h) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person with a value in excess of $2,000,000 or
with a value that when taken together with the value of any property of an
Account Debtor or any other Person not previously assigned to the Collateral
Agent exceeds $5,000,000, to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Collateral Agent.
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

(i) Each Grantor shall remain liable to observe and perform all the conditions
and material obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the other Secured
Parties from and against any and all liability for such performance.

(j) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement. Subject to the immediately following sentence, none of the Grantors
shall make or permit to be made any transfer of the Article 9 Collateral and
each Grantor shall remain at all times in possession of the Article 9

 

-18-



--------------------------------------------------------------------------------

Collateral owned by it, except as permitted by Sections 6.02 and 6.05 of the
Credit Agreement. Without limiting the generality of the foregoing, each Grantor
agrees that it shall not permit any Inventory to be in the possession or control
of any warehouseman, agent, bailee, or processor at any time unless such Person
shall have been notified of the Security Interest and shall have acknowledged in
writing, in form and substance reasonably satisfactory to the Collateral Agent,
that such warehouseman, agent, bailee or processor holds the Inventory for the
benefit of the Collateral Agent subject to the Security Interest and shall act
upon the instructions of the Collateral Agent without further consent from the
Grantor, and that such warehouseman, agent, bailee or processor further agrees
to waive and release any Lien held by it with respect to such Inventory, whether
arising by operation of law or otherwise; provided that such notice and
acknowledgement shall not be required if the aggregate fair value of Inventory
in the possession of or subject to the control of such warehouseman, agent,
bailee or processor who has not been so notified and provided such
acknowledgement is less than $2,000,000 and the aggregate fair value of
Inventory in the possession of or subject to the control of all warehousemen,
agents, bailees and processors who have not been so notified and provided such
acknowledgement is less than $5,000,000.

(k) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
compromises, compoundings, settlements and collections made in the ordinary
course of business or in accordance with the reasonable business judgment of
such Grantor.

(l) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.07 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuation of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole reasonable
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, out-of-pocket
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

(m) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

 

-19-



--------------------------------------------------------------------------------

Section 4.04. Other Actions. In order to insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. Each Grantor represents and warrants
that each Instrument and each item of Tangible Chattel Paper with a value in
excess of $2,000,000 in existence on the date hereof has been properly endorsed,
assigned and delivered to the Collateral Agent, accompanied by instruments of
transfer or assignment duly executed in blank or otherwise acceptable to the
Collateral Agent. If any Grantor shall at any time hold or acquire any
Instruments or Chattel Paper with a value in excess of $2,000,000 or any
Instrument or Chattel Paper with a value that when taken together with the value
of any Instrument or Chattel Paper not previously endorsed, assigned and
delivered to the Collateral Agent exceeds $10,000,000, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of transfer or assignment duly executed
in blank or otherwise acceptable to the Collateral Agent as the Collateral Agent
may from time to time reasonably request.

(b) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as applicable, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for the Grantor to make alterations to the electronic chattel
paper or transferable record permitted under UCC Section 9-105 or, as
applicable, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business would become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient in its
reasonable judgment to establish and preserve its material rights under
applicable patent laws.

 

-20-



--------------------------------------------------------------------------------

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) use commercially reasonable efforts to maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of Federal or foreign registration (or, if such
Trademark is unregistered, display such Trademark with notice as required for
unregistered Trademarks) to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable law and (iv) not knowingly use or
knowingly permit the use of such Trademark in any violation of any third party
rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of such Grantor’s
business, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice as necessary and sufficient in its reasonable
judgment to establish and preserve its material rights under applicable
copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of its business could
reasonably be expected to become abandoned, lost or dedicated to the public, or
of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or its
right to keep and maintain the same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application with respect to any Patent, Trademark
or Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, unless it promptly informs
the Collateral Agent and, upon request of the Collateral Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings as are reasonably necessary for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable.

(f) Each Grantor will take all reasonably necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of such Grantor’s business relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

-21-



--------------------------------------------------------------------------------

(g) In the event that any Grantor knows that any Article 9 Collateral consisting
of a Patent, Trademark or Copyright material to the conduct of any Grantor’s
business has been or is about to be infringed, misappropriated or diluted by a
third party, such Grantor promptly shall notify the Collateral Agent and shall,
if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution (and take any actions required by
applicable law prior to instituting such suit), and take such other actions as
are appropriate under the circumstances to protect such Article 9 Collateral.
Nothing in this Agreement shall prevent any Grantor from discontinuing the use
or maintenance of any Article 9 Collateral consisting of a Patent, Trademark or
Copyright, or require any Grantor to pursue any claim of infringement,
misappropriation or dilution, if (x) such Grantor so determines in its good
business judgment and (y) it is not prohibited by the Credit Agreement.

(h) Upon and during the continuation of an Event of Default, each Grantor shall,
at the request of the Collateral Agent, use its commercially reasonable efforts
to obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee.

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuation of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, for the
ratable benefit of the Secured Parties, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. Each such

 

-22-



--------------------------------------------------------------------------------

purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine in its sole and
absolute discretion. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the other Secured Parties shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement, all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

 

-23-



--------------------------------------------------------------------------------

Section 5.02. Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to the Loan Documents, promptly
by the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent, the Administrative Agent, their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Collateral Agent and Administrative Agent in connection therewith and all
amounts for which the Collateral Agent and Administrative Agent are entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under the Credit
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under the Credit Agreement from and after the date such amount is due, owing or
unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, reimbursement
obligations pursuant to Section 2.05(e) of the Credit Agreement and obligations
to cash collateralize Letters of Credit) and any fees, premiums and scheduled
periodic payments due under Swap Agreements or Treasury Services Agreements
constituting Obligations and any interest accrued thereon, in each case equally
and ratably in accordance with the respective amounts thereof then due and
owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including reimbursement
obligations pursuant to Section 2.05(e) of the Credit Agreement and obligations
to cash collateralize Letters of Credit) and any breakage, termination or other
payments under Swap Agreements and Treasury Services Agreements constituting
Obligations and any interest accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 5.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or

 

-24-



--------------------------------------------------------------------------------

under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 5.03. Grant of License To Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent shall be exercised, at the option of the Collateral
Agent, only upon the occurrence and during the continuation of an Event of
Default, provided that any license, sublicense or other transaction entered into
by the Collateral Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

Section 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were

 

-25-



--------------------------------------------------------------------------------

approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

Section 5.05. Medicare/MedicaidSection 5.06. . The parties hereto understand and
agree that the exercise of remedies hereunder with respect to receivables from
Medicare or Medicaid may be subject to applicable federal laws.

ARTICLE VI

Indemnity, Subrogation and Subordination

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment of
any Obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part any Obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the fair value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof (or, in the case
any Guarantor or Grantor becomes a party hereto pursuant to Section 7.14, the
date of the last supplement hereto executed and delivered by a Guarantor or
Grantor) and the denominator shall be the aggregate net worth of all the
Guarantors and Grantors on the date hereof (or, in the case any Guarantor or
Grantor becomes a party hereto pursuant to Section 7.14, the date of the last
supplement hereto executed and delivered by a Guarantor or Grantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment.

Section 6.03. Subordination. Notwithstanding any provision in this Agreement to
the contrary, all rights of the Guarantors and Grantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor or Grantor to make the payments required by Sections
6.01 and 6.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor or
Grantor with respect to its Obligations hereunder, and each Guarantor and
Grantor shall remain liable for the full amount of the Obligations of such
Guarantor or Grantor hereunder.

 

-26-



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Loan Party
upon the occurrence and during the continuation of an Event of Default may be
given by telephone if promptly confirmed in writing. All communications and
notices hereunder to any Subsidiary Loan Party shall be given to it in care of
the Borrower as provided for notices to the Borrower in Section 9.01 of the
Credit Agreement.

Section 7.02. Waivers; Amendment. (a) No failure or delay by any Secured Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Secured
Parties hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision in this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted
Section 7.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Secured Party may have had notice or knowledge of such Default at the time.
No notice or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Collateral Agent and the other Indemnitees (as defined in
Section 9.03 of the Credit Agreement) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related out-of-pocket
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection

 

-27-



--------------------------------------------------------------------------------

with, or as a result of, the execution, delivery or performance of this
Agreement or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing agreements or instruments
contemplated hereby, or to the Collateral, whether or not any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related out-of-pocket expenses are finally judicially determined by a
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or wilful misconduct of, or breach of the
Loan Documents by, such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.03 shall be payable on written demand therefor.

Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Parties and their respective successors and assigns.

Section 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

Section 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which, when taken together, shall constitute single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Loan Party
when a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan

 

-28-



--------------------------------------------------------------------------------

Party, the Administrative Agent, the Collateral Agent and the other Secured
Parties and their respective successors and assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest in this Agreement or in the Collateral (and any such assignment
or transfer shall be void) except as contemplated by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

Section 7.07. Severability. Any provision in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower, the Collateral Agent and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section 7.08. The rights of each Lender under this Section 7.08 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in

 

-29-



--------------------------------------------------------------------------------

this Agreement or any other Loan Document shall affect any right that the
Collateral Agent, the Issuing Bank, any Lender or any Loan Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document in the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 7.09(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.

Section 7.11. Headings. Article and Section headings and the Table of Contents
used in this Agreement are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Guarantor in respect of the Obligations or this
Agreement.

 

-30-



--------------------------------------------------------------------------------

Section 7.13. Termination or Release. (a) This Agreement and the Guarantees made
in this Agreement shall terminate and the Security Interest and all other
security interests granted hereby shall be automatically released when all the
Loan Document Obligations (other than wholly contingent indemnification
obligations not then due) have been indefeasibly paid in full and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Bank has no further obligations to
issue Letters of Credit under the Credit Agreement.

(b) A Person which was a Loan Party immediately prior to the consummation of any
transaction permitted by the Credit Agreement shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Person shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Person
ceases to be a Loan Party.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to Sections 7.13(a),
(b) or (c), the Collateral Agent shall execute and deliver to any Person, at
such Person’s expense, all documents that such Person shall reasonably request
to evidence such termination or release of its obligations or the Security
Interests in its Collateral. Any execution and delivery of documents pursuant to
this Section 7.13 shall be without recourse to or warranty by the Collateral
Agent. Without limiting the provisions of Section 7.03, the Borrower shall
reimburse the Collateral Agent upon demand for all reasonable costs and out of
pocket expenses, including the reasonable fees, charges and disbursements of
counsel, incurred by it in connection with any action contemplated by this
Section 7.13.

Section 7.14. Additional Subsidiaries. Pursuant to Section 5.12 of the Credit
Agreement, certain Subsidiaries of a Loan Party that were not in existence or
not a Subsidiary on the date of the Credit Agreement are required to enter in
this Agreement as a Subsidiary Loan Party upon becoming such a Subsidiary. Upon
execution and delivery by the Collateral Agent and a Subsidiary of an instrument
in the form of Exhibit I hereto, such Subsidiary shall become a Subsidiary Loan
Party hereunder with the same force and effect as if originally named as a
Subsidiary Loan Party in this Agreement. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which

 

-31-



--------------------------------------------------------------------------------

appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuation of an Event of Default, with full power
of substitution either in the Collateral Agent’s name or in the name of such
Grantor (except to the extent such action would be prohibited by applicable law
with respect to Medicare and Medicaid receivables) (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts Receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes, provided that nothing in this
Agreement contained shall be construed as requiring or obligating the Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them in this Agreement, and neither they nor
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

Section 7.16. Further Assurances. Notwithstanding anything to the contrary
herein, the parties hereto agree to comply with the requirements set forth in
Section 5.13 of the Credit Agreement.

[Signature Pages to Follow]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

USPI HOLDINGS INC., By:  

 

  Name:     Title:   UNITED SURGICAL PARTNERS INTERNATIONAL, INC., By:  

 

  Name:     Title:   EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO, By:  

 

  Name:     Title:   CITIBANK, N.A., AS COLLATERAL AGENT, By:  

 

  Name:     Title:  

 

-33-



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.      dated as of [                    ], to the Guarantee and
Collateral Agreement dated as of April 19, 2007 as the same may be amended or
otherwise modified from time to time (the “Collateral Agreement”), among UNITED
SURGICAL PARTNERS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
USPI HOLDINGS INC., a Delaware corporation, each subsidiary of the Borrower
listed on Schedule I thereto (each such subsidiary individually a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, Holdings and the Borrower are referred to collectively herein as the
“Grantors”) and CITIBANK, N.A., (“Citibank”), as Collateral Agent (in such
capacity, the “Collateral Agent”).

A. Reference is made to the Credit Agreement dated as of April 19, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the lenders from time to time party
thereto, Citibank, as Administrative Agent, Lehman Brothers Inc., as Syndication
Agent, and Bear Stearns Corporate Lending Inc., Suntrust Bank and UBS Securities
LLC, as Co-Documentation Agents.

B. Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Credit Agreement
and the Collateral Agreement referred to therein.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 7.14 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Subsidiary Loan Parties under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Loan Party under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, a Grantor and
a Guarantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, a Grantor and a Guarantor
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party, Grantor and
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Guarantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Collateral Agreement), does hereby create and
grant to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, their successors and assigns, a security
interest in and

 

Exh. I-1



--------------------------------------------------------------------------------

lien on all the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Collateral Agreement) of the New Subsidiary. Each
reference to a “Guarantor” or “Grantor” in the Collateral Agreement shall be
deemed to include the New Subsidiary. The Collateral Agreement is hereby
incorporated in this Agreement by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that set forth
under its signature hereto is (i) the true and correct legal name of the New
Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal Taxpayer
Identification Number or its organizational identification number and (iv) the
location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the Collateral Agreement; the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

Exh. I-2



--------------------------------------------------------------------------------

[NAME OF NEW SUBSIDIARY], By:  

 

  Name:     Title:     Legal Name:   Jurisdiction of Formation:   Location of
Chief Executive Office: CITIBANK, N.A., AS COLLATERAL AGENT, By:  

 

  Name:     Title:  

 

Exh. I-3



--------------------------------------------------------------------------------

Schedule I

to the Supplement No.     

to the Collateral Agreement

LOCATION OF COLLATERAL

 

Description

   Location         

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interests    Percentage of
Equity Interests                                    

DEBT SECURITIES

 

Issuer

   Principal
Amount    Date of Note    Maturity Date                           

INTELLECTUAL PROPERTY

 

I. Copyrights

 

Registered Owner

   Title    Registration
Number    Expiration
Date                           

 

II. Copyright Applications

 

Registered Owner

   Title    Registration
Number    Date
Filed                           



--------------------------------------------------------------------------------

III. Copyright Licenses

 

Licensee

   Licensor    Title    Registration
Number    Expiration
Date                                    

 

IV. Patents

 

Registered Owner

   Mark    Registration
Number    Expiration
Date                           

 

V. Patent Applications

 

Registered Owner

   Mark    Registration
Number    Date
Filed                           

 

VI. Patent Licenses

 

Licensee

   Licensor    Mark    Registration
Number    Expiration
Date                                    

 

VII. Trademarks

 

Registered Owner

   Type    Registration
Number    Expiration
Date                           

 

-2-



--------------------------------------------------------------------------------

VIII. Trademark Applications

 

Registered Owner

   Type    Registration
Number    Date
Filed                           

 

IX. Trademark Licenses

 

Licensee

   Licensor    Type    Registration
Number    Expiration
Date                                    

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C

Form of Guarantee and Collateral Acknowledgement

[            ], 2013

Reference is made to (i) the Credit Agreement dated as of April 19, 2007 (as
amended from time to time, the “Credit Agreement”) among others United Surgical
Partners International, Inc., the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent and (ii) the Fourth Amendment to the
Credit Agreement, dated as of the date hereof (the “Fourth Amendment”), among
others United Surgical Partners International, Inc., the Lenders and other
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent.
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement or the Fourth Amendment, as applicable.

Each Loan Party executing a copy of this Guarantee and Collateral
Acknowledgement confirms and agrees that notwithstanding the effectiveness of
the Fourth Amendment, each Loan Document to which such Person is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, in each case as amended by the Fourth Amendment. Each
Loan Party hereby reaffirms the legality, validity, effectiveness,
enforceability and priority of the Liens granted by it to the Collateral Agent
for the benefit of the Secured Parties under the Credit Documents to which it is
a party to secure the Obligations (after giving effect to the Fourth Amendment
and including, for the avoidance of doubt, Obligations in respect of the
Additional New Tranche B Term Loans), which Liens shall continue in full force
and effect during the term of the Credit Agreement and shall continue to secure
the Obligations (after giving effect to the Fourth Amendment), in each case, on
and subject to the terms and conditions set forth herein and in the other Loan
Documents.

 

[                                                                      ] By:  

 

  Name:   Title: